EXECUTION VERSION


Exhibit 10.1



--------------------------------------------------------------------------------



PURCHASE AND SALE AGREEMENT
between
PUBLIC SERVICE COMPANY OF NEW HAMPSHIRE
as Seller
and
GRANITE SHORE POWER LLC
as Buyer
Dated as of October 11, 2017



--------------------------------------------------------------------------------





    



--------------------------------------------------------------------------------


EXECUTION VERSION


TABLE OF CONTENTS


ARTICLE I DEFINITIONS AND INTERPRETATION1
1
Section 1.1
Definitions
1
Section 1.2
Rules of Interpretation
18

ARTICLE II PURCHASE AND SALE; CLOSING
19
Section 2.1
Purchase and Sale of Acquired Assets
19
Section 2.2
Excluded Assets
20
Section 2.3
Assumption of Assumed Liabilities
22
Section 2.4
Excluded Liabilities
23
Section 2.5
Purchase Price
25
Section 2.6
Certain Adjustments to Base Purchase Price
25
Section 2.7
Proration
28
Section 2.8
Allocation of Purchase Price
30
Section 2.9
Closing
30
Section 2.10
Deliveries by Seller at Closing
30
Section 2.11
Deliveries by Buyer at Closing
32
Section 2.12
Guaranties
34

ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER
34
Section 3.1
Organization and Existence
34
Section 3.2
Authority and Enforceability
34
Section 3.3
No Conflicts; Consents and Approvals
34
Section 3.4
Legal Proceedings
35
Section 3.5
Compliance with Laws; Permits
35
Section 3.6
Title to Acquired Assets
36
Section 3.7
Assets Used in Operation of the Facilities
36
Section 3.8
Material Contracts
37
Section 3.9
Insurance
39
Section 3.10
Taxes
39
Section 3.11
Environmental Matters
39
Section 3.12
Employment and Labor Matters.
40
Section 3.13
Employee Benefit Plans
42
Section 3.14
Condemnation
42
Section 3.15
Financial Information
42
Section 3.16
Absence of Certain Changes
43
Section 3.17
Real Property.
43
Section 3.18
Regulatory Status
44
Section 3.19
Brokers
44
Section 3.20
Complete Copies
44
Section 3.21
Capacity Markets; Winter Reliability Program.
44
Section 3.22
Exclusive Representations and Warranties
45





i



--------------------------------------------------------------------------------

EXECUTION VERSION


ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER
45
Section 4.1
Organization and Existence
45
Section 4.2
Authority and Enforceability
45
Section 4.3
Noncontravention
46
Section 4.4
Legal Proceedings
46
Section 4.5
Compliance with Laws
46
Section 4.6
Brokers
46
Section 4.7
Availability of Funds
46
Section 4.8
Qualified Buyer
47
Section 4.9
Governmental Approvals
47
Section 4.10
WARN Act
47
Section 4.11
Independent Investigation
47
Section 4.12
Disclaimer Regarding Projections
47

ARTICLE V COVENANTS
48
Section 5.1
Closing Conditions
48
Section 5.2
Notices, Consents; Approvals
48
Section 5.3
Assigned Contracts
51
Section 5.4
Access of Buyer and Seller
54
Section 5.5
Conduct of Business Pending the Closing
56
Section 5.6
Termination of Certain Services and Contracts; Transition Matters
58
Section 5.7
Seller Marks
59
Section 5.8
Employee Matters
60
Section 5.9
ISO-NE and NEPOOL Matters
66
Section 5.10
Post-Closing Operations
67
Section 5.11
Post-Closing Environmental Matters
67
Section 5.12
Transfer Taxes; Expenses
67
Section 5.13
Tax Matters
67
Section 5.14
Further Assurances
68
Section 5.15
Schedule Modifications During the Interim Period and Updates
69
Section 5.16
Casualty
70
Section 5.17
Condemnation
70
Section 5.18
Confidentiality
71
Section 5.19
Public Announcements
71
Section 5.20
Mercury Removal Contract
71

ARTICLE VI CONDITIONS TO CLOSING
71
Section 6.1
Buyer’s Conditions to Closing
71
Section 6.2
Seller’s Conditions to Closing
73





ii



--------------------------------------------------------------------------------

EXECUTION VERSION


ARTICLE VII INDEMNIFICATION; LIMITATIONS OF LIABILITY AND WAIVERS
74
Section 7.1
Survival
74
Section 7.2
Indemnification by Seller
74
Section 7.3
Indemnification by Buyer
74
Section 7.4
Certain Limitations and Provisions
75
Section 7.5
Indemnification Procedures
76
Section 7.6
Tax Treatment of Indemnification Payments
78
Section 7.7
Waiver of Other Representations; No Reliance; “As Is” Sale
78
Section 7.8
Exclusive Remedies; Certain Waivers, Releases and Limitations
80

ARTICLE VIII TERMINATION
81
Section 8.1
Termination
81
Section 8.2
Effect of Termination; Termination Fee
82
Section 8.3
Specific Performance and Other Remedies
83

ARTICLE IX MISCELLANEOUS
84
Section 9.1
Expenses
84
Section 9.2
Notices
84
Section 9.3
Entire Agreement
85
Section 9.4
Severability
85
Section 9.5
Schedules and Exhibits
85
Section 9.6
Successors and Assigns
86
Section 9.7
No Third Party Beneficiaries
86
Section 9.8
No Joint Venture or Agency
86
Section 9.9
Amendments and Waivers
86
Section 9.10
Governing Law
87
Section 9.11
Dispute Resolution
87
Section 9.12
Submission to Jurisdiction
87
Section 9.13
Waiver of Jury Trial
87
Section 9.14
Counterparts
88





iii



--------------------------------------------------------------------------------

EXECUTION VERSION


SCHEDULES
Schedule 1:     Facilities
Schedule 1.1-K:    Seller’s Knowledge
Schedule 1.1-PL:    Permitted Liens
Schedule 2.1(a):     Real Property
Schedule 2.1(b):     Leased Real Property
Schedule 2.1(c):    Personal Property
Schedule 2.1(e):    Material Contracts
Schedule 2.1(g):     Assigned Intellectual Property
Schedule 2.1(i):     Environmental Attributes
Schedule 2.2(a):    T&D and Associated Telecommunication Assets
Schedule 2.2(b):    Retained Real Property
Schedule 2.2(j):    Assigned Intercompany Contracts
Schedule 2.6(a)(i):    Working Capital Adjustment Calculation
Schedule 2.6(a)(iv):    Delayed Closing Adjustment Calculation
Schedule 2.8(b):    Purchase Price Allocation
Schedule 3.1:    Jurisdictions
Schedule 3.3:    Seller Required Consents
Schedule 3.4:    Legal Proceedings
Schedule 3.5(a):    Compliance with Laws
Schedule 3.5(b):     Permits
Schedule 3.6:    Title Commitments
Schedule 3.7(a):    Certain Assets Used in Operations
Schedule 3.7(b-1):    Other Matters Related to Certain Assets Used in Operations
Schedule 3.7(b-2):    Interconnection Matters
Schedule 3.8(c):    Certain Matters Regarding Material Contracts
Schedule 3.9:    Insurance
Schedule 3.10:    Tax Claims
Schedule 3.11(a):    Environmental Permits
Schedule 3.11(b):    Certain Environmental Matters
Schedule 3.11(e):    Removal Contract


iv



--------------------------------------------------------------------------------

EXECUTION VERSION


Schedule 3.12(a):    Scheduled Employees
Schedule 3.12(b):    Certain Employment Matters
Schedule 3.12(c):    Independent Contractor Information
Schedule 3.13:    Employee Benefit Plans
Schedule 3.15:    Financial Information
Schedule 3.16:    Changes
Schedule 3.17(e):    Real Property Agreements Non-Compliance
Schedule 3.17(f):    Real Property Agreement Subleases, Etc.
Schedule 3.18:    Facilities Not Registered with NERC
Schedule 3.21(a):    ISO-Recognized Capacity
Schedule 3.21(b):    Pledged Capacity
Schedule 3.21(c):    Qualified Capacity Reductions
Schedule 3.21(d):    Winter Reliability Program Obligations and Reduction
Notices
Schedule 4.3(c):    Buyer Required Consents
Schedule 5.5:    Interim Period Operations
Schedule 5.6(a):    Terminated Contracts
Schedule 5.6(b):    Transition Services
Schedule 5.8(b)(i):
Represented Scheduled Employee Numbers by Job Classification and Facility

Schedule 5.8(e)(i)(F):     Pension Plan Modifications
Schedule 5.8(e)(ii)(B):    Contributory Retirement Plan
Schedule 5.8(g):    Severance Benefits






v



--------------------------------------------------------------------------------


EXECUTION VERSION


PURCHASE AND SALE AGREEMENT
This PURCHASE AND SALE AGREEMENT (this “Agreement”), dated and effective as of
October 11, 2017 (the “Effective Date”), is entered into by and between Granite
Shore Power LLC, a Delaware limited liability company (“Buyer”), and Public
Service Company of New Hampshire, a New Hampshire corporation (“Seller”). Buyer
and Seller are each referred to in this Agreement as a “Party” and collectively
as the “Parties.”
RECITALS:
WHEREAS, Seller owns the electric generating facilities described in Schedule 1
hereto (collectively, the “Facilities”);
WHEREAS, on the terms and subject to the conditions set forth in this Agreement,
Seller desires to sell and assign to Buyer, and Buyer desires to purchase and
assume from Seller certain assets and liabilities respecting the Facilities, all
as set forth herein.
NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements hereinafter set forth, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:

ARTICLE I
DEFINITIONS AND INTERPRETATION

Section 1.1    Definitions. As used in this Agreement, the following capitalized
terms have the meanings set forth below:
“Accrued Pension Benefit” has the meaning set forth in Section 5.8(e)(i)(C).
“Acquired Assets” has the meaning set forth in Section 2.1.
“Actual Prorated Amount” has the meaning set forth in Section 2.7(c).
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person. For purposes of this definition, the
term “control” (including the terms “controlled by” and “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through ownership of voting securities or other ownership interests, by Contract
or otherwise.
“Affected Employees” means employees of Seller or Eversource Service whose
primary employment duties include support of the Facilities and whose employment
is terminated or significantly negatively affected as a direct result of the
transactions contemplated hereby.
“Agreement” has the meaning set forth in the preamble.
“Asset Demarcation Agreement” has the meaning set forth in Section 2.10(e).
“Assigned Contracts” has the meaning set forth in Section 2.1(e).
“Assigned Intellectual Property” has the meaning set forth in Section 2.1(g).
“Assigned Leases” has the meaning set forth in Section 2.1(b).
“Assignment and Assumption Agreement” has the meaning set forth in Section
2.10(d).
“Assignment and Assumption of Lease” has the meaning set forth in Section
2.10(b).
“Assumed Liabilities has the meaning set forth in Section 2.3.
“Base Purchase Price” has the meaning set forth in Section 2.5.
“Bill of Sale” has the meaning set forth in Section 2.10(c).
“Business” means the ownership, construction and operation of a portfolio of
thermal electric generation assets and related facilities listed on Schedule 1
together with fuel inventories, and including the generation, sale, transmission
and delivery of electric energy, capacity, ancillary services and Environmental
Attributes from the generation assets to the relevant interconnection point with
the high voltage transmission system operated by ISO-NE or, in the case of Lost
Nation, with the distribution system operated by Seller.
“Business Day” means any day other than a Saturday, Sunday or day on which banks
are legally closed for business in Manchester, New Hampshire or New York, New
York.
“Buyer” has the meaning set forth in the preamble.
“Buyer Fundamental Warranties” means the representations and warranties of Buyer
set forth in Section 4.1 (Organization and Existence), Section 4.2 (Authority
and Enforceability) and Section 4.6 (Brokers).
“Buyer Indemnified Parties” has the meaning set forth in Section 7.2.
“Buyer Pension Benefit” has the meaning set forth in Section 5.8(e)(i)(E).
“Buyer Required Consents” has the meaning set forth in Section 4.3(c).
“Buyer Subsidiary” has the meaning set forth in Section 9.6.
“Buyer’s Observers” has the meaning set forth in Section 5.4(b).
“Buyer’s Contributory Plan” has the meaning set forth in Section 5.8(e)(ii)(A).
“Buyer’s Retirement Benefit” has the meaning set forth in Section 5.8(e)(i)(E).
“Buyer’s Retirement Plan” has the meaning set forth in Section 5.8(e)(i)(A).
“CAMS” means ISO-NE’s Customer and Asset Management System.
“Capacity Supply Obligation” is an obligation to provide capacity from a
resource, or a portion thereof, to satisfy a portion of the Installed Capacity
Requirement that is acquired through a Forward Capacity Auction in accordance
with Section III.13.2 of the ISO-NE Tariff, a reconfiguration auction in
accordance with Section III.13.4 of the ISO-NE Tariff, or a Capacity Supply
Obligation Bilateral in accordance with Section III.13.5.1 of Market Rule 1 of
the ISO-NE Tariff. For avoidance of doubt, capitalized terms used in this
definition but not defined in this Agreement have the meaning given them in the
ISO-NE Tariff.
“Cash” means cash and cash equivalents (including marketable securities and
short-term investments) calculated in accordance with GAAP.
“Casualty Loss” has the meaning set forth in Section 5.16.
“CBA MOA” means that certain Memorandum of Agreement Clarifying Certain Employee
Protections Following a Divestiture by PSNH of its Generating Assets, dated
September 7, 2017, between Seller and the Union.
“CBA Term” means June 1, 2017 through the later of May 31, 2020 or two years
after the Closing Date.
“Claim” means any claim, demand, complaint, action, legal proceeding (whether at
law or in equity), summons, citation, notice of violation, arbitration,
investigation, audit or suit commenced, brought, received from, conducted or
heard by or before any Governmental Authority, arbitrator, or Third Party.
“Closing” has the meaning set forth in Section 2.9.
“Closing Date” has the meaning set forth in Section 2.9.
“Closing Purchase Price” has the meaning set forth in Section 2.5.
“Closing Statement” has the meaning set forth in Section 2.6(c)(i).
“Code” means the Internal Revenue Code of 1986.
“Combined Minimum Pension Benefit” has the meaning set forth in Section
5.8(e)(i)(B).
“Confidentiality Agreements” means those certain Confidentiality Agreements
between Seller and Atlas FRM LLC d/b/a Atlas Holdings LLC, dated as of March 20,
2017 and Seller and Castleton Commodities International LLC, dated as of March
31, 2017.
“Consent” means any consent, authorization, approval, release, waiver, estoppel
certificate or any similar agreement or approval of or by, or registration,
notice, declaration or filing to or with, the applicable Governmental Authority
or other Person, including any certificate, license, permit, Order or other
action issued or taken by a Governmental Authority.
“Contract” means any legally binding contract, lease, mortgage, license,
instrument, note or other evidence of indebtedness, purchase order, commitment,
undertaking, indenture or other agreement.
“Counterparty” has the meaning set forth in Section 5.3(a).
“Data Site” means the “Project PurpleFinch” electronic data site established and
maintained by Seller with IntraLinks, Inc. as it exists at 4 p.m. ET on October
6, 2017 and for which Buyer has been given access to the contents.
“Deed” has the meaning set forth in Section 2.10(a).
“Dig Activities” means (i) any investigation (including any drilling, sampling,
testing or monitoring of any air, soil, soil gas, surface water, groundwater,
sediments, building materials or other environmental media), monitoring,
correction, removal or Remediation or other similar activity conducted by or on
behalf of Buyer or any of its Affiliates (or any of their respective successors
or assigns) on or after the Closing Date that is not required by applicable
Environmental Law, Environmental Permits or pursuant to an express Order or
directive of any Governmental Authority with jurisdiction (other than any such
Order or directive that is issued at the request of or otherwise solicited by or
on behalf of Buyer or any of its Affiliates (or any of their respective
successors or assigns)); or (ii) any change by or on behalf of Buyer or any of
its Affiliates (or any of their respective successors or assigns) to the
operation and use of any of the Acquired Assets on or after the Closing Date not
required by applicable Environmental Law, Environmental Permits or pursuant to
an express Order or directive of any Governmental Authority with jurisdiction
(other than any such Order or directive that is issued at the request of or
otherwise solicited by or on behalf of Buyer or any of its Affiliates (or any of
their respective successors or assigns)) compared to the operation and use of
such Acquired Assets as operated and used by Seller in the twelve (12) months
prior to the Closing Date (including the decommissioning, dismantling or removal
of any Facility by or on behalf of Buyer or any of its Affiliates (or any of
their respective successors or assigns)). Any of the foregoing activities
engaged in as a result of a force majeure event shall not be “Dig Activities.”
“Direct Claim” has the meaning set forth in Section 7.5(c).
“Easements” means easements to be granted by Seller to Buyer to implement the
Easement Plans.
“Easement Plans” means the plans to be agreed to by the Parties for purposes of
implementing the transactions contemplated by this Agreement and the Related
Agreements, including the Demarcation Agreement.
“Effective Date” has the meaning set forth in the preamble.
“Employee Benefit Plan” means any “employee benefit plan” (as such term is
defined in Section 3(3) of ERISA), whether or not subject to ERISA, and any
other employee benefit plan, program, policy or Contract, including any
employment, pension, retirement, profit-sharing, thrift, savings, bonus plan,
incentive, stock bonus, stock purchase, stock option or other equity or
equity-based compensation, or retention, change in control, severance, deferred
compensation, welfare benefit or fringe benefit plan, policy, program, agreement
or arrangement.
“Environment” means soil, land surface or subsurface strata, real property,
surface waters, groundwater, wetlands, sediments, plant or animal life, drinking
water supply, ambient air (including indoor air) and any other environmental
medium or natural resource.
“Environmental Attributes” means any emissions and renewable energy credits,
energy conservation credits, benefits, offsets and allowances, emission
reduction credits or items of similar import or regulatory effect (including
emissions reduction credits or allowances under all applicable emission trading,
compliance or budget programs, or any other federal, state or regional emission,
renewable energy or energy conservation trading or budget program) that are
attributable to the operation of the Facilities.
“Environmental Claim” means any Claim by any Person alleging Liability of
whatever kind or nature (including with respect to loss of life, injury to
persons, property or business, damage to natural resources or trespass to
property, whether or not such loss, injury, damage or trespass arose or was made
manifest before the Closing Date or arises or becomes manifest on or after the
Closing Date) arising out of, resulting from or in connection with: (a) the
presence, Release of, or exposure to, any Hazardous Substances or (b) any actual
or alleged violation or non-compliance with any Environmental Law or term or
condition of any Environmental Permit.
“Environmental Laws” means all applicable Laws, Orders and any binding
administrative or judicial interpretations thereof (including any binding
agreement with any Governmental Authority) relating to: (a) pollution (or the
cleanup thereof); (b) the regulation, protection and use of the Environment; (c)
the protection, conservation, management, development, control and/or use of
land, natural resources and wildlife (including endangered and threatened
species); (d) the protection of human health or safety; (e) the management,
manufacture, possession, presence, processing, use, generation, transportation,
treatment, containment, storage, disposal, recycling, reclamation, Release,
threatened Release, abatement, removal, remediation, or handling of, or exposure
to, any Hazardous Substances; or (f) noise; and includes, without limitation,
the following federal statutes (and their implementing regulations): the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended by the Superfund Amendments and Reauthorization Act of 1986 (42
U.S.C. § 9601 et seq.); the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and the Hazardous and Solid Waste
Amendments Act of 1984 (42 U.S.C. § 6901 et seq.); the Federal Water Pollution
Control Act of 1972, as amended by the Clean Water Act of 1977 (33 U.S.C. § 1251
et seq.); the Toxic Substances Control Act of 1976, as amended (15 U.S.C. § 2601
et seq.); the Emergency Planning and Community Right to Know Act of 1986 (42
U.S.C. § 11001 et seq.); the Clean Air Act of 1966, as amended by the Clean Air
Act Amendments of 1990 (42 U.S.C. § 7401 et seq.); the Federal Insecticide,
Fungicide, and Rodenticide Act, as amended (7 U.S.C. § 136 et seq.); the Coastal
Zone Management Act of 1972, as amended (16 U.S.C. § 1451 et seq.); the Oil
Pollution Act of 1990, as amended (33 U.S.C. § 2701 et seq.); the Rivers and
Harbors Act of 1899, as amended (33 U.S.C. § 401 et seq.); the Hazardous
Materials Transportation Act, as amended (49 U.S.C. §§ 5101 et seq.); the
Endangered Species Act of 1973, as amended (16 U.S.C. § 1531 et seq.); the
Occupational Safety and Health Act of 1970, as amended (29 U.S.C. § 651 et
seq.); and the Safe Drinking Water Act of 1974, as amended (42 U.S.C. § 300f et
seq.); and all analogous or comparable statutes and regulations of any
Governmental Authority.
“Environmental Liabilities” means any Liabilities of whatever kind or nature
(including without limitation any natural resources damages, property damages,
personal injury damages, losses, Claims, judgments, amounts paid in settlement,
fines, penalties, fees, expenses and costs, including Remediation costs,
engineering costs, environmental consultant fees, laboratory fees, permitting
fees, investigation costs, defense costs, costs of enforcement proceedings,
costs of indemnification and contribution, costs of medical monitoring, and
attorneys’ fees and expenses) arising out of, resulting from or in connection
with (a) any violation or alleged violation of Environmental Laws or
Environmental Permits, with respect to the ownership, operation or use of the
Acquired Assets; (b) any Environmental Claims caused or allegedly caused by the
presence, Release of, or exposure to Hazardous Substances at, on, in, under,
adjacent to or migrating from the Acquired Assets; (c) the investigation and/or
Remediation (whether or not such investigation or Remediation commenced before
the Closing Date or commences on or after the Closing Date) of Hazardous
Substances that are present or have been Released at, on, in, under, adjacent to
or migrating from the Acquired Assets; (d) compliance with Environmental Laws or
Environmental Permits with respect to the ownership, operation or use of the
Acquired Assets; (e) any Environmental Claim arising from or relating to the
off-site disposal, treatment, storage, transportation, discharge, Release or
recycling, or the arrangement for such activities, of Hazardous Substances in
connection with the ownership or operation of the Acquired Assets; and (f) the
investigation and/or Remediation of Hazardous Substances that are generated,
disposed, treated, stored, transported, discharged, Released, recycled, or the
arrangement of such activities in connection with the ownership or operation of
the Acquired Assets, at any Offsite Disposal Facility.
“Environmental Permits” means those Permits required for the ownership or
operation of any Acquired Asset or the Business under Environmental Laws.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“Escrow Agreement” has the meaning set forth in Section 2.6(a)(iii)(B).
“Estimated Closing Statement” has the meaning set forth in Section 2.6(b).
“Estimated Prorated Amount” has the meaning set forth in Section 2.7(b).
“Estimated Proration Adjustment Amount” has the meaning set forth in Section
2.7(b).
“Estimated Purchase Price Adjustment” has the meaning set forth in Section
2.6(b).
“Eversource” means Eversource Energy, a Massachusetts voluntary association and
the parent company of Seller, formerly known as Northeast Utilities.
“Eversource Service” means Eversource Energy Service Company, a Connecticut
corporation and an Affiliate of Seller, formerly known as Northeast Utilities
Service Company.
“Excluded Assets” has the meaning set forth in Section 2.2.
“Excluded Environmental Liabilities” has the meaning set forth in Section
2.4(i).
“Excluded Environmental Liability Termination Date” means, (i) with respect to
those Excluded Environmental Liabilities described in Section 2.4(i)(A) and
Section 2.4(i)(B)(I), the seventh (7th) anniversary of the Closing Date, and
(ii) with respect to those Excluded Environmental Liabilities described in
Section 2.4(i)(B)(II), the seventh (7th) anniversary of the Schiller Boiler
Removal Completion Date.
“Excluded Liabilities” has the meaning set forth in Section 2.4.
“Facilities” has the meaning set forth in the recitals. For avoidance of doubt,
any individual Facility referred to herein by the name set forth in Schedule 1
shall mean such Facility, as described in Schedule 1.
“FERC” means the Federal Energy Regulatory Commission.
“Final Purchase Price Adjustment” has the meaning set forth in Section
2.6(c)(iii).
“GAAP” means United States generally accepted accounting principles in effect
from time to time, as applied by Seller.
“GADS” means the Generating Availability Data System operated by NERC.
“GADS Event” means an outage or derating reportable to GADS affecting any unit
at any Facility , the effect of which is that such Facility’s applicable
Capacity Supply Obligation as listed in Schedule 3.21(a) exceeds the amount of
capacity reported as available in GADS by the lesser of 5 megawatts or 10
percent of the Facility’s Capacity Supply Obligation as listed in Schedule
3.21(a).
“Generation CBA” means the Generation Group Contract, IBEW Local 1837, between
Seller and the Union, made and entered into as of June 1, 2013, as amended by
(i) that Addendum, dated June 1, 2017 and ratified on June 9, 2017, that
modified wages and certain benefits including the Disability Plan, Vacation and
Holiday Schedules, (ii) that Memorandum of Agreement Extending Current CBA Upon
Divestiture by PSNH of any Generating Asset dated May 20, 2015 (including the
Memorandum of Understanding attached as Exhibit A thereto and the Enhanced
Bidding Rights Agreement attached as Exhibit B thereto), (iii) that Amendment to
Memorandum of Agreement Extending Current CBA Upon Divestiture by PSNH of any
Generating Asset dated November 14, 2016, (iv) the CBA MOA; and (v) as further
amended by that Memorandum of Understanding regarding “Policies” between IBEW
Locals 455, 457, 420 & 1837 and Northeast Utilities, that January 20, 1994
Agreement regarding Schiller 12 hour shifts signed April 18, 1995, that
September 8, 2015 Memorandum of Understanding Regarding Day Worker Path to
Operator Maintenance as amended by an Agreement dated January 21, 2016, that
Memorandum of Understanding regarding Global Positioning System signed October
26, 2015, that August 5, 2016 Agreement regarding Holiday in lieu of practice,
that April 26, 2016 Agreement regarding Generation positions retention, that
July 29, 1998 Agreement regarding the 12 Hour Shift Policy at Newington; the
August 25, 1999 Schiller Stations Operations Agreement, and that April 21, 1997
Settlement Agreement as amended by the June 15, 2009 Amendment to that
Settlement Agreement regarding working foremen at Schiller Station.
“Good Utility Practice” means any of the practices, methods and acts engaged in
or approved by a significant portion of the electric power generation industry
during the relevant time period, or any of the practices, methods or acts which,
in the exercise of reasonable judgment in light of the facts known at the time
the decision was made, could have been expected to accomplish the desired result
at a reasonable cost consistent with good business practices, reliability,
safety and expedition. Good Utility Practice is not intended to be limited to
the optimum practice, method or act to the exclusion of all others, but rather
is intended to include acceptable practices, methods or acts generally accepted
in the region, or required by the NHPUC, including but not limited to compliance
with the standards established by the National Electrical Safety Code and
ISO-NE.
“Governmental Authority” means any federal, state, local, municipal or foreign
government or political subdivision thereof, or any agency or instrumentality of
such government or political subdivision, or any self-regulated organization or
other non-governmental regulatory authority or quasi-governmental authority (to
the extent that the rules, regulations or orders of such organization or
authority have the force of Law), or any arbitrator, court or tribunal of
competent jurisdiction, including, without limitation, FERC, NERC, ISO-NE and
Northeast Power Coordinating Council, Inc., but excluding Buyer and any
subsequent owner of any of the Acquired Assets (if otherwise a Governmental
Authority under this definition).
“Guaranties” means each Guaranty delivered to Seller on the Effective Date by
Atlas Capital Resources II LP and Castleton Commodities International LLC.
“Handling” means any manner of manufacturing, using, generating, accumulating,
storing, treating, disposing of, recycling, processing, distributing, handling,
labeling, producing, releasing, or transporting, as any such terms may be
defined in any Environmental Law, of Hazardous Substances.
“Hazardous Substance” means (a) any petrochemical or petroleum product, oil,
waste oil, coal ash, radioactive materials, radon, asbestos in any form, urea
formaldehyde foam insulation, lead-containing materials and polychlorinated
biphenyls; (b) any products, mixtures, compounds, materials or wastes, air
emissions, toxic substances, wastewater discharges and any chemical, material or
substance that may give rise to Liability pursuant to, or is listed or regulated
under, or the human exposure to which or the Release of which is controlled or
limited by applicable Environmental Laws; and (c) any materials or substances
defined in Environmental Laws as “hazardous”, “toxic”, “pollutant” or
“contaminant”, or words of similar meaning or regulatory effect.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.
“Hydro Business” means the ownership, construction and operation of the
portfolio of hydroelectric generation assets and related facilities owned by
Seller on the Effective Date, together with storage reservoirs, including
generating, selling, transmitting and delivering electric energy, capacity,
ancillary services and Environmental Attributes from the generation assets to
the relevant interconnection point with the high voltage transmission system
operated by ISO-NE.
“Improvements” means all buildings, structures (including all fuel handling and
storage facilities), machinery and equipment, fixtures, construction in
progress, including all piping, cables and similar equipment forming part of the
mechanical, electrical, plumbing or HVAC infrastructure of any building,
structure or equipment, and including all generating units, located on and
affixed to the Sites other than the Seller Marks.
“Indemnified Party” has the meaning set forth in Section 7.4.
“Indemnifying Party” has the meaning set forth in Section 7.4.
“Independent Accountant” means a nationally recognized independent accounting
firm mutually agreed upon by the Parties.
“Intellectual Property” means any and all of the following in any jurisdiction
throughout the world: (a) trademarks and service marks, including all
applications and registrations and the goodwill connected with the use of and
symbolized by the foregoing, but not including the Seller Marks; (b) copyrights,
including all applications and registrations, and works of authorship, whether
or not copyrightable; (c) trade secrets and confidential knowhow; (d) patents
and patent applications; (e) websites and internet domain name registrations;
and (f) all other intellectual property and industrial property rights and
assets, and all rights, interests and protections that are associated with,
similar to, or required for the exercise of, any of the foregoing.
“Intercompany Arrangements” has the meaning set forth in Section 2.2(j).
“Interconnection Agreements” has the meaning set forth in Section 2.10(f).
“Interim Period” means the period of time commencing on the Effective Date and
ending on the Closing.
“Inventory” or “Inventories” means natural gas, coal, biomass and oil
inventories, and raw materials, spare parts and consumable supplies located at
or held or acquired for use in connection with the Business, whether on or off
any Site, or in transit to any of the Sites or identified in any Schedule
hereto.
“ISO-NE” means ISO New England, Inc. or its successor.
“ISO-NE Tariff” means the ISO New England Inc. Transmission, Markets and
Services Tariff as in effect from time to time.
“ISO-Recognized Capacity” means, for a Facility, the most recent FCA Qualified
Capacity as of the Effective Date as listed in Schedule 3.21(a) and as reported
by ISO-NE in its most recent “CCP Forward Capacity Auction Obligations” report.
“Law” means any statute, law, ordinance, regulation, rule, code, Order,
constitution, treaty, common law, judgment, tariff, approval, directive, writ,
decree or other requirement, rule or other pronouncement having the effect of
law of any Governmental Authority.
“Leased Real Property” has the meaning set forth in Section 2.1(b).
“Liability” means any liability or obligation, or contingent liability or
obligation of any type whatsoever (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, whether incurred or consequential and
whether due or to become due), including any liability for Taxes.
“Lien” means any lien, pledge, mortgage, deed of trust, security interest,
charge, claim, easement, encroachment, conditional sale or other title retention
device or arrangement, option, restriction on transfer, third party purchase
right, right of first offer or refusal, or other encumbrance of any kind, or
restriction on the creation of any of the foregoing.
“Losses” means any and all judgments, losses, Liabilities, amounts paid in
settlement, damages, fines, penalties, deficiencies, costs, Taxes, obligations
and expenses (including interest, court costs and reasonable fees of attorneys,
accountants and other experts and the cost of enforcing any right to
indemnification hereunder). For all purposes in this Agreement, the term
“Losses” does not include any Non-Reimbursable Damages.
“Made Available” means, with respect to documents and materials, that such
documents or materials have been posted to the Data Site or otherwise provided
to Buyer by Seller or its Representatives.
“Material Adverse Effect” means any change or event, whether singly or in the
aggregate, that is materially adverse to the assets, liabilities, operations or
financial condition of any of the Business or the ownership, use, operation
repair, maintenance or replacement of any of the Acquired Assets, taken as a
whole; provided, however, that any changes or events resulting from or arising
out of the following shall not be considered when determining whether a Material
Adverse Effect has occurred: (a) any change generally affecting the
international, national or New England regional electric generating,
transmission or distribution industry; (b) any change generally affecting the
international, national or New England regional wholesale or retail markets for
electric power; (c) any change generally affecting the international, national
or New England regional wholesale or retail markets for the coal, natural gas or
oil industries or the transportation or storage of coal, natural gas or oil; (d)
any change in markets for commodities or supplies, including electric power,
natural gas, oil, coal or other fuel and water, as applicable, used in
connection with the Facilities; (e) any change in market (including the market
for electrical power, coal, natural gas or oil) design, pricing or rules
(including rules, systems, procedures, guidelines or requirements promulgated or
modified by ISO-NE, any other regional transmission organization, NERC or any
similar organization); (f) any change in general regulatory or political
conditions, including any engagements of hostilities, acts of war or terrorist
activities or changes imposed by a Governmental Authority associated with
additional security; (g) any change in the international, national or New
England regional electric transmission or distribution systems or operations
thereof; (h) any change in any Laws (including Environmental Laws), GAAP,
regulatory accounting principles or industry standards; (i) any change in the
financial condition or results of operation of Buyer or its Affiliates,
including its ability to access capital and equity markets and changes due to a
change in the credit rating of Buyer or its Affiliates; (j) any change in the
financial, banking, securities or currency markets (including the inability to
finance the transactions contemplated hereby or any increased costs for
financing or suspension of trading in, or limitation on prices for, securities
on any domestic or international securities exchange); (k) any change in general
national or New England regional economic or financial conditions or any failure
or bankruptcy (or any similar event) of any financial services or banking
institution or insurance company or counterparty to any Contract; (l) any
actions to be taken pursuant to or in accordance with this Agreement, or taken
by or at the written request of Buyer; (m) the announcement, pendency or
consummation of the transactions contemplated hereby, or the fact that the
prospective owner of the Acquired Assets is Buyer; (n) any labor strike, request
for representation, organizing campaign, work stoppage, slowdown, or lockout or
other labor dispute; (o) any new or announced power provider entrants, including
their effect on pricing or transmission; (p) any Casualty Loss or event of
condemnation; (q) seasonality of the operations of the Facilities; or (r) any
failure of the Acquired Assets to meet projections or forecasts or revenue or
earnings predictions for any period; provided, that any Loss, Claim, occurrence,
change or effect that is cured prior to the Closing Date shall not be considered
a Material Adverse Effect; provided, further, that, for the avoidance of doubt,
a Material Adverse Effect shall be measured only against past performance of the
Acquired Assets, taken as a whole, and not against any forward-looking
statements, financial projections or forecasts of the Acquired Assets.
“Material Contracts” has the meaning set forth in Section 2.1(e).
“Merrimack Landfill Trust” has the meaning set forth in Section 5.3(c).
“Mortgage Indenture” means that certain First Mortgage Indenture, dated as of
August 15, 1978, as amended and restated effective as of June 1, 2011, and
supplemented, between Seller and U.S. Bank National Association, successor to
Wachovia Bank, National Association, successor to First Union National Bank,
formerly known as First Fidelity Bank, National Association, New Jersey, as
trustee.
“NEPOOL” means the New England Power Pool, or its successor.
“NERC” means the North American Electric Reliability Corporation or its
successors and assigns.
“NHDES” means the New Hampshire Department of Environmental Services.
“NHPUC” means the New Hampshire Public Utilities Commission.
“NHPUC Approval” means the Consent of the NHPUC to the transactions contemplated
by this Agreement and the Related Agreements as required under New Hampshire
Law.
“Non-Assigned Contracts” has the meaning set forth in Section 5.3(a)(v).
“Non-Reimbursable Damages” has the meaning set forth in Section 7.8(e).
“Non-Represented Scheduled Employees” has the meaning set forth in Section
3.12(a).
“Non-Represented Transferred Employees” has the meaning set forth in Section
5.8(c)(i).
“Objection Notice” has the meaning set forth in Section 2.6(c)(i).
“Offsite Disposal Facility” means a location, other than a Facility or a Site,
that receives or received Hazardous Substances for disposal by Seller prior to
the Closing Date or by Seller as a result of Remediation at a Facility or a Site
(including, but not limited to, the removal of Hazardous Substances pursuant to
the Removal Contract) on or after the Closing Date, or by Buyer on or after the
Closing Date; provided, however, Offsite Disposal Facility does not include any
location to which Hazardous Substances disposed of or Released at any of the
Sites have migrated.
“Order” means any award, decision, injunction, judgment, order, writ, decree,
stipulation, rule, ruling, subpoena, arbitration award or verdict entered,
issued, made or rendered by any Governmental Authority or arbitrator that
possesses competent jurisdiction.
“Organizational Documents” means, with respect to any Person, the certificate or
articles of incorporation, organization or formation and by-laws, the limited
partnership agreement, the partnership agreement or the operating or limited
liability company agreement, equity holder agreements and/or other
organizational and governance documents of such Person.
“Other Assigned Contracts” has the meaning set forth in Section 2.1(e).
“Outside Date” has the meaning set forth in Section 8.1(a).
“Party” and “Parties” each has the meaning set forth in the preamble.
“Permits” means all certificates, licenses, permits, approvals, authorizations,
registrations, Consents, Orders, decisions and other authorizing actions of a
Governmental Authority pertaining to a particular Acquired Asset, or the
ownership, operation or use thereof.
“Permitted Lien” means (a) any Lien for Taxes not yet due or payable; (b) any
Lien arising in the ordinary course of business by operation of Law (including
mechanics’, materialmen’s, warehousemen’s, carriers’, workmen’s, repairmen’s,
landlords’, suppliers’ and other similar Liens) with respect to a Liability that
is not yet due or payable; (c) any purchase money Lien (including Liens under
purchase price conditional sales contracts and equipment leases) arising in the
ordinary course of business and listed on Schedule 1.1-PL; (d) any deposit or
pledge made in connection with, or to secure payment of, workers’ compensation,
unemployment insurance, old age pension programs mandated under applicable Laws
or other social security regulations; (e) any exception or other matter set
forth in Schedule BII of each of the Title Commitments; (f) any zoning or
planning restriction, building and land use Law or similar restriction or
condition imposed by any Governmental Authority that does not materially and
adversely affect the Business or the ownership, use, operation, maintenance,
repair or replacement of any of the Acquired Assets; (g) the terms and
conditions of the Assigned Contracts, Assigned Leases and Transferable Permits;
(h) any Lien that will no longer be binding on the Acquired Assets after
Closing; (i) any Lien created by or resulting from any act or omission of Buyer;
(j) any Lien granted or created by the execution and delivery of this Agreement
or any of the Related Agreements or pursuant to the terms and conditions hereof
or thereof (including without limitation the Reserved Easements); and (k) the
matters and Liens set forth on Schedule 1.1-PL.
“Person” means an individual, corporation, partnership (general or limited),
limited liability company, joint venture, trust, association, unincorporated
organization, other business organization or Governmental Authority.
“Potential Qualified Capacity Increase” has the meaning set forth in Section
2.6(a)(iii).
“Potential Qualified Capacity Reduction” has the meaning set forth in Section
2.6(a)(iii)(B).
“Prepayments” means all advance payments, prepaid expenses (including rent),
prepaid Taxes, progress payments and deposits of Seller, and rights to receive
prepaid expenses, deposits or progress payments relating to the ownership and
operation of the Acquired Assets, but not including any prepaid expenses or
deposits attributable to Excluded Assets.
“Property Tax Stabilization Payments” mean those property tax stabilization
payments with respect to the Facilities payable by Seller under the Settlement
Agreement.
“Prorated Amount” means (a) with respect to any Prorated Item that is a
Prepayment, the amount allocable to the period on or after the Closing Date that
was paid by Seller prior to the Closing Date, and (b) with respect to any other
Prorated Item, the amount (expressed as a negative number) allocable to the
period prior to the Closing Date, whether or not then due and payable, which was
not paid by Seller prior to the Closing Date and which represents an Assumed
Liability (excluding, for the avoidance of doubt, any amount paid by Seller
after the Closing Date directly to the applicable Third Party), in each case,
prorated in accordance with the methodology specified in Section 2.7.
“Prorated Items” has the meaning set forth in Section 2.7(a).
“Purchase Price” has the meaning set forth in Section 2.5.
“Purchase Price Adjustment” has the meaning set forth in Section 2.6(c)(i).
“Qualified Capacity” means the amount of capacity a resource may provide in the
summer or winter in a Capacity Commitment Period (as defined in the ISO-NE
Tariff), as determined in the Forward Capacity Market (as defined in the ISO-NE
Tariff) qualification processes.
“Qualified Capacity Increase” has the meaning given to it in Section
2.6(a)(iii)(C).
“Qualified Capacity Reduction” has the meaning given to it in Section
2.6(a)(iii).
“Real Property” has the meaning set forth in Section 2.1(a).
“Real Property Agreements” has the meaning set forth in Section 3.17(d).
“Related Agreements” means the Deeds, each Assignment and Assumption of Lease,
the Bill of Sale, the Assignment and Assumption Agreement, the Asset Demarcation
Agreement, the Easements, the Interconnection Agreements, the Transition
Services Agreement, the Release of Mortgage Indenture, the Guaranties, the
Escrow Agreement and the other agreements, certificates and documents to be
delivered pursuant to this Agreement.
“Release” means any release, spill, emission, escape, migration, leaking,
leaching, pumping, injection, dispersal, migration, dumping, deposit, disposal
or discharge at, into, onto, or through the Environment, whether sudden or
non-sudden and whether accidental or non-accidental, or any release, emission or
discharge as those terms are defined in any applicable Environmental Law.
“Release of Mortgage Indenture” has the meaning set forth in Section 2.10(h).
“Remediation” means any or all of the following activities to the extent
required to address the presence or Release of, or exposure to, Hazardous
Substances: (a) monitoring, investigation, assessment, treatment, cleanup,
containment, removal, mitigation, response or restoration work; (b) obtaining
any Permits or Consents of any Governmental Authority necessary to conduct any
such activity; (c) preparing and implementing any plans or studies for any such
activity; (d) obtaining a written notice (or an oral notice which is
appropriately documented or memorialized) from a Governmental Authority with
competent jurisdiction under Environmental Laws or a written opinion of a
Licensed Professional Geologist (as defined in New Hampshire RSA 310-A:118, IV),
as contemplated by the relevant Environmental Laws and in lieu of a written
notice from a Governmental Authority, that no material additional work is
required; and (e) any other activities reasonably determined by a Party to be
necessary or appropriate or required under Environmental Laws.
“Removal Contract” means that certain Cover Agreement for Abatement, Demolition
and Disposal of the Mercury Vapor Power Units at Schiller Station between
Eversource Service, as agent for Seller, and Manafort Brothers, Inc., as
contractor, dated as of April 12, 2016, as amended by the First Amendment to the
Cover Agreement for Abatement, Demolition and Disposal of the Mercury Vapor
Power Units at Schiller Station, dated October 24, 2016.
“Removal Contractor” means Manafort Brothers, Inc., the contractor under the
Removal Contract.
“Representative” means, with respect to any Person, such Person’s Affiliates,
and such Person and its Affiliates’ respective officers, directors, managers,
employees, agents, consultants and advisors (including financial advisors,
accountants and counsel).
“Represented Scheduled Employees” has the meaning set forth in Section 3.12(a).
“Represented Transferred Employees” has the meaning set forth in Section
5.8(b)(ii).
“Reserved Easements” means easements to be reserved by Seller with respect to
certain T&D Assets and associated telecommunications facilities located on the
site of the Acquired Assets, to be reserved in the Deeds pursuant to Section
5.2(f).
“Restoration Cost” has the meaning set forth in Section 5.16.
“Scheduled Employees” has the meaning set forth in Section 3.12(a).
“Schedule Update” has the meaning set forth in Section 5.15(b).
“Schiller Boiler Removal Completion Date” means the date that Seller notifies
Buyer that it has satisfied in full its obligations under Section 5.20.
“Selected Represented Employees” has the meaning set forth in Section 5.8(b)(i).
“Selected Non-Represented Employees” has the meaning set forth in Section
5.8(c)(i).
“Seller” has the meaning set forth in the preamble.
“Seller Fundamental Warranties” means the representations and warranties of
Seller set forth in Section 3.1 (Organization and Existence), Section 3.2
(Authority and Enforceability), Section 3.6 (Title to Acquired Assets) and
Section 3.19 (Brokers).
“Seller Indemnified Parties” has the meaning set forth in Section 7.3.
“Seller Marks” means any and all names, marks, trade names, trademarks and
corporate symbols and logos incorporating “PSNH,” “Public Service Company of New
Hampshire,” “Public Service of New Hampshire,” “Eversource,” “Eversource Energy”
or “Northeast Utilities,” or any word or expression similar thereto or
constituting an abbreviation or extension thereof, together with all other
names, marks, trade names, trademarks and corporate symbols and logos of Seller
or any of its Affiliates.
“Seller Required Consents” has the meaning set forth in Section 3.3.
“Seller’s Knowledge” means the actual knowledge (and not imputed or constructive
knowledge) of the individuals listed on Schedule 1.1-K, after due inquiry.
“Seller’s Pension Plan” has the meaning set forth in Section 5.8(e)(i)(B).
“Settlement Agreement” means that certain 2015 Public Service Company of New
Hampshire Restructuring and Rate Stabilization Agreement, dated as of June 10,
2015, by and among Seller, Eversource, the Office of Energy and Planning,
Designated Advocate Staff of the NHPUC, the Office of Consumer Advocate, New
Hampshire District 3 Senator Jeb Bradley, New Hampshire District 15 Senator Dan
Feltes, the City of Berlin, New Hampshire, the Union, the Conservation Law
Foundation, Inc., TransCanada Power Marketing Ltd., TransCanada Hydro Northeast
Inc., and the New Hampshire Sustainable Energy Association d/b/a NH CleanTech
Council, as amended by that certain Amendment to the 2015 Public Service Company
of New Hampshire Restructuring and Rate Stabilization Agreement, dated January
26, 2016, and the Partial Litigation Settlement Between Settling Parties and
Non-Advocate Staff, dated January 26, 2016, all as approved by NHPUC Order No.
25,920, dated July 1, 2016.
“Site” means the Real Property or Leased Real Property (as applicable) and
Improvements forming a part of, or used or usable in connection with, a
Facility. Any reference to a Site shall include, by definition, the surface and
subsurface elements, including the soils and groundwater present at such Site,
and any reference to items “at the Site” shall include all items “at, on, in,
upon, over, across, under and within” the Site.
“T&D Assets” means the transmission, distribution, communication, substation and
other assets necessary to current or future T&D Operations of Seller.
“T&D Operations” means the process of conducting and supporting the
transmission, distribution and sale of electricity.
“Taking” has the meaning set forth in Section 5.17.
“Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code Section
59A), customs duties, capital stock, franchise, profits, withholding, social
security (or similar, including FICA), unemployment, disability, real property,
personal property, ad valorem, sales, use, transfer, border adjustment,
registration, value added, alternative or add-on minimum, estimated, or other
tax, governmental charge or assessment of any kind whatsoever, including any
interest, penalty, or addition thereto, whether disputed or not.
“Tax and HR Warranties” means the representations and warranties set forth in
Section 3.10 (Taxes), Section 3.12 (Employment and Labor Matters) and Section
3.13 (Employee Benefit Plans).
“Taxing Authority” means, with respect to any Tax, the Governmental Authority
(including the Internal Revenue Service) that imposes such Tax, and the agency
(if any) charged with the collection or administration of such Tax for such
Governmental Authority.
“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes filed with or submitted to, or
required to be filed with or submitted to, any Governmental Authority in
connection with the determination, assessment, collection, or payment of any Tax
or in connection with the administration, implementation, or enforcement of or
compliance with any Law relating to any Tax, including any schedule or
attachment thereto, and including any amendment thereof.
“Terminated Contracts” has the meaning set forth in Section 5.6(a).
“Third Party” means a Person that is not a Party.
“Third Party Claim” has the meaning set forth in Section 7.5(a).
“Threshold Amount” has the meaning set forth in Section 7.4(a).
“Title Commitments” has the meaning set forth in Section 3.6.
“Title Policies” means the title insurance policies which may be purchased by
Buyer pursuant to Section 6.1(b).
“Transfer Taxes” means all transfer, sales, ad valorem, use, goods and services,
value added, documentary, stamp duty, gross receipts, excise, transfer and
conveyance Taxes and other similar Taxes, duties, fees or charges, together with
any interest, penalties or additions in respect thereof, including, but not
limited to, the New Hampshire real estate transfer tax due pursuant to NH RSA
78-B:1, et seq.
“Transferable Permits” has the meaning set forth in Section 2.1(d).
“Transferred Books and Records” means all books, operating records, engineering
designs, blueprints, as-built plans, specifications, procedures, studies,
reports (including PI software historical data), manuals, equipment repair
records, safety records, maintenance records, service records, supplier,
contractor and subcontractor lists, pending purchase orders, property and sales
Tax Returns and related Tax records, and all Transferred Employee Records (in
each case, in the format (including electronic format) in which such items are
reasonably and practically available), in each case, in the possession or
control of Seller or any of its Affiliates to the extent relating specifically
to the ownership or operation of the Facilities, the Sites and the Acquired
Assets; provided, that “Transferred Books and Records” shall not include: (a)
any files or records relating to any employees who are not Transferred
Employees, (b) files or records relating to any Transferred Employee afforded
confidential treatment under any applicable Laws, except to the extent the
affected employee consents in writing to such disclosure to Buyer, (c) all
records prepared in connection with the sale of the Acquired Assets (and
Seller’s other generation assets), including bids received from Third Parties
and analyses relating to the Acquired Assets, (d) financial records, books of
account or projections relating to the Acquired Assets, (e) books, records or
other documents of Seller or its Affiliates related to corporate compliance
matters not primarily developed for the Acquired Assets, (f) organizational
documents (including minute books) of Seller, (g) materials, the disclosure of
which would constitute a waiver of attorney-client or attorney work product
privilege, or (h) any other books and records which Seller is prohibited from
transferring to Buyer under applicable Law and is required by applicable Law to
retain.
“Transferred Employees” means the Non-Represented Transferred Employees and the
Represented Transferred Employees, collectively.
“Transferred Employee Records” means all personnel records maintained by Seller
relating to the Transferred Employees, to the extent such files contain (a)
names, addresses, dates of birth, job titles and descriptions; (b) dates of
employment; (c) compensation and benefits information; (d) resumes and job
applications; and (e) any other documents that Seller is not prohibited by Law
from delivering to Buyer. To the extent the consent of a Transferred Employee is
required under applicable Law in order for Seller to deliver a document that is
part of the Transferred Employee Records to Buyer, Seller agrees to use
commercially reasonable efforts to secure such consent.
“Transition Service Cost Percentage” means 100% during the period of the first
thirty (30) days after the Closing Date, 110% for the next sixty (60) days, 125%
for the next ninety (90) days, and 150% thereafter.
“Transition Services Agreement” has the meaning set forth in Section 5.6(b).
“Union” means International Brotherhood of Electrical Workers, Local 1837.
“WARN Act” means the Worker Adjustment and Retraining Notification Act, 29
U.S.C. § 2101, et seq.

Section 1.2    Rules of Interpretation. The following rules of interpretation
apply to this Agreement:
(a)    Unless otherwise specified, all Article, Section, Schedule and Exhibit
references in this Agreement are to the Articles and Sections of, and the
Schedules and Exhibits attached to, this Agreement. The Schedules and Exhibits
attached to this Agreement constitute a part of this Agreement and are
incorporated in this Agreement for all purposes.
(b)    Article, Section and subsection headings in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
(c)    If a term is defined as one part of speech (such as a noun), it shall
have a corresponding meaning when used as another part of speech (such as a
verb). Unless the context of this Agreement clearly requires otherwise, (i)
words importing the masculine gender shall include the feminine and neutral
genders and vice versa and (ii) words in the singular shall include the plural
and vice versa. The words “include,” “includes,” and “including” are not
limiting and shall mean “including without limitation.” The word “or” shall not
be exclusive. The words “herein,” “hereunder,” “hereof,” “hereto” and similar
terms used in this Agreement are references to this Agreement as a whole and not
to any particular Article or Section or other portion of this Agreement in which
such words appear. For purposes of computation of periods of time, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding.”
(d)    Whenever this Agreement refers to a number of days, such number shall
refer to calendar days unless Business Days are specified. Whenever any action
must be taken hereunder on or by a day that is not a Business Day, then such
action may validly be taken on or by the next day that is a Business Day.
(e)    Unless the context of this Agreement clearly requires otherwise, any
reference to any Contract means such Contract as amended and in effect from time
to time in accordance with its terms and, if applicable, the terms of this
Agreement.
(f)    Unless the context of this Agreement clearly requires otherwise,
reference to any Law means such Law as amended, modified, codified, replaced or
re-enacted, in whole or in part, and in effect from time to time, including any
successor legislation thereto and all rules and regulations promulgated
thereunder.
(g)    Currency amounts referenced in this Agreement are in U.S. Dollars.
(h)    All accounting terms used but not expressly defined herein have the
meanings given to them under GAAP.
(i)    Each Party acknowledges that it and its attorneys have been given equal
opportunity to negotiate the terms and conditions of this Agreement and that any
rule of construction to the effect that ambiguities are to be resolved against
the drafting Party, or any similar rule operating against the drafter of an
agreement, shall not be applicable to the construction or interpretation of this
Agreement.

ARTICLE II    
PURCHASE AND SALE; CLOSING

Section 2.1    Purchase and Sale of Acquired Assets. On the terms and subject to
the conditions set forth in this Agreement, at the Closing, Seller shall sell,
assign, convey and transfer to Buyer, and Buyer shall purchase, assume and
acquire from Seller, free and clear of Liens other than Permitted Liens, all of
Seller’s right, title and interest in and to the following properties, rights
and assets owned by Seller constituting, or used in and necessary for the
operation of, the Business (collectively, the “Acquired Assets”):
(a)    The real property, Improvements thereon, easements, licenses and other
rights in real property described in Schedule 2.1(a), but subject to the
Permitted Liens (the “Real Property”);
(b)    The leasehold interests and rights thereunder relating to real property
with respect to which Seller is lessee set forth in Schedule 2.1(b), but subject
to the Permitted Liens (the “Leased Real Property”), and all leases set forth in
Schedule 2.1(b) with respect to the Leased Real Property (the “Assigned
Leases”);
(c)    The machinery, equipment, tools, furniture, vehicles, Inventories and
other tangible and intangible personal property owned by Seller and located at
or in transit to the Facilities (if related primarily to any of the Acquired
Assets) (including without limitation the items of personal property described
on Schedule 2.1(c)), or, in the case of intangible personal property (other than
Intellectual Property), otherwise used primarily in the operation of any of the
Facilities or the other Acquired Assets, including any Prepayments and all
applicable warranties of manufacturers or vendors to the extent that such
warranties are transferable, in each case as in existence on the Effective Date,
but excluding such items disposed of by Seller in the ordinary course of
business during the Interim Period and including such additional items as may be
acquired by Seller for use in connection with the Acquired Assets in the
ordinary course of business during the Interim Period, in each case in
accordance with Section 5.5;
(d)    All Permits (including all pending applications for Permits or renewals
thereof) relating to the ownership and operation of the Facilities or the
Acquired Assets that, as of the Closing Date, are transferable by Seller to
Buyer by assignment or otherwise under applicable Law and that are identified as
“Transferable Permits” on Schedule 3.5(b) or Schedule 3.11(a) (the “Transferable
Permits”);
(e)    Excluding the Assigned Leases addressed in Section 2.1(b), but including
personal property leases (whether Seller is lessor or lessee thereunder), real
property leases with respect to which Seller is lessor thereunder and railroad
crossing licenses and side-track agreements for the benefit of Seller, (i) those
Contracts that are material to the ownership or operation of the Acquired Assets
and that are set forth in Schedule 2.1(e) (the “Material Contracts”) and (ii)
all other Contracts that relate primarily to the ownership or operation of any
of the Acquired Assets or otherwise in connection with the Business, a copy of
each Seller will provide to Buyer during the Interim Period and each of which
will be subject to Buyer’s agreement to assume in accordance with Section 5.6(a)
(the “Other Assigned Contracts” and, together with the Material Contracts, the
“Assigned Contracts”); provided that subject to and to the extent it does not
interfere with Buyer’s rights under any Assigned Contract, including Buyer’s
right to exculpation and indemnification, Seller shall retain the rights and
interests under any Assigned Contract to the extent such rights and interests
provide for indemnity and exculpation rights for pre-Closing occurrences for
which Seller remains liable under this Agreement; and provided further, that
Seller shall, during the Interim Period, amend such Schedule to set forth any
amendments to any Material Contract, or any additional Contracts entered into
during the Interim Period that are material to the ownership or operation of the
Acquired Assets, subject to the applicable covenants in Section 5.5;
(f)    All Transferred Books and Records, subject to the right of Seller to
retain copies for its use to the extent and subject to the conditions set forth
herein;
(g)    All Intellectual Property that is owned by Seller and primarily used in
connection with the operation of the Facilities, as set forth in Schedule 2.1(g)
(the “Assigned Intellectual Property”);
(h)    Subject to Section 2.2(f), the rights of Seller to the use of the names
of the Facilities set forth in Schedule 1;
(i)    Those Environmental Attributes set forth in Schedule 2.1(i), excluding
such Environmental Attributes or portions thereof disposed of by Seller in the
ordinary course of business during the Interim Period and including such
additional Environmental Attributes as may be acquired by Seller for use in the
operation of the Facilities in the ordinary course of business during the
Interim Period, in each case in accordance with Section 5.5; and
(j)    All rights of Seller in and to any claims, causes of action, rights of
recovery, rights of set-off, rights of refund and similar rights against a Third
Party relating to any Assumed Liability, but excluding any such rights of Seller
in, to or under any insurance policies of Seller or any insurance proceeds
therefrom; provided however, if any such insurance proceeds relate to equipment
or other tangible property to be transferred to Buyer and such equipment or
tangible property is not repaired or otherwise restored to its condition as of
the Effective Date on or prior to Closing, Seller will transfer such proceeds to
Buyer at the Closing.

Section 2.2    Excluded Assets. Notwithstanding anything to the contrary in this
Agreement, Buyer expressly understands and agrees that it is not purchasing or
acquiring, and Seller is not selling, assigning or transferring, any properties,
rights or assets of Seller other than the Acquired Assets, and all such other
properties, rights and assets shall be excluded from the Acquired Assets
(collectively, the “Excluded Assets”). The Excluded Assets to be retained by
Seller include all of Seller’s right, title and interest in and to the following
properties, rights and assets:
(a)    As identified on Schedule 2.2(a) or in the Asset Demarcation Agreement,
the real and personal property comprising or constituting any or all of the T&D
Assets (whether or not regarded as a “transmission,” “distribution” or
“generation” asset for regulatory or accounting purposes), including all
electric power, communications and telecommunications underground and
aboveground lines, switchyard facilities, substation facilities, support
equipment and other Improvements, the Reserved Easements, and all Permits and
Contracts, to the extent they relate to the T&D Assets, and those certain assets
and facilities identified for use or used by Seller or others pursuant to an
agreement or agreements with Seller for telecommunications purposes;
(b)    The real property and Improvements thereon described in Schedule 2.2(b);
(c)    Except for Prepayments, (i) all Cash, accounts receivable, notes
receivable, checkbooks and canceled checks, bank accounts and deposits,
commercial paper, certificates of deposit, securities, and property or income
Tax receivables, other than the Merrimack Landfill Trust assets, and (ii) any
other Tax refunds, credits, prepayments or other rights to payment related to
the Acquired Assets to the extent allocable to a period ending prior to the
Closing Date;
(d)    All Contracts of Seller (other than the Assigned Contracts and Assigned
Leases), provided that any excluded Contract of Seller used in connection with
the Business that is not an Assigned Contract or an Assigned Lease is identified
on Schedule 3.7(a);
(e)    All Permits of Seller (other than the Transferable Permits), provided
that any excluded Permit of Seller used in connection with the Business that is
not a Transferable Permit is identified on Schedule 3.7(a);
(f)    All Intellectual Property including all Seller Marks (other than the
Assigned Intellectual Property), provided that any excluded Intellectual
Property of Seller used in connection with the Business that is not included in
the Assigned Intellectual Property is identified on Schedule 3.7(a);
(g)    Duplicate copies of all Transferred Books and Records (to the extent and
subject to the conditions set forth herein), and all other records of Seller
other than the Transferred Books and Records, including corporate seals,
organizational documents, minute books, stock books, Tax Returns, financial
records, books of account and other corporate records of Seller, and all
employee-related or employee benefit-related files or records other than the
Transferred Employee Records;
(h)    All insurance policies of Seller and insurance proceeds therefrom,
subject to Section 2.1(j);
(i)    All rights of Seller in and to any claims, causes of action, rights of
recovery, rights of set-off, rights of refund and similar rights against a Third
Party relating to any period through the Closing or otherwise relating to any
Excluded Liability, but excluding any such rights of Seller to the extent
relating to an Assumed Liability;
(j)    All of Seller’s rights arising from or associated with any Contract or
arrangement representing an intercompany transaction, agreement or arrangement
between Seller and an Affiliate of Seller, whether or not such transaction,
agreement or arrangement relates to the provisions of goods or services, payment
arrangements, intercompany charges or balances or the like, including, but not
limited to, the Terminated Contracts (“Intercompany Arrangements”), other than
those Assigned Contracts set forth on Schedule 2.2(j), provided that any
excluded Intercompany Arrangement used in connection with the Business is
identified on Schedule 3.7(a);
(k)    All Employee Benefit Plans and trusts or other assets attributable
thereto;
(l)    Seller’s Hydro Business; and
(m)    The rights that accrue or will accrue to Seller under this Agreement and
the Related Agreements.

Section 2.3    Assumption of Assumed Liabilities. On the terms and subject to
the conditions set forth in this Agreement, from and after the Closing, Buyer
shall assume and shall satisfy, perform or discharge when due all of the
Liabilities of Seller in respect of, or otherwise arising from the ownership,
operation or use of the Acquired Assets, other than the Excluded Liabilities
(the “Assumed Liabilities”), including the following Liabilities:
(a)    All Environmental Liabilities, other than the Excluded Environmental
Liabilities until such Excluded Environmental Liabilities become Assumed
Liabilities as provided in Section 2.4(i) and, for avoidance of doubt, it is the
intention of the Parties that (i) Environmental Liabilities described in Section
2.4(i)(B)(II), Section 2.4(i)(C) and Section 2.4(i)(D) are not and would never
become Assumed Liabilities and (ii) Environmental Liabilities resulting from Dig
Activities are Assumed Liabilities;
(b)    Except as set forth in Section 2.4(c), all Liabilities related to the
performance or non-performance of contractual obligations or commitments to be
performed or addressed, in each case first arising from and after the Closing
Date under (i) the Assigned Contracts, the Assigned Leases, the Transferable
Permits and the Assigned Intellectual Property, in each case in accordance with
the terms thereof, except with respect to Taxes, which shall be assumed in
accordance with Section 2.7, and (ii) the Contracts, commitments and
Transferable Permits entered into by Seller with respect to the Acquired Assets
during the Interim Period in accordance with Section 5.5;
(c)    Except as set forth in Section 2.4(c), all Liabilities related to the
performance or non-performance of contractual obligations or commitments to be
performed or addressed, in each case first arising from and after the Closing
Date under the Permitted Liens, other than under or with respect to the exercise
of the Reserved Easements;
(d)    All Liabilities first arising from and after the Closing Date (i) for any
compensation, benefits, employment Taxes, workers compensation benefits and
other similar Liabilities in respect of the Transferred Employees (including
under the Generation CBA, any Employee Benefit Plan of Buyer, or any other
agreement, plan, practice, policy, instrument or document relating to any of the
Transferred Employees) created or owing as a consequence of employment by Buyer
on or after the Closing Date, but not including any Liabilities arising out of
the CBA MOA, (ii) relating to the Transferred Employees which Buyer has assumed
or for which Buyer is otherwise responsible under Section 5.8, and (iii) in
respect of any discrimination, wrongful discharge, unfair labor practice or
similar Claim under applicable employment Laws by any Transferred Employee
arising out of or relating to acts or omissions occurring on or after the
Closing Date;
(e)    All Liabilities for (i) Taxes (including, with respect to property Taxes,
payments in addition to or in lieu of Taxes, but not including the Property Tax
Stabilization Payments) relating to the ownership, operation, sale or use of the
Facilities and the Acquired Assets, in each case first arising from and after
the Closing Date, or the Assumed Liabilities and (ii) Taxes for which Buyer is
liable pursuant to Section 2.7, Section 5.12 and Section 5.13; and
(f)    All other Liabilities expressly allocated to Buyer in this Agreement or
in any of the Related Agreements.

Section 2.4    Excluded Liabilities. Buyer shall not assume or be responsible
for the performance of any of the following Liabilities (collectively, the
“Excluded Liabilities”):
(a)    Any Liability of Seller exclusively in respect of or otherwise arising
from the operation or use of (x) the Excluded Assets or (y) except as expressly
set forth in this Agreement, for the period prior to the Closing, the Acquired
Assets;
(b)    Any Liability of Seller arising from the making or performance of this
Agreement or a Related Agreement or the transactions contemplated hereby or
thereby;
(c)    Any Liability of Seller under the Assigned Contracts or Assigned Leases
(i) in respect of payment obligations for goods delivered or services rendered
prior to the Closing Date, (ii) relating to a breach or default by Seller of any
of its obligations thereunder occurring prior to the Closing Date whenever such
breach is declared by the Counterparty thereto or (iii) relating to the CBA MOA;
(d)    Except for those Assumed Liabilities set forth in Section 2.3(d), any
Liability of Seller (i) for any compensation, benefits, employment Taxes,
workers compensation benefits and other similar Liabilities (including under the
Generation CBA, any Employee Benefit Plan of Seller, or any other agreement,
plan, practice, policy, instrument or document relating to any of the
Transferred Employees) created, arising or accruing before the Closing Date,
whether or not subject to any continued service agreement, including pro rata
payments earned before the Closing Date, in respect of the Transferred
Employees, any temporary employees, and the Scheduled Employees who are not
offered, or who do not accept, employment with the Buyer, (ii) relating to the
Transferred Employees or temporary employees for which Seller is responsible
under Section 5.8, (iii) relating to former employees, temporary employees or
Scheduled Employees who are not offered, or who do not accept, employment with
Buyer, or (iv) in respect of any workers’ compensation, tort, Hazardous
Substance exposure, discrimination, wrongful discharge, unfair labor practice or
other employee Claim under applicable Laws or under Seller’s Employee Benefits
Plans by any Transferred Employee arising out of or relating to acts or
omissions occurring prior to the Closing Date, by any former employee, by any
temporary employee or by any Scheduled Employee who is not offered, or who does
not accept, employment with Buyer;
(e)    Any Liability of Seller arising from or associated with any Intercompany
Arrangement, other than Liabilities under those Assigned Contracts set forth on
Schedule 2.2(j);
(f)    Any Liability of Seller for any fines or penalties imposed by a
Governmental Authority resulting from (i) any investigation or proceeding
pending prior to the Closing Date or (ii) illegal acts or willful misconduct of
Seller prior to the Closing Date;
(g)    Any Liability for Taxes (including, with respect to property Taxes,
payments in addition to or in lieu of Taxes and the Property Tax Stabilization
Payments) relating to the ownership, operation, sale or use of the Acquired
Assets prior to the Closing, except those Taxes for which Buyer is liable
pursuant to Section 2.7, Section 5.12 and Section 5.13.
(h)    Any Liability of Seller pursuant to Section 5.20; and
(i)    Subject to the provisions of Section 5.11, (A) any Environmental
Liability caused, created or otherwise in existence due to the activities of or
otherwise attributable to Seller prior to the Closing, except those
Environmental Liabilities described in Section 2.4(i)(B)(II), Section 2.4(i)(C)
and Section 2.4(i)(D) below, (B) any Environmental Liability arising out of or
resulting from any Release of mercury at Schiller Station that occurred (I)
prior to or on the Closing or (II) during the performance of the work pursuant
to the Removal Contract, which Release occurred after Closing but prior to the
Schiller Boiler Removal Completion Date, (C) any Environmental Liability
relating to the treatment, disposal, storage, discharge, Release, recycling or
the arrangement for such activities at, or the transportation to, any Offsite
Disposal Facility by Seller, prior to or on the Closing Date, of Hazardous
Substances that were generated at the Sites, and (D) any Environmental Liability
of Seller for any fines or penalties imposed by a Governmental Authority
resulting from (I) any investigation or proceeding pending prior to the Closing
Date or (II) illegal acts or willful misconduct of Seller prior to the Closing
Date; provided, however, that the Liability of Seller pursuant to Section
2.4(i)(A) and, from and after the occurrence of the Schiller Boiler Removal
Completion Date, Section 2.4(i)(B)(I) (and, together with such clauses, any
associated indemnification obligations of Seller hereunder) shall terminate (x)
on the applicable Excluded Environmental Liability Termination Date, after which
any Liabilities described in Section 2.4(i)(A) and Section 2.4(i)(B)(I) shall be
Assumed Liabilities for which Buyer is liable pursuant to Section 2.3(a), and
Seller shall have no further Liability with respect thereto, or (y) upon
exceeding the indemnification cap set forth in Section 7.4(a)(ii), if earlier
than the applicable Excluded Environmental Liability Termination Date, any
Liabilities described in Section 2.4(i)(A) and Section 2.4(i)(B)(I) shall be
Assumed Liabilities for which Buyer is liable pursuant to Section 2.3(a), and
Seller shall have no further Liability with respect thereto.
The Excluded Liabilities described in Section 2.4(d) (solely as it relates to
employee exposure to Hazardous Substances), Section 2.4(h) and Section 2.4(i),
as limited by the terms thereof, are referred to herein as the “Excluded
Environmental Liabilities.” For avoidance of doubt, it is the intention of the
Parties that Section 2.4(d) (solely as it relates to employee exposure to
Hazardous Substances), Section 2.4(h) and Section 2.4(i) shall exclusively
define those Environmental Liabilities constituting Excluded Liabilities
hereunder, and that no other provision of this Section 2.4 shall be construed to
include any Environmental Liabilities.

Section 2.5    Purchase Price. In consideration for Seller’s sale, assignment
and transfer of the Acquired Assets to Buyer, at the Closing, Buyer shall (i)
pay to Seller an aggregate amount equal to One Hundred Seventy-Five Million
Dollars ($175,000,000) (the “Base Purchase Price”) plus or minus amounts to
account for (a) the Estimated Purchase Price Adjustment to be made as of the
Closing under Section 2.6(a) and Section 2.6(b), and (b) the prorations to be
made as of the Closing under Section 2.7 (the Base Purchase Price, as so
adjusted, shall be referred to herein as the “Closing Purchase Price”), and (ii)
assume the Assumed Liabilities. The Closing Purchase Price shall be payable in
cash by wire transfer to Seller in accordance with written instructions of
Seller given to Buyer at least three (3) Business Days prior to the Closing.
Following the Closing, the Closing Purchase Price shall be subject to adjustment
pursuant to Section 2.6(c) and Section 2.7(b), and the Closing Purchase Price,
as so adjusted pursuant to such Sections, shall be herein referred to as the
“Purchase Price.”

Section 2.6    Certain Adjustments to Base Purchase Price. At the Closing, the
Base Purchase Price shall be adjusted as set forth in Section 2.6(a) and Section
2.6(b), and the Closing Purchase Price shall be subject to adjustment following
the Closing as set forth in Section 2.6(c).
(a)    Determination of Adjustment. The Base Purchase Price shall be increased
or decreased to account for the following items:
(i)    Increased or decreased, as the case may be, by an amount equal to the
working capital adjustment, which adjustment will be calculated in accordance
with Schedule 2.6(a)(i);
(ii)    Increased by any non-ordinary course operations and maintenance expenses
incurred and paid for by Seller during the Interim Period that Seller is not
otherwise obligated to perform and incur under this Agreement and that Seller
would not have actually incurred and paid for but for Buyer’s written request;
(iii)    If prior to Closing, any event occurs which has or may have the effect
of increasing or decreasing the Qualified Capacity of any Facility during the
Interim Period or following Closing, then the following provisions shall apply:
(A)    (1) If Seller receives notice from ISO-NE that has or may have the effect
of reducing the Qualified Capacity of any Facility individually or any number of
Facilities such that in the aggregate the Qualified Capacity of all Facilities
is less than the ISO-Recognized Capacity of all of the Facilities (a “Qualified
Capacity Reduction”) and such Qualified Capacity Reduction (i) results in an
aggregate decrease in Qualified Capacity that is equal to or greater than 20
megawatts but is less than 100 megawatts with respect to all Facilities, or (ii)
is greater than zero with respect to Lost Nation, then in each case the Base
Purchase Price shall be reduced by an amount equal to the product of the
aggregate Qualified Capacity Reduction (in megawatts) and (x) Three Hundred
Twenty-Five Thousand Dollars ($325,000) per megawatt for Qualified Capacity
Reduction relating to Newington Station as identified on Schedule 1 or (y) Two
Hundred Fifty Thousand Dollars ($250,000) per megawatt for Qualified Capacity
Reduction relating to each other Facility. (2) To the extent Seller receives
notice of a Qualified Capacity Reduction and such Qualified Capacity Reduction,
together with any other Qualified Capacity Reduction with respect to any
Facility, results in an aggregate decrease in Qualified Capacity that is equal
to or greater than 100 megawatts, then Buyer in its sole discretion may elect to
terminate this Agreement pursuant to Section 8.1(f) of this Agreement.
(B)    If Seller receives notice from ISO-NE prior to the Closing Date that has
or may have the effect of a Qualified Capacity Reduction for any Facility and
(i) Seller pursues a formal dispute or correction of the event that would result
in such Qualified Capacity Reduction and resolution is not achieved prior to
Closing or (ii) Seller does not pursue a resolution of the event which gave rise
to such notice (in which case, as soon as practicable, the Buyer shall pursue in
good faith and with commercially reasonable efforts and in cooperation with
Seller a remediation plan or other similar efforts to avoid such Qualified
Capacity Reduction) and resolution is not achieved prior to Closing (a
“Potential Qualified Capacity Reduction”), then the amount by which the Base
Purchase Price would be reduced using the formula in Section 2.6(a)(iii)(A)(1)
shall be paid by Buyer into an escrow account subject to an escrow agreement
mutually acceptable to the Parties (the “Escrow Agreement”) and the amount
placed in the escrow account under the Escrow Agreement shall be released to (x)
Seller, to the extent there is no Qualified Capacity Reduction and (y) Buyer, to
the extent there is a Qualified Capacity Reduction.
(C)    To the extent Seller receives notice from ISO-NE that has or may have the
effect of increasing the Qualified Capacity of any Facility such that it is
greater than the ISO-Recognized Capacity (a “Qualified Capacity Increase”) and
such Qualified Capacity Increase, together with any other Qualified Capacity
Increases with respect to any Facility, results in an aggregate increase of
Qualified Capacity equal to or greater than 20 megawatts but is less than 100
megawatts, then the Base Purchase Price shall be increased by an amount equal to
the product of the aggregate Qualified Capacity Increase (in megawatts) and (i)
Three Hundred Twenty-Five Thousand Dollars ($325,000) per megawatt for Qualified
Capacity Increase relating to Newington Station as identified on Schedule 1 or
(ii) Two Hundred Fifty Thousand Dollars ($250,000) per megawatt for Qualified
Capacity Increase relating to each other Facility.
(iv)    Decreased by the delayed closing adjustment, calculated in accordance
with Schedule 2.6(a)(iv), if any.
(b)    Estimated Purchase Price Adjustment. At least five (5) Business Days
prior to the Closing Date, Seller shall prepare and deliver to Buyer a statement
(the “Estimated Closing Statement”) setting forth in reasonable detail Seller’s
good faith estimate of the net amount of all adjustments to the Base Purchase
Price required by Section 2.6(a) (the “Estimated Purchase Price Adjustment”),
together with reasonable supporting material regarding the computation thereof.
In calculating the Closing Purchase Price pursuant to Section 2.5, the Base
Purchase Price will be increased to reflect the Estimated Proration Adjustment
Amount.
(c)    Post-Closing Adjustment.
(i)    Within sixty (60) days following the Closing Date, Seller shall prepare
and deliver to Buyer a statement (the “Closing Statement”) that shall set forth
in reasonable detail Seller’s calculation of the net amount of all adjustments
to the Base Purchase Price required by Section 2.6(a) taking into account actual
data (the “Purchase Price Adjustment”), together with reasonable supporting
material regarding the computation thereof. Buyer shall have thirty (30) days to
review the Closing Statement following receipt thereof. On or before the end of
such 30-day review period, Buyer may object to the Closing Statement by written
notice to Seller (the “Objection Notice”), setting forth Buyer’s specific
objections to the calculation of the Purchase Price Adjustment. Such Objection
Notice shall specify those items or amounts with which Buyer disagrees, together
with a detailed written explanation of the reasons for disagreement with each
such item or amount (and reasonable supporting material therefor), and shall set
forth Buyer’s calculation of the Purchase Price Adjustment based on such
objections. To the extent not set forth in a timely-delivered Objection Notice,
Buyer shall be deemed to have agreed with Seller’s calculation of all other
items and amounts contained in the Closing Statement and neither party may
thereafter dispute any item or amount not set forth in such Objection Notice. If
Buyer does not timely deliver any Objection Notice, Buyer shall be deemed to
have agreed with and accepted Seller’s calculation of the Purchase Price
Adjustment, and the Closing Statement shall be final and binding on the Parties
as of the end of Buyer’s 30-day review period.
(ii)    If Buyer timely delivers an Objection Notice to Seller, Buyer and Seller
shall, during the thirty (30) day period following such delivery (or any
mutually agreed extension thereof), use their commercially reasonable efforts to
negotiate and reach agreement on the disputed items and amounts in order to
determine the amount of the Purchase Price Adjustment. If, at the end of such
period (or any mutually agreed extension thereof), the Parties are unable to
resolve their disagreements, they shall jointly retain and refer their
disagreements to the Independent Accountant. The Parties shall instruct the
Independent Accountant to promptly review this Section 2.6 and to determine
solely with respect to the disputed items and amounts so submitted whether and
to what extent, if any, the Purchase Price Adjustment set forth in the Closing
Statement requires adjustment. The Independent Accountant shall base its
determination solely on written submissions by the Parties. As promptly as
practicable, but in no event later than thirty (30) days after its retention,
the Independent Accountant shall deliver to Buyer and Seller a report which sets
forth its resolution of the disputed items and amounts and its calculation of
the Purchase Price Adjustment; provided that the Independent Accountant may not
assign a value to any item greater than the greatest value for such item claimed
by either Party or less than the smallest value for such item claimed by either
Party. The decision of the Independent Accountant shall be final and binding on
the Parties. The costs and expenses of the Independent Accountant shall be
allocated between the Parties based upon the percentage which the portion of the
contested amount not awarded to each party bears to the amount actually
contested by such party, as determined by the Independent Accountant. The
Parties agree to execute, if requested by the Independent Accountant, a
reasonable engagement letter, including customary indemnities in favor of the
Independent Accountant. The Parties shall cooperate and shall furnish each other
and, if applicable, the Independent Accountant, with such documents and other
records that may be reasonably requested in connection with the preparation,
review and final determination of the Closing Statement and Purchase Price
Adjustment and the other matters addressed in this Section 2.6.
(iii)    For purposes of this Section 2.6(c), “Final Purchase Price Adjustment”
means the Purchase Price Adjustment:
(A)    As shown in the Closing Statement delivered by Seller to Buyer pursuant
to Section 2.6(c)(i), if no Objection Notice with respect thereto is timely
delivered by Buyer to Seller pursuant to Section 2.6(c)(i); or
(B)    If an Objection Notice is so delivered, (x) as agreed by the Parties
pursuant to Section 2.6(c)(ii) or (y) in the absence of such agreement, as shown
in the Independent Accountant’s report delivered pursuant to Section 2.6(c)(ii).
(iv)    Within three (3) Business Days after the Final Purchase Price Adjustment
has been finally determined pursuant to this Section 2.6(c):
(A)    If the Final Purchase Price Adjustment is less than the Estimated
Purchase Price Adjustment, Seller shall pay to Buyer an amount equal to (x) the
Estimated Purchase Price Adjustment minus (y) the Final Purchase Price
Adjustment; and
(B)    If the Final Purchase Price Adjustment is greater than the Estimated
Purchase Price Adjustment, Buyer shall pay to Seller an amount equal to (x) the
Final Purchase Price Adjustment minus (y) the Estimated Purchase Price
Adjustment.
Any payment required to be made by a Party pursuant to this Section 2.6(c)(iv)
shall be made to the other Party by wire transfer of immediately available funds
to the account designated in writing by such other Party.

Section 2.7    Proration.
(a)    Buyer and Seller agree that all of the items (including any Prepayments
with respect to such items) normally prorated in a sale of assets of the type
contemplated by this Agreement, including those listed below, relating to the
ownership and operation of the Acquired Assets (collectively, the “Prorated
Items”), shall be prorated on a daily basis as of the Closing Date in accordance
with this Section 2.7, with Seller liable to the extent such items relate to any
period prior to the Closing Date, and Buyer liable to the extent such items
relate to periods on and after the Closing Date:
(i)    Personal property, real property, occupancy and water Taxes, assessments
and other charges, if any, on or associated with the Acquired Assets;
(ii)    Rent, Taxes and other items payable by or to Seller under any of the
Assigned Contracts or Assigned Leases;
(iii)    Any Permit, license, registration or other fees with respect to any
Transferable Permit associated with the Acquired Assets;
(iv)    Sewer rents and charges for water, telephone, electricity and other
utilities; and
(v)    Revenues associated with the Environmental Attributes set forth in
Schedule 2.1(i).
(b)    At least five (5) Business Days prior to the Closing Date, Seller will
deliver to Buyer a worksheet setting forth in reasonable detail (i) Seller’s
good faith reasonable estimate of the Prorated Amount for each Prorated Item
(with respect to each Prorated Item, the “Estimated Prorated Amount”), together
with reasonable supporting material regarding such estimate, and (ii) the
calculation of the net amount of the Estimated Prorated Amounts (the “Estimated
Proration Adjustment Amount”). In the event that, with respect to any Prorated
Item, actual figures are not available as of the time of the calculation of the
Estimated Prorated Amount, the Estimated Prorated Amount for such Prorated Item
shall be a good faith reasonable estimate based upon the actual fee, cost or
amount of the Prorated Item for the most recent preceding year (or appropriate
period) for which an actual fee, cost or amount paid is available. In
calculating the Closing Purchase Price pursuant to Section 2.5, the Base
Purchase Price will be adjusted appropriately to reflect the Estimated Proration
Adjustment Amount.
(c)    When the actual Prorated Amount with respect to any Prorated Item (the
“Actual Prorated Amount”) becomes available to either Party, it shall promptly
(and in any event within ninety (90) days following Closing) notify the other
Party of such Prorated Item and Actual Prorated Amount, together with reasonable
detail and supporting material regarding the computation thereof. For any
Prorated Item with respect to which the Estimated Prorated Amount is not equal
to the Actual Prorated Amount, upon the request of either Seller or Buyer, made
within thirty (30) days of the date when such Actual Prorated Amount became
available to such Party (or such Party received notice of such Actual Prorated
Amount from the other Party, as applicable), the Parties shall agree on an
adjustment to account for the difference between the Estimated Prorated Amount
and the Actual Prorated Amount for such Prorated Item. All disputes between
Seller and Buyer respecting any such requested adjustments that are not resolved
by mutual agreement within sixty (60) days following the end of the foregoing
ninety (90) day notice period shall be referred by the Parties to the
Independent Accountant, who shall resolve such disputes and determine such final
adjustment substantially in accordance with the procedures set forth in Section
2.6(c)(ii), applied mutatis mutandis. Any adjustment payment to be made by Buyer
or Seller, as applicable, to the other Party pursuant to this Section 2.7(c)
shall be paid within ten (10) days following the Parties’ agreement (or the
Independent Accountant’s determination) with respect thereto by wire transfer of
immediately available funds to the account designated in writing by such other
Party. The Parties agree to cooperate and furnish each other with such documents
and other records that may be reasonably requested in order to confirm all
adjustment and proration calculations made pursuant to this Section 2.7.

Section 2.8    Allocation of Purchase Price.
(a)    Buyer and Seller shall use their good faith commercially reasonable
efforts to agree upon an allocation among the Acquired Assets of the sum of the
Purchase Price and the Assumed Liabilities consistent with Section 1060 of the
Code and the Treasury Regulations thereunder prior to or within a reasonable
time after the Closing Date (or any mutually agreed extension thereof). Each of
Buyer and Seller agrees to file Internal Revenue Service Form 8594 and all
federal, state, local and foreign Tax Returns, and to report the transactions
contemplated by this Agreement and the Related Agreements for federal income Tax
and all other Tax purposes, in a manner consistent with the allocation
determined pursuant to this Section 2.8 (as revised to take into account
subsequent adjustments to the Purchase Price, including adjustments to the
Purchase Price pursuant to Section 2.6 and Section 2.7 and any indemnification
payment treated as an adjustment to the Purchase Price pursuant to Section 7.6,
as mutually agreed upon by the Parties and in accordance with the provisions of
the Code and the Treasury Regulations thereunder). Notwithstanding the
foregoing, in the event Buyer and Seller cannot agree as to the allocation, each
party shall be entitled to take its own position in any Tax Return, Tax
proceeding or audit, provided that such position is reasonable and consistent
with the general principles of Section 1060 of the Code and the Treasury
Regulations thereunder. Each of Buyer and Seller agrees to provide the other
promptly with any other information required to complete Form 8594. Each of
Buyer and Seller shall notify and provide the other with reasonable assistance
in the event of an examination, audit or other proceeding regarding the agreed
upon allocation of the Purchase Price.
(b)    In compliance with the Settlement Agreement’s requirement to fairly
allocate among individual assets the sale price of any assets that are sold as a
group, the Parties acknowledge and agree that the portion of the Purchase Price
allocable to each Facility is as set forth on Schedule 2.8(b).

Section 2.9    Closing. Subject to the terms and conditions of this Agreement,
the closing of the transactions contemplated by this Agreement (the “Closing”)
shall take place at the offices of Seller, 780 N. Commercial Street, Manchester,
New Hampshire 03105-0330, beginning at 10:00 a.m. local time, on the third (3rd)
Business Day following the date on which all of the conditions set forth in
Article VI have either been satisfied or expressly waived by the Party for whose
benefit such condition exists (other than conditions which, by their nature, are
to be satisfied at Closing, but subject to the satisfaction or waiver of those
conditions), or at such other time, date or place as the Parties may mutually
agree. The date of Closing is hereinafter called the “Closing Date.” The Closing
shall be effective for all purposes herein as of 12:01 a.m. Eastern time on the
Closing Date.

Section 2.10    Deliveries by Seller at Closing. At Closing, Seller shall
deliver the following to Buyer, duly executed and properly acknowledged, if
appropriate:
(a)    With respect to each parcel of Real Property, a deed conveying such
parcel to Buyer, substantially in the form agreed to by Seller and Buyer in
accordance with Section 5.2(f) and otherwise in a form suitable for recording
(each, a “Deed”);
(b)    With respect to each Assigned Lease, an assignment and assumption of
lease, substantially in the form agreed to by Seller and Buyer in accordance
with Section 5.2(f) and otherwise in a form suitable for recording, if necessary
(each, an “Assignment and Assumption of Lease”);
(c)    A bill of sale transferring the tangible personal property included in
the Acquired Assets to Buyer, substantially in the form agreed to by Seller and
Buyer in accordance with Section 5.2(f) (the “Bill of Sale”);
(d)    An assignment and assumption agreement pursuant to which Seller shall
assign certain rights, liabilities and obligations to Buyer and Buyer shall
assume the Assumed Liabilities, substantially in the form agreed to by Seller
and Buyer in accordance with Section 5.2(f) (the “Assignment and Assumption
Agreement”);
(e)    An agreement between the Parties evidencing their agreement as to the
demarcation of ownership with respect to certain assets not situated wholly on
real property owned, or to be owned, by either Seller or Buyer, as applicable,
substantially in the form agreed to by Seller and Buyer in accordance with
Section 5.2(f) (the “Asset Demarcation Agreement”);
(f)    With respect to each Facility, an agreement between the Parties
respecting the interconnection of such Facility with Seller’s transmission
system, substantially in the applicable forms agreed to by Seller and Buyer in
accordance with Section 5.2(f) (together, the “Interconnection Agreements”);
(g)    The Escrow Agreement, if applicable;
(h)    All documents necessary to release or discharge all Liens affecting the
Acquired Assets, except for Permitted Liens, in form and substance reasonably
satisfactory to Buyer, including the document or documents necessary to
discharge the Lien imposed by the Mortgage Indenture, which discharge will be
substantially in the form agreed to by Seller and Buyer in accordance with
Section 5.2(f) (the “Release of Mortgage Indenture”);
(i)    The Easements;
(j)    If requested by Buyer, the Transition Services Agreement;
(k)    Certificates of title for the vehicles and boats which are part of the
Acquired Assets;
(l)    Copies of all Seller Required Consents;
(m)    Seller’s Transfer Tax Declarations of Consideration required under New
Hampshire RSA 78-B:10 and New Hampshire Department of Revenue Administration
rules (Forms CD-57-S), together with Seller’s share of applicable real estate
transfer taxes;
(n)    Affidavits and indemnities typically delivered in commercial real estate
transactions sufficient for purposes of issuing the Title Policies without the
standard title insurance policy exceptions regarding mechanic’s liens, if
available, parties in possession, real estate taxes not yet due and payable and
broker liens for brokers engaged by or on behalf of Seller;
(o)    A certification of non-foreign status, pursuant to Treasury Regulations
Section 1.1445-2(b)(2), with respect to Seller;
(p)    The officer’s certificate of Seller required by Section 6.1(d);
(q)    A certificate of existence and good standing with respect to Seller, as
of a recent date, issued by the secretary of state or other appropriate
Governmental Authority of the jurisdiction of Seller’s organization, and
certificates of good standing and qualification or authorization to do business
(or the equivalent certificates) with respect to Seller, each as of a recent
date, issued by the secretary of state or similar Governmental Authority in each
other jurisdiction where the actions to be performed hereunder make such
qualification or authorization necessary;
(r)    A copy, certified by the Secretary or an Assistant Secretary of Seller,
of corporate resolutions authorizing the execution and delivery of this
Agreement and the Related Agreements and the consummation of the transactions
contemplated hereby and thereby;
(s)    A certificate of the Secretary or an Assistant Secretary of Seller which
shall identify by name and title and bear the signature of the officers of
Seller authorized to execute and deliver this Agreement and the Related
Agreements; and
(t)    All such other instruments or documents as Buyer and its counsel may
reasonably request in order to give effect to the transfer of the Acquired
Assets as contemplated hereby or to otherwise facilitate the transactions
contemplated by this Agreement and the Related Agreements; provided, however,
that this Section 2.10(t) shall not require Seller to prepare or obtain any
surveys relating to the Real Property or Leased Real Property other than those
previously provided to Buyer.

Section 2.11    Deliveries by Buyer at Closing. At Closing, Buyer shall deliver
to Seller, duly executed and properly acknowledged, if appropriate:
(a)    The Closing Purchase Price in accordance with Section 2.5;
(b)    The Assignment and Assumption of Lease respecting each Assigned Lease;
(c)    The Bill of Sale;
(d)    The Assignment and Assumption Agreement;
(e)    The Asset Demarcation Agreement;
(f)    The Interconnection Agreements;
(g)    The Escrow Agreement, if applicable;
(h)    The Easements;
(i)    If requested by Buyer, the Transition Services Agreement;
(j)    Copies of all Buyer Required Consents;
(k)    Evidence of Buyer’s membership in NEPOOL or other evidence that Buyer has
sufficient authority to sell the Facilities’ electrical output into the
wholesale market;
(l)    Buyer’s Transfer Tax Declarations of Consideration required under New
Hampshire RSA 78-B:10 and New Hampshire Department of Revenue Administration
rules (Forms CD-57-P) and Inventory of Property Transfer Forms (Forms PA-34),
together with Buyer’s share of any taxes and other fees due thereunder;
(m)    All applicable exemption certificates with respect to Taxes that would
otherwise be imposed with respect to the transactions contemplated by this
Agreement;
(n)    The officer’s certificate of Buyer required by Section 6.2(c);
(o)    A certificate of existence and good standing with respect to Buyer, as of
a recent date, issued by the secretary of state or other appropriate
Governmental Authority of the jurisdiction of Buyer’s organization, and
certificates of good standing and qualification or authorization to do business
(or the equivalent certificates) with respect to Buyer, each as of a recent
date, issued by the secretary of state or similar Governmental Authority in each
other jurisdiction where the actions to be performed hereunder make such
qualification or authorization necessary;
(p)    A copy, certified by the Secretary or an Assistant Secretary of Buyer, of
limited liability company resolutions authorizing the execution and delivery of
this Agreement and the Related Agreements and the consummation of the
transactions contemplated hereby and thereby;
(q)    A certificate of the Secretary or an Assistant Secretary of Buyer which
shall identify by name and title and bear the signature of the officers of
Seller authorized to execute and deliver this Agreement and the Related
Agreements; and
(r)    All such other instruments or documents as Seller and its counsel may
reasonably request in order to give effect to the transfer of the Acquired
Assets or the assumption of the Assumed Liabilities as contemplated hereby or to
otherwise facilitate the transactions contemplated by this Agreement and the
Related Agreements.

Section 2.12    Guaranties. The executed Guaranties will be delivered to Seller
simultaneously with the execution of this Agreement.

ARTICLE III    
REPRESENTATIONS AND WARRANTIES OF SELLER
Seller represents and warrants to Buyer that the statements contained in this
Article III are true and correct as of the Effective Date, except as set forth
in the Schedules.

Section 3.1    Organization and Existence. Seller is a corporation duly
organized, validly existing and in good standing under the Laws of the State of
New Hampshire. Seller is duly qualified or authorized to do business in each
other jurisdiction in which the ownership or operation of the Acquired Assets
make such qualification or authorization necessary, except in those
jurisdictions where the failure to be so duly qualified or authorized would not
have a Material Adverse Effect. Schedule 3.1 lists each jurisdiction in which
Seller is qualified to do business in connection with the Business.

Section 3.2    Authority and Enforceability. Seller has the corporate power and
authority to execute and deliver this Agreement and the Related Agreements to
which it is a party and, subject to receipt of the Seller Required Consents, to
perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. All corporate actions or
proceedings to be taken by or on the part of Seller to authorize and permit the
due execution and valid delivery by Seller of this Agreement and the Related
Agreements to which it is a party, the performance by Seller of its obligations
hereunder and thereunder, and the consummation by Seller of the transactions
contemplated hereby and thereby have been duly and properly taken. This
Agreement has been duly executed and delivered by Seller and, assuming the due
authorization, execution and delivery by Buyer and receipt of the Seller
Required Consents, constitutes the valid and legally binding obligation of
Seller, enforceable against Seller in accordance with its terms and conditions,
subject to applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or other similar Laws relating to creditors’ rights
generally and general principles of equity, whether such enforceability is
considered in a proceeding in equity or at law. When each Related Agreement to
which Seller is a party has been duly executed and delivered by Seller, assuming
the due authorization, execution and delivery by each other party thereto and
receipt of the Seller Required Consents, such Related Agreement will constitute
the valid and legally binding obligation of Seller, enforceable against Seller
in accordance with its terms and conditions, subject to applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
Laws relating to creditors’ rights generally and general principles of equity,
whether such enforceability is considered in a proceeding in equity or at law.

Section 3.3    No Conflicts; Consents and Approvals. Assuming all of the
Consents of the Governmental Authorities and other Persons set forth on Schedule
3.3 (the “Seller Required Consents”) have been obtained, and assuming the truth
and accuracy of Buyer’s representations and warranties set forth herein, the
execution and delivery by Seller of this Agreement and the Related Agreements to
which it is or will be a party do not and will not, the performance by Seller of
its obligations hereunder and thereunder will not, and the consummation of the
transactions contemplated hereby and thereby will not:
(a)    conflict with or result in a violation or breach of any of the terms,
conditions or provisions of the Organizational Documents of Seller;
(b)    (i) conflict with, result in a breach of, constitute a default under,
result in the acceleration of, or create in any Person the right to accelerate,
terminate, modify, revoke, suspend or cancel (with or without giving of notice,
the lapse of time or both), any Material Contract to which Seller is bound or to
which any of the Acquired Assets is subject, (ii) conflict with or result in a
violation or breach of any Law or material Permit to which Seller or any of the
Acquired Assets is subject, or (iii) require the Consent of any Governmental
Authority under any applicable Law; or
(c)    result in the imposition or creation of any Lien on any Acquired Asset,
other than any Permitted Lien.

Section 3.4    Legal Proceedings. Except as set forth on Schedule 3.4, there is
no Claim pending or, to Seller’s Knowledge, threatened against Seller (a) that,
if adversely determined against Seller would, individually or in the aggregate,
reasonably be expected to materially and adversely affect Seller, the Business
or the Acquired Assets, or (b) that, as of the Closing Date, seeks an Order
restraining, enjoining or otherwise prohibiting or making illegal any of the
transactions contemplated hereby. Except as set forth on Schedule 3.4, neither
Seller nor any of the Acquired Assets are bound by any Order (other than any
Order of general applicability) that would, individually or in the aggregate,
reasonably be expected to materially and adversely affect Seller, the Business
or the Acquired Assets. As of the Closing Date, Seller is not subject to any
Order that prohibits the consummation of the transactions contemplated by this
Agreement. Seller has not received from any Person a Claim in writing that
Seller or any of its Affiliates’ use of the Assigned Intellectual Property
infringes on the Intellectual Property of such Person nor, to Seller’s
Knowledge, has any such Claim been threatened. None of the representations and
warranties set forth in this Section 3.4 shall be deemed to relate to (i) Tax
matters, which are addressed in Section 3.10, (ii) environmental matters, which
are addressed in Section 3.11, (iii) employment and labor matters, which are
addressed in Section 3.12, or (iv) employee benefits matters, which are
addressed in Section 3.13.

Section 3.5    Compliance with Laws; Permits.
(a)    Except as set forth on Schedule 3.5(a), Seller is (and has been for the
last two years with respect to FERC and NERC Laws only), and the Business and
the Acquired Assets are owned, operated and maintained, in compliance in all
material respects with all Laws applicable to it, the Business and the Acquired
Assets and in the last two years, Seller has not received written notice or, to
Seller’s Knowledge, any threat from ISO-NE, NERC or any Governmental Authority
alleging any material non-compliance with Laws or orders applicable to it.
(b)    Schedule 3.5(b) lists all Permits (other than Environmental Permits) that
are material to the ownership and operation of the Acquired Assets, and
identifies those material Permits that are Transferable Permits. The Permits
listed in Schedule 3.5(b) are in full force and effect, except to the extent
that the failure of such Permits to be in full force and effect would not,
individually or in the aggregate, reasonably be expected to have a material and
adverse effect on the operation or ownership of each Facility individually or in
the aggregate. Seller is in compliance in all material respects with the terms
and conditions of all Permits listed in Schedule 3.5(b).
(c)    None of the representations and warranties set forth in this Section 3.5
shall be deemed to relate to (i) Tax matters, which are addressed in Section
3.10, (ii) environmental matters, which are addressed in Section 3.11, (iii)
employment and labor matters, which are addressed in Section 3.12, or (iv)
employee benefits matters, which are addressed in Section 3.13.

Section 3.6    Title to Acquired Assets. Except for the Mortgage Indenture
(which will which will be discharged at or prior to Closing), the Assigned
Leases and the Permitted Liens, Seller has (x) title to each Site, to the
extent, and only to the extent, specified in the title policy commitments
referred to on Schedule 3.6 (the “Title Commitments”); (y) good and marketable
title to, and valid leases, licenses or other rights to use, as applicable, all
tangible personal property free and clear of any Liens and (z) the necessary
ownership rights, valid leases and licenses or other rights, as applicable, to
all other Acquired Assets (excluding tangible personal property) free and clear
of any Liens, in each case that are material to the conduct of the Business and
the ownership, use, operation, maintenance, repair and replacement of any of the
Acquired Assets.

Section 3.7    Assets Used in Operation of the Facilities.
(a)    Except as set forth in Schedule 3.7(a), (i) the Acquired Assets
constitute all of the material assets necessary for use in connection with the
operation of the Business as (x) currently operated by Seller, (y) otherwise
required for Seller to comply with all Transferrable Permits and Material
Contracts, and (z) required by applicable Law; and (ii) all Acquired Assets that
constitute tangible personal property are currently located at (or are in
transit to) the Facilities and no such Acquired Assets intended for the
Facilities are being held by Third Parties.
(b)    Except as set forth on Schedule 3.7(b-1), (i) the Interconnection
Agreements and the Acquired Assets constitute all of the assets necessary for
Buyer to connect each Facility to the grid operated by ISO-NE through the T&D
Assets; (ii) the portion of the Acquired Assets that is necessary or desirable
for use in connection with each Interconnection Agreement meets and satisfies
Seller’s specifications and requirements for T&D Operations and no transmission
upgrades are required; and (iii) upon execution, the Interconnection Agreements
will be sufficient to ensure each Facility has access to a Pool Transmission
Facility (as defined in the ISO-NE Tariff) administered by ISO-NE without the
need for any modifications to the transmission system and without incurring any
local network service charges for transmission.  Notwithstanding anything to the
contrary in the existing interconnection agreements for Merrimack and Schiller
or the proposed interconnection agreements for Newington, White Lake and Lost
Nation, to Seller’s Knowledge, no further studies or analyses are required under
or pursuant to such interconnection agreements.  Schedule 3.7(b-2) sets forth
Seller’s expectations with respect to certain equipment and services used in the
operation of the Facilities.
(c)    To Seller’s Knowledge, the only Acquired Assets requiring or containing
any material credit support obligations by Seller or its Affiliates in
connection with the Business for the benefit of any Third Party, including
ISO-NE, are the Merrimack Landfill Trust, NHDES Groundwater Management Permits
GWP-100112013-004, GWP-198400065-B-006, GWP-198404088-P-002,
GWP-199112013-N-003, Standard Large Generator Interconnection Agreement, dated
May 31, 2010, by and between ISO-NE and Seller, Master Delivered Petroleum
Products Sales Agreement, dated August 4, 2015, between Sprague Operating
Resources LLC and Seller, Base Contract for Sale and Purchase of Natural Gas,
dated November 1, 2011, between Emera Energy Services, Inc. and Seller,
Distillate Fuel Oil Agreement, dated February 7, 2017, between C.N. Brown
Company and Seller, REC Purchase Agreement, dated as of January 30 2014, between
Seller and United Illuminating Co., and REC Purchase Agreement, dated as of
January 20, 2014, between Seller and Connecticut Light and Power Co.

Section 3.8    Material Contracts.
(a)    The Material Contracts set forth on Schedule 2.1(e) include the Contracts
meeting the following criteria to which Seller is a party and used in connection
with the operation of the Business or by which any of the Acquired Assets may be
bound:
(i)    Contracts for the future purchase, exchange or sale of fuel oil or other
fuel for a Facility;
(ii)    Contracts for the future purchase, exchange or sale of electric power or
ancillary services;
(iii)    Contracts for the future transportation of fuel oil or other fuel for a
Facility;
(iv)    Contracts for the future transmission of electric power;
(v)    interconnection Contracts, including the Interconnection Agreements;
(vi)    Contracts for the future purchase, exchange, transmission or sale of
electric power in any form, including energy, capacity, Environmental Attributes
or any ancillary services;
(vii)    other than Contracts of the nature addressed by Section 3.8(a)(i) to
Section 3.8(a)(ii), Contracts (A) for the purchase or sale of any Acquired Asset
(by merger or otherwise) or that grant a right or option to purchase or sell any
Acquired Asset (including by merger or otherwise), other than in each case
Contracts relating to the Acquired Assets or services with a nominal value of
less than Two Hundred Fifty Thousand Dollars ($250,000) individually or One
Million Dollars ($1,000,000) in the aggregate and (B) for the provision or
receipt of any services or that grant a right or option to provide or receive
any services, other than in each case Contracts relating to services with a
nominal value of less than Two Hundred Fifty Thousand Dollars ($250,000)
individually or One Million Dollars ($1,000,000) in the aggregate;
(viii)    Contracts under which (A) Seller has imposed a security interest on
any of the Acquired Assets, tangible or intangible (excluding the Mortgage
Indenture) and (B) any credit support has been issued in favor Seller relating
to any of the Acquired Assets or the operation of the Business, including,
without limitation, letters of credit or any guaranties;
(ix)    Contracts of guaranty, indemnity, surety or similar obligation, direct
or indirect, by Seller that affect, are related to, or otherwise encumber or may
be reasonably expected to encumber any of the Acquired Assets, other than
Contracts entered into in the ordinary course of business that include standard
indemnity provisions;
(x)    collective bargaining Contracts and employment Contracts;
(xi)    outstanding futures, swap, collar, put, call, floor, cap, option or
other Contracts that are intended to benefit from or reduce or eliminate the
risk of fluctuations in interest rates or the price of commodities, including
electric power, in any form, including energy, capacity or any ancillary
services, natural gas, oil or securities;
(xii)    partnership, joint venture, licensing arrangement (other than in
respect of Intellectual Property) or limited liability company agreements or
Contracts for sharing profits;
(xiii)    real property leases and any ground leases relating to, or affecting,
any of the Acquired Assets and property tax agreements;
(xiv)    Contracts that purport to limit Seller’s freedom to compete in any line
of business or in any geographic area;
(xv)    any Contract between Seller, on the one hand, and any Affiliate of
Seller, or any current officer, director or manager of Seller or any Affiliate,
on the other hand, in each case related to the Business or any of the Acquired
Assets, all of which shall be terminated or modified to exclude the Acquired
Assets as of the Closing Date (but excluding the Assigned Intercompany
Agreements); and
(xvi)    any Contract entered into with a Governmental Authority.
(b)    Except as described on Schedule 3.8(b), Seller has provided Buyer with
accurate and complete copies of all Material Contracts, including all
amendments, modifications and waivers related thereto.
(c)    Except as described in Schedule 3.8(c), and assuming all Seller Required
Consents required in connection with each Material Contract are obtained prior
to Closing, (i) each Material Contract (except to the extent such Material
Contract terminates or expires after the Effective Date in accordance with its
terms) is in full force and effect and is a valid and binding obligation of
Seller and, to Seller’s Knowledge, of the other parties thereto, subject to
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar Laws relating to creditors’ rights generally and
general principles of equity, whether considered in a proceeding in equity or at
law, (ii) neither Seller nor, to Seller’s Knowledge, any other party thereto, is
in violation of or default under any Material Contract, (iii) each Material
Contract may be assigned to Buyer pursuant to this Agreement without breaching
the terms thereof or resulting in the forfeiture or impairment of any material
rights thereunder, and (iv) Seller has not received written notice from nor, to
Seller’s Knowledge, any threat that, any other party to a Material Contract
intends to terminate a Material Contract.

Section 3.9    Insurance. The Acquired Assets are insured to the extent
specified under the material insurance policies listed on Schedule 3.9. No
written notice of cancellation or termination has been received by Seller with
respect to any such policy that has not been replaced on substantially similar
terms prior to the date of such cancellation or termination. Schedule 3.9 sets
forth a list of all pending claims that have been made under any such policy
with respect to the Acquired Assets. Except as described in Schedule 3.9, Seller
has not been refused any material insurance with respect to the Acquired Assets,
nor has coverage with respect to the Acquired Assets been limited in any
material respect by any insurance carrier to which Seller has applied for any
such insurance or with which it has carried insurance, in each case, during the
preceding twelve (12) month period.

Section 3.10    Taxes. Seller has filed all material Tax Returns that it was
required to file with respect to the Acquired Assets or its operation thereof
and has paid all Taxes that have become due as indicated thereon and all Taxes
due in the absence of a Return (except where Seller is contesting such Taxes in
good faith by appropriate proceedings). There is no unpaid Tax due and payable
that would reasonably be expected to result in a lien on all or any part of the
Acquired Assets or for which Buyer could become liable. Except as set forth on
Schedule 3.10, there is no audit or other Claim now pending with respect to any
material Tax respecting the Acquired Assets, including without limitation any
claim regarding or based on the valuation of all or any part of the Acquired
Assets. Except as set forth in the Settlement Agreement or on Schedule 3.10,
there is no agreement, treaty or settlement regarding the valuation of all or
any part of the Acquired Assets or any Taxes payable in respect thereof. No part
of the Acquired Assets is located within any so-called “tax increment financing”
district or special assessment district or is otherwise subject to assessment
other than in accordance with generally applicable provisions of New Hampshire
Law. Notwithstanding any other provision of this Agreement to the contrary, this
Section 3.10 contains the sole and exclusive representations and warranties of
Seller relating to Tax matters.

Section 3.11    Environmental Matters.
(a)    Schedule 3.11(a) lists all Environmental Permits that are material to the
ownership and operation of the Acquired Assets, and identifies those material
Environmental Permits that are Transferable Permits; all Environmental Permits
necessary for the operation of the Acquired Assets are transferrable. Except as
set forth on Schedule 3.11(a), the Environmental Permits listed in Schedule
3.11(a) are in full force and effect.
(b)    Except as disclosed on Schedule 3.11(b), during the previous six (6)-year
period, with respect to the Acquired Assets: (i) Seller has not received any
written notice from any Governmental Authority that it is not in material
compliance with Environmental Laws, that it failed to obtain or timely apply for
the renewal of any material Environmental Permits, or that it is not in material
compliance with any Environmental Permit; (ii) there is no proceeding pending
or, to Seller’s Knowledge, threatened, to revoke, prevent the renewal of,
rescind, modify, refuse to renew or limit any material Environmental Permit, nor
has Seller received any written notice from any Governmental Authority with
respect to same; (iii) Seller has not received any written notice from any
Governmental Authority that any Acquired Asset is listed under the Comprehensive
Environmental Response, Compensation Liability Information Systems or any
similar state list; (iv) Seller has not received written notice from any Person
alleging Liability for any Environmental Claims and no Environmental Claims are
pending or, to Seller’s Knowledge, threatened, against Seller by any
Governmental Authority under any Environmental Laws; (v) Seller was not required
by any applicable Environmental Laws to place any use or activities restrictions
or any institutional controls on any Acquired Assets; and (vi) except as
authorized by applicable Environmental Permits, to Seller’s Knowledge there has
been no Release or threatened Release of any Hazardous Substances from any Real
Property. Except as described in Schedule 3.11(b), Seller has no Knowledge of
any matters which could give rise to material Environmental Liabilities.
(c)    Seller has provided to Buyer copies of all material reports and
investigations within its possession or control regarding the environmental
condition of the Acquired Assets that are required to be maintained by the
operator of the Facilities pursuant to applicable Law or relate to the
un-permitted Release of Hazardous Substances.
(d)    During the previous six (6)-year period, to Seller’s Knowledge Seller has
not sent or disposed of Hazardous Substances to or at a site which, pursuant to
the Comprehensive Environmental Response, Compensation, and Liability Act or any
similar state law, has been listed or proposed for listing on the National
Priorities List or its state equivalent.
(e)    Seller has provided Buyer with a true and complete copy of the Removal
Contract. Except as set forth in Schedule 3.11(e), the Removal Contract is in
full force and effect, the work thereunder is being timely performed in
accordance with its terms, and neither Eversource Services, Seller, or to
Seller’s Knowledge, the Removal Contractor are in default of their respective
obligations thereunder.
(f)    Notwithstanding any other provision of this Agreement to the contrary,
this Section 3.11 contains the sole and exclusive representations and warranties
of Seller relating to Environmental Laws, Environmental Permits, Hazardous
Substances or other environmental matters.

Section 3.12    Employment and Labor Matters.
(a)    Schedule 3.12(a) sets forth (i) a list, organized by job classification
at each Facility, of all employees of Seller who are represented by the Union
and employed under the terms of the Generation CBA, and who are primarily
employed in the operation or support of the Facilities, including all such
employees who are on inactive status due to any short-term disability, long-term
disability or other approved leave or on layoff status as of the Effective Date
(the “Represented Scheduled Employees”), and (ii) a list of all other employees
of Seller or Eversource Service who are primarily employed in the operation or
support of the Facilities as of the Effective Date, but are not represented by
the Union (the “Non-Represented Scheduled Employees” and, together with the
Represented Scheduled Employees, the “Scheduled Employees”), which list shall be
amended during the Interim Period to reflect any changes thereto, to the extent
such changes are not in violation of any applicable covenants in this Agreement.
For each Scheduled Employee, Seller has provided Buyer the following
information: employer; name; job title; job classification; facility or
operating unit; date of commencement of employment; details of leave of absence
or layoff; exempt or non-exempt status; full-time or part-time status; status as
temporary if applicable; rate of compensation; bonus, commission or incentive
compensation arrangement; a description of the medical/dental/vision/life
insurance, pension, retirement and other benefits provided to the employee;
accrued vacation, personal and sick time; years of service; and service credited
for purposes of vesting and eligibility to participate under any Benefit Plan.
Each Scheduled Employee classified as exempt under the Fair Labor Standards Act
and state and local wage and hour laws is properly classified.
(b)    The Generation CBA is the only collective bargaining agreement to which
Seller is a party and which governs terms and conditions of employment of any
Scheduled Employees listed in part (i) of Schedule 3.12(a), and Seller is not a
party to or bound by any other collective bargaining agreement that is
applicable to any Scheduled Employee. Seller has provided Buyer with a true and
complete copy of the Generation CBA in effect as of the Effective Date. Except
as described in Schedule 3.12(b): (i) there has not been in the preceding two
(2) year period, there is not presently pending or existing, and to Seller’s
Knowledge there is not threatened any strike, work slowdown, informational
picketing activity, lockout, work stoppage, employee grievance process or labor
dispute at any of the Facilities; (ii) Seller is, and for the preceding three
(3) year period has been, in material compliance with all applicable Laws
respecting employment and employment practices, equal employment opportunity,
nondiscrimination, harassment, retaliation, family and medical leave
obligations, workers compensation, unemployment compensation, immigration,
benefits, COBRA and similar state laws, labor relations, worker classification,
collective bargaining, the WARN Act and similar state and local laws, workforce
reductions, plant closings, uniformed services employment and reemployment
rights, occupational health and safety, affirmative action, terms and conditions
of employment and wages and hours with respect to the Scheduled Employees; (iii)
Seller is not currently subject to any pending, or to Seller’s Knowledge,
threatened, unfair labor practice charge or complaint against Seller before the
National Labor Relations Board with respect to the Scheduled Employees; (iv)
Seller is not the subject of any pending or to Seller’s Knowledge threatened
Claim or grievance pertaining to labor relations or employment matters including
any charge or complaint filed with any Governmental Body with respect to the
Scheduled Employees; (v) there are no pending, or to Seller’s Knowledge,
threatened, claims against Seller under any workers compensation plan or policy
or for long term disability with respect to the Scheduled Employees; (vi) there
are no grievance or arbitration proceeding arising out of or under the
Generation CBA pending, or to Seller’s Knowledge threatened, against Seller with
respect to the Scheduled Employees; and (vii) Seller is in compliance in all
material respects with the Generation CBA and all other contracts with respect
to the Scheduled Employees. Seller is not liable for any arrears of wages or
unpaid wages or the payment of any Taxes, fines, penalties, damages or other
amounts, however designated, for failure to comply with any of the foregoing
Laws or legal requirements with respect to the Scheduled Employees.
(c)    Schedule 3.12(c) sets forth: (i) a list with the name, responsibilities,
and inclusive dates of engagement of every independent contractor of Seller or
Eversource Service who, as of the Effective Date, provides individual services
related to the operation or support of the Facilities (and Seller has provided
Buyer with copies of each agreement with such independent contractors to which
Seller or Eversource Service is a party); and (ii) a list with the name of each
staffing or employee leasing agency/company with whom Seller or Eversource
Service has an agreement or arrangement, as of the Effective Date, for temporary
or leased employees to provide services related to the operation or support of
the Facilities (and Seller Parties have provided Buyer with copies of each such
agreement), the number of temporary employees at each Facility performing
services for Seller through each such agency/company, and the type of services
provided or position(s) filled. Seller is not liable for any arrears of payments
to such independent contractors or temporary employees or the payment of any
Taxes, fines, penalties, damages or other amounts for failure to comply with any
Laws pertaining to independent contractors or temporary employees.
(d)    Notwithstanding any other provision of this Agreement to the contrary,
this Section 3.12 contains the sole and exclusive representations and warranties
of Seller relating to employment and labor matters.

Section 3.13    Employee Benefit Plans. Schedule 3.13 lists, as of the Effective
Date, all Employee Benefit Plans established, sponsored, maintained or
contributed to (or required to be contributed to) by Seller in respect of the
Scheduled Employees. True and complete copies of all such Employee Benefit Plans
have been Made Available to Buyer. Seller does not contribute to, and has no
obligation to contribute to, a “multiemployer plan” within the meaning of
Section 3(37) of ERISA. No liability under Title IV or Section 302 of ERISA or
Section 412 of the Code has been incurred by Seller with respect to the
Scheduled Employees that has not been satisfied in full, and to Seller’s
Knowledge no condition exists that presents a material risk to Seller of
incurring any such liability, other than liability for premiums due the Pension
Benefit Guaranty Corporation, which premiums have been paid. Notwithstanding any
other provision of this Agreement to the contrary, this Section 3.13 contains
the sole and exclusive representations and warranties of Seller relating to
employee benefits matters.

Section 3.14    Condemnation. Seller has received no written notice from any
Governmental Authority of any pending or threatened proceeding to condemn or
take by power of eminent domain or otherwise, by any Governmental Authority, all
or any part of the Acquired Assets having a Condemnation Value exceeding the
Condemnation Threshold.

Section 3.15    Financial Information. Set forth on Schedule 3.15 are true and
complete copies of segregated historical financial information relating to the
Acquired Assets dated as of June 30, 2017, prepared by or on behalf of senior
management of Seller. The Parties acknowledge that the limited balance sheet
financial information provided on Schedule 3.15 is a good faith estimate not
maintained in the ordinary course and is not prepared in accordance with GAAP,
provided that the fuel, limestone and allowances inventory quantities set forth
on Schedule 3.15 are, as of June 30, 2017, true, accurate, and complete in all
material respects, and represent all Inventory of a quality and quantity that is
usable in the operation of the Business as currently conducted by Seller. The
Parties acknowledge that the limited operating expenses and capital expenditure
information provided on Schedule 3.15 is a good faith estimate not maintained in
the ordinary course of the Business and is not prepared in accordance with GAAP,
provided that such information for the four-year period from January 1, 2013
through December 31, 2016 is, in all material respects, true, accurate and
complete representations of amounts related to the Acquired Assets as captured
in the Seller’s accounting system, and this information is a portion of the
books and records from which Seller’s complete and consolidated audited
financial statements are prepared.



Section 3.16    Absence of Certain Changes. Except as set forth on Schedule
3.16, from December 31, 2016, Seller has operated the Business, including the
Acquired Assets, in all material respects in the ordinary course of business
consistent with past practices. Since December 31, 2016, there has not occurred
any set of circumstances individually or in the aggregate that has or could be
reasonably expected to result in a Material Adverse Effect.

Section 3.17    Real Property.
(a)    Schedule 2.1(a) lists all of the Sites used by Seller in connection with
Seller’s operation of the Business.
(b)    Seller has exclusive possession of all Sites and Facilities necessary or
desirable for the operation of each Facility and the Business except for (A) the
rights of others in accordance with Permitted Liens; (B) such possession which
would not materially deny, diminish, restrict or interfere with the Seller’s or,
after Closing, Buyer’s right to use, operate, and maintain the Sites and
Facilities as currently operated; and (C) as otherwise noted on Schedule 2.1(a).
(c)    Except for Permitted Liens or as set forth on Schedule 2.1(a) or Schedule
2.1(e), (i) with respect to each Site and Facility, Seller has not leased or
otherwise granted any Person the right to use or occupy such Property or any
material portion thereof that is still in effect and (ii) Seller has not granted
any outstanding options, rights of first refusal, rights of first offer, rights
of reverter or other third party rights to purchase any of the Property. To
Seller’s Knowledge, except for Permitted Liens, there are no unrecorded Liens,
easements, restrictions, covenants, licenses or other matters affecting the
Property.
(d)    Schedule 2.1(a), Schedule 2.1(b), Schedule 2.1(e) and the Easement Plans
set forth a complete list of all leases, easements and access agreements used by
Seller in the conduct of the Business (the “Real Property Agreements”). Except
as set forth in such schedules and Easement Plans, each Real Property Agreement
is in full force and effect in all material respects and constitutes a valid and
binding obligation of Seller and, to Seller’s Knowledge, of the other parties
thereto.
(e)    Except as set forth on Schedule 3.17(e), Seller is not in breach or
default in any material respect under any Real Property Agreement, and to
Seller’s Knowledge, no other party to any of the Real Property Agreement is in
breach or default in any material respect thereunder.
(f)    Except for Permitted Liens or as otherwise set forth on Schedule 3.17(f),
Seller has not subleased or otherwise granted to any Person the right to use or
occupy any property leased under any Real Property Agreements.
(g)    Seller has good and valid rights in the Real Property Agreements to which
it is a party, free and clear of Liens, except Permitted Liens.
(h)    All Sites and Facilities have access to and use of such public utilities
as are necessary for the operation of the Business as currently conducted by
Seller and no public utility has, to Seller’s Knowledge, threatened to
discontinue or curtail such services.

Section 3.18    Regulatory Status. Seller is a “public utility” under New
Hampshire RSA 362:2 and is subject to regulation as such by the NHPUC. Seller is
an “electric utility company” that is a “subsidiary company” of a “holding
company” which is registered under (and as those terms are defined in) the
Public Utility Holding Company Act of 2005, is a “public utility” under (and as
that term is defined in) the Federal Power Act, and is subject to regulation as
such by FERC. Except as set forth on Schedule 3.18, each Facility is registered
with NERC.

Section 3.19    Brokers. Except for the fees and expenses of J.P. Morgan
Securities LLC, for which Seller is solely responsible, Seller does not have any
Liability to pay fees or commissions to any broker, finder or agent with respect
to the transactions contemplated by this Agreement or the Related Agreements for
which Buyer could become liable or obligated.

Section 3.20    Complete Copies. True and complete copies of the Material
Contracts, the Assigned Leases, the Transferable Permits and the Generation CBA
have been Made Available to Buyer.

Section 3.21    Capacity Markets; Winter Reliability Program.
(a)    Schedule 3.21(a) sets forth for each Facility its (i) Capacity Supply
Obligations and Qualified Capacity with respect to the Facility as established
by ISO-NE for each Capacity Commitment Period associated with any of Forward
Capacity Auctions #8, #9, #10, and #11, in each case after accounting for any
reconfiguration auctions, bilateral transactions, or other adjustments; (ii) all
information with respect to any de-list bids submitted to ISO-NE with respect to
the Facility in connection with any Forward Capacity Auctions for which Capacity
Supply Obligations have not yet been awarded; and (iii) for each Capacity
Commitment Period associated with any of Forward Capacity Auctions #7, #8, #9,
#10, and #11 the summer and winter Seasonal Claimed Capabilities and Capacity
Network Resource Capabilities of the Facility as formally recognized or
determined by ISO-NE and the instrument used to identify Capacity Network
Resource Capability. For purposes of this Section 3.21(a), capitalized terms
used in this subsection but not defined in this Agreement have the meaning given
them in the ISO-NE Tariff.
(b)    Except as set forth on Schedule 3.21(b), the capacity allocated to any
Capacity Supply Obligations and any revenues expected from ISO-NE therefrom have
not been pledged, encumbered or committed by Seller, except for any pledge,
encumbrance or commitment that will be released at or prior to Closing.
(c)    Except as set forth on Schedule 3.21(c), Seller has not received written
notice or, to Seller’s Knowledge, other notice, from ISO-NE of a Qualified
Capacity Reduction.
(d)    Schedule 3.21(d) sets forth for each Facility the obligations undertaken
with respect to ISO-NE’s 2017-18 Winter Reliability Program and the anticipated
revenue from such undertaking, as reflected by any notifications, awards or
orders from ISO-NE or FERC regarding the nature of such obligations or any
anticipated revenue therefrom. Seller has received no written notice or, to
Seller’s Knowledge, other notice, from ISO-NE determining that any revenue set
forth on Schedule 3.21(d) will be reduced, except as according to the rules of
Appendix K of Section III of the ISO New England Transmission, Markets and
Services Tariff, including its Performance Adjustment.

Section 3.22    Exclusive Representations and Warranties. It is the explicit
intent of each Party hereto that Seller is not making any representation or
warranty whatsoever, express or implied, respecting the Business, the Acquired
Assets, the Assumed Liabilities or the transactions contemplated by this
Agreement and the Related Agreements, except those representations and
warranties expressly set forth in this Article III, the Related Agreements or
under any certificates delivered by Seller in connection with the Closing.

ARTICLE IV    
REPRESENTATIONS AND WARRANTIES OF BUYER
Buyer represents and warrants to Seller that the statements contained in this
Article IV are true and correct as of the Effective Date.

Section 4.1    Organization and Existence. Buyer is a limited liability company
duly organized, validly existing and in good standing under the Laws of the
State of Delaware. Buyer is duly qualified or authorized to do business in each
other jurisdiction where the actions to be performed hereunder make such
qualification or authorization necessary.

Section 4.2    Authority and Enforceability. Buyer has the limited liability
company power and authority to execute and deliver this Agreement and the
Related Agreements to which it is a party, to perform its obligations hereunder
and thereunder and to consummate the transactions contemplated hereby and
thereby. All limited liability company actions or proceedings to be taken by or
on the part of Buyer to authorize and permit the due execution and valid
delivery by Buyer of this Agreement and the Related Agreements to which it is a
party, the performance by Buyer of its obligations hereunder and thereunder, and
the consummation by Buyer of the transactions contemplated hereby and thereby
have been duly and properly taken. This Agreement has been duly executed and
delivered by Buyer and, assuming the due authorization, execution and delivery
by Seller, constitutes the valid and legally binding obligation of Buyer,
enforceable against Buyer in accordance with its terms and conditions, subject
to applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar Laws relating to creditors’ rights generally and
general principles of equity, whether such enforceability is considered in a
proceeding in equity or at law. When each Related Agreement to which Buyer is a
party has been duly executed and delivered by Buyer, assuming the due
authorization, execution and delivery by each other party thereto, such Related
Agreement will constitute the valid and legally binding obligation of Buyer,
enforceable against Buyer in accordance with its terms and conditions, subject
to applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar Laws relating to creditors’ rights generally and
general principles of equity, whether such enforceability is considered in a
proceeding in equity or at law.

Section 4.3    Noncontravention. The execution and delivery by Buyer of this
Agreement and the Related Agreements to which it is or will be a party do not
and will not, the performance by Buyer of its obligations hereunder and
thereunder will not, and the consummation of the transactions contemplated
hereby and thereby will not:
(a)    Conflict with or result in a violation or breach of any of the terms,
conditions or provisions of the Organizational Documents of Buyer;
(b)    Conflict with, result in a breach of, constitute a default under, result
in the acceleration of, or create in any Person the right to accelerate,
terminate, modify, revoke, suspend or cancel (with or without giving of notice,
the lapse of time or both), any Contract to which Buyer is bound or to which any
of its assets is subject, except as would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on Buyer’s ability
to perform its obligations hereunder; or
(c)    Assuming all of the Consents of the Governmental Authorities set forth on
Schedule 4.3(c) (the “Buyer Required Consents”) have been obtained in form and
substance reasonably satisfactory to Buyer, (i) conflict with or result in a
violation or breach of any Law, Order or Permit to which Buyer or any of its
assets is subject, or (ii) require the Consent of any Governmental Authority
under any applicable Law; except, in the case of each of clauses (i) and (ii),
as would not reasonably be expected to have, individually or in the aggregate, a
material adverse effect on Buyer’s ability to perform its obligations hereunder.

Section 4.4    Legal Proceedings. Buyer has not been served with notice of any
Claim and no Claim is pending or, to Buyer’s knowledge, threatened, against
Buyer (a) that seeks an Order restraining, enjoining or otherwise prohibiting or
making illegal any of the transactions contemplated hereby or (b) that would,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on Buyer’s ability to perform its obligations hereunder. Buyer is
not bound by any Order that prohibits the consummation of the transactions
contemplated by this Agreement or that would, individually or in the aggregate,
reasonably be expected to have a material adverse effect on Buyer’s ability to
perform its obligations hereunder.

Section 4.5    Compliance with Laws. Buyer is not in violation of any Law
applicable to Buyer or its assets the effect of which, individually or in the
aggregate, would reasonably be expected to have a material adverse effect on
Buyer’s ability to perform its obligations hereunder.

Section 4.6    Brokers. Except for the fees and expenses of Guggenheim
Securities, LLC, for which Buyer is solely responsible, neither Buyer nor any of
its Affiliates has any Liability to pay fees or commissions to any broker,
finder or agent with respect to the transactions contemplated by this Agreement
for which Seller or its Affiliates could become liable or obligated.

Section 4.7    Availability of Funds. Buyer has, and at the Closing will have,
(a) cash on hand or other sources of immediately available funds in amounts
sufficient to pay the full amount of the Purchase Price as well as any related
fees, costs and expenses incurred by Buyer in connection with the transactions
contemplated hereby, and (b) the resources and capabilities (financial or
otherwise) to perform its obligations (including the Assumed Liabilities) under
this Agreement and any Related Agreements. Buyer acknowledges and agrees that,
notwithstanding anything to the contrary contained herein, its obligation to
consummate the transactions contemplated hereby is not subject to Buyer or any
of its Affiliates obtaining any financing, or to any other contingency or
condition respecting financing or availability of funds.

Section 4.8    Qualified Buyer. Buyer is qualified to obtain any Permits
necessary for Buyer to own and operate the Acquired Assets as of the Closing, to
the extent such operation is either required by any Related Agreement or this
Agreement, or is contemplated by Buyer.

Section 4.9    Governmental Approvals. As of the Effective Date, neither Buyer
nor any of its Affiliates is a party to any Contract respecting the
construction, development, acquisition, ownership or operation of any power
facility or related asset that would reasonably be expected to cause a delay in
any Governmental Authority’s granting of a Buyer Required Consent or Seller
Required Consent, and neither Buyer nor any of its Affiliates has any plans or
has engaged in any discussions to enter into any such Contract prior to the
Closing Date.

Section 4.10    WARN Act. Buyer does not intend, with respect to the Acquired
Assets or Transferred Employees, to engage in a “plant closing” or “mass
layoff,” as such terms are defined in the WARN Act, within sixty (60) days after
the Closing Date.

Section 4.11    Independent Investigation. Buyer is a sophisticated Person,
knowledgeable about the industry in which Seller operates, experienced in
investments in such businesses, and able to bear the economic risks associated
with the transactions contemplated by this Agreement and the Related Agreements.
Buyer has such knowledge and experience as to be aware of the risks and
uncertainties inherent in the acquisition of the Acquired Assets, the assumption
of the Assumed Liabilities, and the rights and obligations of the type
contemplated in this Agreement. Buyer has conducted to its satisfaction,
independently and without reliance on Seller or its Representatives (except to
the extent that Buyer has relied on the representations and warranties of Seller
set forth in Article III hereof), its own investigation, review and analysis of
the Facilities, the Acquired Assets and the Assumed Liabilities, and based on
such investigation, review and analysis, has formed an independent judgment
concerning the assets, Liabilities, condition, operations and prospects of the
Acquired Assets and the ownership and operation thereof. In making its decision
to execute this Agreement and the Related Agreements and to enter into the
transactions contemplated hereby and thereby, Buyer has relied and will rely
solely upon the results of such independent investigation, review and analysis
and the terms and conditions of this Agreement and the Related Agreements. Buyer
acknowledges that it has had reasonable and sufficient access to the Facilities,
the Acquired Assets and documents and other information and materials in
connection therewith, that all documents and other information and materials
requested by Buyer have been provided to Buyer to its satisfaction, and that it
and its Representatives have had the opportunity to meet with the personnel and
Representatives of Seller to discuss and ask questions concerning the foregoing.

Section 4.12    Disclaimer Regarding Projections. Buyer may be in possession of
certain plans, projections and other forecasts regarding the Acquired Assets and
the Assumed Liabilities, including estimates, budgets of future revenues,
expenses or expenditures, projections of future results of operations (or any
component thereof), future cash flows (or any component thereof) or future
financial condition (or any component thereof). Buyer acknowledges that there
are substantial uncertainties inherent in attempting to make such plans,
projections and other forecasts, that Buyer is familiar with such uncertainties,
that Buyer is taking full responsibility for making its own independent
evaluation of the adequacy and accuracy of all plans, projections and other
forecasts so furnished to it, and that Buyer shall have no claim against Seller,
its Affiliates or their respective Representatives with respect thereto.
Accordingly, Buyer acknowledges that without limiting the generality of this
Section 4.12, neither Seller nor any of its Affiliates has made any
representation or warranty with respect to such plans, projections or other
forecasts.

ARTICLE V    
COVENANTS

Section 5.1    Closing Conditions. From the Effective Date until the Closing
(the “Interim Period”), subject to the terms and conditions of this Agreement,
each Party shall use its commercially reasonable efforts to take such actions as
are necessary, proper or advisable in order to expeditiously consummate and make
effective the transactions contemplated by this Agreement and the Related
Agreements (including satisfaction, but not waiver, of those closing conditions
set forth in Article VI).

Section 5.2    Notices, Consents; Approvals and Related Agreements. During the
Interim Period:
(a)    Subject to Section 5.2(c), during the Interim Period, each Party will and
will cause its respective applicable Affiliates to, in order to consummate the
transactions contemplated by this Agreement and the Related Agreements, provide
reasonable cooperation to the other Party, and proceed diligently and in good
faith and use all commercially reasonable efforts, as promptly as practicable,
to (i) obtain the Buyer Required Consents and the Seller Required Consents, (ii)
make all required filings with, and give all required notices to, the applicable
Governmental Authorities or other Persons required to consummate the
transactions contemplated by this Agreement and the Related Agreements, and
(iii) cooperate in good faith with the applicable Governmental Authorities or
other Persons and promptly provide such other information and communications to
such Governmental Authorities or other Persons as such Governmental Authorities
or other Persons may reasonably request in connection with the foregoing. The
Parties will provide prompt notification to each other when any such Consent
referred to in this Section 5.2(a) is obtained, taken, made, given or denied, as
applicable, and will, subject to Section 5.2(b), promptly advise each other of
any material communications (in oral or written form) with any Governmental
Authority or other Person regarding any of the transactions contemplated under
this Agreement or the Related Agreements. Each Party will pay any fees and
expenses associated with obtaining any Consent from a Governmental Authority as
may be imposed by applicable Law, provided that if applicable Law does not
impose the fees or expenses on a Party, the Parties shall equally share the cost
of such fees or expenses.
(b)    In furtherance of the covenants set forth in Section 5.2(a):
(i)    As soon as practicable following the Effective Date, Buyer and Seller
shall prepare all necessary filings in connection with the transactions
contemplated by this Agreement and the Related Agreements that may be required
to be filed by such Party with applicable Governmental Authorities or under any
applicable Laws. Such filings shall be submitted as soon as practicable
following the Effective Date, but in no event later than thirty (30) days
thereafter (subject to extension by mutual written agreement). The Parties shall
(A) request expedited treatment of any such filings (where applicable), (B)
subject to applicable Law and the instructions of any Governmental Authority,
keep each other apprised of the status of matters relating to such filings,
including by promptly furnishing each other with copies of any notices,
correspondence or other written communication from the relevant Governmental
Authority, (C) promptly make any appropriate or necessary subsequent or
supplemental filings, submissions or responses to any Governmental Authority,
and (D) cooperate in the preparation of such filings, submissions or responses
as is reasonably necessary and appropriate, including by making available to the
other Party such information as the other Party may reasonably request in order
to complete such filings or respond to information requests by any Governmental
Authority. Prior to making any material filing, submission, response or other
communication to any Governmental Authority (or members of their respective
staffs) in oral or written form, each Party will permit the other Party (or its
counsel) a reasonable opportunity to review and provide comments on such
proposed filing, submission, response or other communication, and will consult
with and consider in good faith the views of the other Party in connection
therewith. Each Party will consult with the other Party in advance of any
material meeting or conference (in person or by telephone) with any such
Governmental Authority, and to the extent not prohibited by Law or such
Governmental Authority, give the other Party the opportunity to attend and to
participate in such meetings and conferences. Notwithstanding the foregoing,
neither Buyer nor Seller shall be obligated to share any information, filing,
submission or response with the other Party if a Governmental Authority objects
to the sharing of such information, filing, submission or response or if
prohibited by applicable Law.
(ii)    The Parties shall not, and shall cause their respective Affiliates not
to, take any action that would reasonably be expected to materially adversely
affect or delay the Consent of any Governmental Authority with respect to any of
the filings referred to in Section 5.2(a) or with respect to the divestiture of
the Hydro Business.
(iii)    Except as set forth in Section 9.1 or as otherwise set forth in this
Section 5.2, each Party shall bear its own fees, costs and all other expenses
(including filing fees, transfer fees, legal fees and other filing preparation
costs) associated with any Consents or other actions contemplated by this
Section 5.2 in connection with or otherwise related to the transactions
contemplated by this Agreement and the Related Agreements.
(c)    In addition to the covenants set forth in Section 5.2(a) and Section
5.2(b), Buyer shall undertake promptly any and all actions required to complete
lawfully the transactions contemplated by this Agreement and the Related
Agreements prior to the Outside Date, including by (i) responding to and
complying with, as promptly as reasonably practicable, any request for
information or documentary material regarding such transactions from any
relevant Governmental Authority (including responding to any “second request”
for additional information or documentary material under the HSR Act as promptly
as reasonably practicable), (ii) causing the prompt expiration or termination
(including requesting early termination and/or approvals thereof) of any
applicable waiting period and clearance or approval by any relevant Governmental
Authority, including defense against, and the resolution of, any objections or
challenges, in court or otherwise, by any relevant Governmental Authority or
other Person preventing consummation of such transactions, and (iii) making any
necessary post-Closing filing or proffering and consenting to an Order providing
for the sale or other disposition, or the holding separate, of particular
assets, categories of assets or lines of business, including the Acquired Assets
or any other assets or lines of business of Buyer or any of its Affiliates, in
order to mitigate or otherwise remedy any requirements of, or concerns of, any
Governmental Authority, or proffering and consenting to any other restriction,
prohibition or limitation on any of the Acquired Assets, or on Buyer or any of
Buyer’s Affiliates or any of their respective assets, in order to mitigate or
remedy such requirements or concerns. The entry by any Governmental Authority in
any legal proceeding of an Order permitting the consummation of the transactions
contemplated by this Agreement and/or any of the Related Agreements but which is
subject to certain conditions or requires Buyer or any of its Affiliates to take
any action, including any restructuring of the Acquired Assets or lines of
business of Buyer or any of its Affiliates or any changes to the existing
business of Buyer or any of its Affiliates, shall not be deemed a failure to
satisfy the conditions specified in Article VI. For the avoidance of doubt,
Buyer shall not take any action with respect to its obligations under this
Section 5.2(c) which would bind Seller or any of its Affiliates irrespective of
whether the transactions contemplated hereby occur. Notwithstanding anything to
the contrary in this Agreement, neither Buyer nor any of its Affiliates will
have any obligation to (x) accept any material condition or requirement of any
Consent that is not already imposed on Seller, (y) divest itself of any assets,
whether tangible or intangible, or any portion of any of its or its Affiliates
businesses in order to obtain any Consent required in connection with the
transactions contemplated by this Agreement or any Related Agreement, or (z)
take or refrain from taking any action that could result in a Material Adverse
Effect.
(d)    Buyer further agrees that neither it nor any of its Affiliates shall,
prior to Closing, enter into any other Contract to acquire or market or control
the output of, nor acquire or market or control the output of, electric
generating facilities or uncommitted generation capacity in the ISO-NE market if
the proposed acquisition or ability to market or control output of such
additional electric generating facilities or uncommitted generation capacity in
such market could reasonably be expected to increase the market power
attributable to Buyer and its Affiliates in such market in a manner materially
adverse to approval of the transactions contemplated by this Agreement and the
Related Agreements or that would reasonably be expected to prevent or otherwise
materially interfere with, or materially delay the consummation of the
transactions contemplated hereby and thereby.
(e)    During the Interim Period, Buyer and Seller shall cooperate and use their
commercially reasonable efforts to secure the transfer or reissuance of the
Transferable Permits to Buyer (including obtaining any necessary Consents
thereto), or the substitution of Buyer for Seller where appropriate on pending
applications for such Transferable Permits or renewals thereof, effective as of
the Closing Date. If the Parties are unable to secure the transfer, reissuance
or substitution respecting one or more Transferable Permits effective as of the
Closing Date, Seller shall continue to reasonably cooperate with Buyer’s efforts
to secure such transfer, reissuance or substitution following the Closing Date.
Each Party agrees that it will accept the terms of all Transferable Permits as
existing on the Effective Date relating to the operation of the Acquired Assets,
and that it will not seek to amend any of such terms in connection with filings
with Governmental Authorities relating to the transactions contemplated by this
Agreement and the Related Agreements, other than as necessary to effect the
transfer or reissuance thereof to Buyer. In addition, with respect to any
Transferable Permits for which the date for renewal will have passed by the
Closing Date, Seller and Buyer shall cooperate to file by the Closing Date all
applications with Governmental Authorities necessary to renew such Transferable
Permits in a timely fashion without any material modifications to the terms
thereof, except by agreement of the Parties, as may be required by applicable
Law or to effect the renewal of such Permit in the name of Buyer. Nothing in
this Section 5.2(e), however, shall prohibit Buyer or Seller from appealing the
terms of any Permit that is issued or renewed following the Effective Date, with
respect to which the Parties shall cooperate in good faith.  
(f)    Promptly after the Effective Date and during the Interim Period, Buyer
and Seller will in good faith negotiate the terms and conditions of the Related
Agreements to implement the transactions contemplated by this Agreement with the
intention that the forms are each in final form on or before the sixtieth (60th)
day after the Effective Date; provided, however, that the final Easement and
Easement Plan for the White Lake Site shall be finalized as soon as reasonably
practicable in light of the subdivision of the White Lake Site currently in
progress, but in all events prior to the Closing Date; and provided further, the
Interconnection Agreements and related arrangements will satisfy all reasonable
requirements of Buyer for purposes of supplying energy, capacity and ancillary
services to the ISO-NE market without incurring any local network service
charges for transmission, except as set forth in Schedule 3.7(b-1), and without
the need for modifications to the transmission system unless, in each case,
expressly approved in writing by Buyer.

Section 5.3    Assigned Contracts; Other Interim Covenants.
(a)    During the Interim Period, Buyer and Seller shall use commercially
reasonable efforts to obtain all required Consents to the assignment to Buyer of
the Assigned Contracts from the applicable counterparties thereto (each, a
“Counterparty”), effective as of the Closing Date, in accordance with the
following:
(i)    Seller shall have primary responsibility for obtaining all necessary
Consents to the assignment of Material Contracts, provided that Buyer shall
cooperate with Seller’s efforts in this regard and shall use commercially
reasonable efforts to assist Seller when so requested by Seller. Seller shall
have primary responsibility for obtaining all necessary Consents to the
assignment of Other Assigned Contracts, and in furtherance thereof, to the
maximum extent permitted by Law and each applicable Other Assigned Contract,
Seller appoints Buyer as Seller’s agent to obtain all required Consents of any
Counterparty to each of the Other Assigned Contracts for the assignment thereof
to Buyer effective as of the Closing Date, which Seller shall pursue, using
commercially reasonable efforts, in accordance with a mutually agreed protocol
and form letters to be sent to such Counterparties.
(ii)    To the extent that any Assigned Contract relates to assets or services
that are both used in the operations of one or more Facilities and used by
Seller in its other operations, the Parties shall cooperate and use commercially
reasonable efforts to obtain the required Consent for any partial assignment,
apportionment or other arrangement as may be necessary or practicable to permit
Buyer to obtain such portion of assets or services necessary for the continued
operation of such Facilities on and after the Closing Date, and to permit Seller
to retain such other rights or portion of the assets or services to continue its
operations on and after the Closing Date, it being understood that the portion
of each such Assigned Contract relating to Buyer’s continued operation of such
Facilities on and after the Closing Date must be assigned to Buyer as of the
Closing.
(iii)    Seller shall reasonably cooperate with Buyer in providing any notices
to Counterparties as may be required by the terms of any Assigned Contract or as
Buyer (acting reasonably) may deem necessary or advisable, including notices
providing Counterparties with updated notice information and updated bank
account information to which any applicable payments should be made by such
Counterparties. Buyer shall, where necessary, enter into a master agreement or
similar enabling agreement with any Counterparty, on substantially the same
terms as those in place on the Effective Date in a master or enabling agreement
between Seller and such Counterparty, in connection with the assignment to Buyer
of one or more purchase orders or similar Contracts subject to such master
agreement or enabling agreement with Seller.
(iv)    For the avoidance of doubt, it is specifically acknowledged and agreed
by the Parties that neither Party shall be obligated to incur, pay, reimburse or
provide or cause any of their respective Affiliates to incur, pay, reimburse or
provide, any liability, compensation, consideration or charge to obtain the
Consent of any Counterparty to the assignment of any Assigned Contract, unless
any such liability, compensation, consideration or charge is expressly
contemplated by any such Assigned Contract, in which case Seller shall incur the
liability or make any such payment or charge.
(v)    To the extent that Seller’s rights under any Contract included as an
Acquired Asset may not be assigned without the Consent of another Person, and
such Consent has not been obtained by the Closing, this Agreement shall not
constitute an agreement to assign the same if an attempted assignment would
constitute a breach thereof or be unlawful or ineffective (or would otherwise
impair Buyer’s rights and obligations thereunder), and such Contract shall not
be so assigned at the Closing (such non-assigned Contracts, the “Non-Assigned
Contracts”). Seller and Buyer shall continue to comply with their obligations
under this Section 5.3(a) to the extent and for so long as the applicable
Non-Assigned Contract shall not have been assigned to Buyer (and Seller, to the
maximum extent permitted by Law and such Non-Assigned Contract, shall appoint
Buyer to be Seller’s agent with respect to such Non-Assigned Contract for the
purpose of obtaining an assignment thereof to Buyer); provided that neither
Seller nor Buyer shall have any obligation to offer or pay any consideration in
order to obtain any such Consent to assignment; provided, further, that Buyer
and Seller shall use their commercially reasonable efforts, to the maximum
extent permitted by Law and such Non-Assigned Contract, to enter into one or
more back-to-back Contracts, or such other reasonable arrangements, that would
place Buyer in the same or a substantially similar position and provide Buyer
the same or substantially similar rights, privileges, liabilities, benefits and
obligations, in each case, as if such Non-Assigned Contract had been assigned to
Buyer as of the Closing.
(b)    During the Interim Period, Buyer and Seller shall use commercially
reasonable efforts to obtain all required Consents to the assignment to Buyer of
any warranty described in Section 2.1(c), effective as of the Closing Date. To
the extent that Seller’s rights under any such warranty may not be assigned
without the Consent of another Person, and such Consent has not been obtained by
the Closing, this Agreement shall not constitute an agreement to assign the same
if an attempted assignment would constitute a breach thereof or be unlawful or
ineffective (or would otherwise impair Buyer’s rights and obligations
thereunder), and such warranty shall not be so assigned at the Closing. Seller
and Buyer shall continue to comply with their obligations under this Section
5.3(b) to the extent and for so long as the applicable warranty shall not have
been assigned to Buyer, and Seller, to the maximum extent permitted by Law and
such warranty, shall from and after the Closing, appoint Buyer to be Seller’s
agent for the purpose of enforcing such warranty so as to the maximum extent
possible to provide Buyer with the rights and obligations of such warranty.
Notwithstanding the foregoing, Seller shall not be obligated to bring or file
suit against any Third Party; provided that if Seller shall determine not to
bring or file suit after being requested by Buyer to do so, Seller shall, to the
maximum extent permitted by Law or any applicable Contract, enter into such
reasonable arrangements with Buyer so that Buyer may bring or file such suit
with respect to the rights of Seller.
(c)    In connection with Seller’s assignment to Buyer of the Trust Agreement,
dated as of April 7, 2017, between Seller and The Bank of New York Mellon, as
trustee, respecting the coal ash landfill located at Merrimack Station (the
“Merrimack Landfill Trust”), Buyer shall, in conjunction with Seller’s written
notice of assignment to be provided to such trustee in accordance therewith,
promptly satisfy the information and documentation requirements set forth in
Section 15 of the letter agreement between Seller and such trustee, also dated
April 7, 2017, executed in connection with such Trust Agreement.
(d)    The Parties will cooperate in good faith from and after the Closing if
any Acquired Asset requires Buyer to provide credit support in any form for the
benefit of a Third Party, and to further release Seller from any credit support
provided in connection with any Acquired Asset.
(e)    To the extent that Seller’s rights under any Contract included as an
Acquired Asset may not be assigned without the Consent of another Person, and
such Consent has not been obtained by the Closing, this Agreement shall not
constitute an agreement to assign the same if an attempted assignment would
constitute a breach thereof or be unlawful or ineffective (or would otherwise
impair Buyer’s rights and obligations thereunder), and such Contract shall not
be so assigned at the Closing. To the extent Buyer elects to proceed to Closing
without obtaining Consent regarding any Non-Assigned Contracts, Buyer will not
be deemed to have waived any such requirement for Consent and Seller will take
all commercially reasonable actions requested by Buyer to obtain such Consent
after the Closing or to otherwise transfer to Buyer the benefit of such
Non-Assigned Contract. If any such Consent shall not be obtained or if any
attempted assignment would be ineffective or would impair Buyer's rights under
the Non-Assigned Contract in question so that Buyer would not in effect acquire
the benefit of all such rights, Seller, to the maximum extent permitted by Law
and the Non-Assigned Contract, shall act after the Closing as Buyer's agent in
order to obtain for it the benefits thereunder and shall cooperate, to the
maximum extent permitted by Law and the Non-Assigned Contract, with Buyer in any
other reasonable arrangement designed to provide such benefits to Buyer. In
addition to the foregoing, to the extent any Material Contract that is currently
used in both the Hydro Business and the Business is not assigned to Buyer at the
Closing and is assigned to any purchaser of all or any portion of the Hydro
Business, Seller will obtain such benefits with the same counterparty for Buyer
at the same costs as set forth in any such Contract.

Section 5.4    Access of Buyer and Seller.
(a)    During the Interim Period, Seller will provide Buyer and its
Representatives with reasonable access, upon reasonable prior notice and during
normal business hours, to the Facilities, the Scheduled Employees and all
information related to the Acquired Assets, the Scheduled Employees and the
Assumed Liabilities in possession of Seller and its Affiliates (including,
subject to the receipt of any required Consents and in accordance with
applicable Law, such information and records respecting the Scheduled Employees
as Buyer reasonably deems necessary to comply with its obligations under this
Agreement), and to the Representatives of Seller who have significant
responsibility with respect thereto, in each case, as reasonably requested by
Buyer in connection with the consummation of the transactions contemplated by
this Agreement, but only to the extent that such access does not unreasonably
interfere with the operation of the Facilities or the other business or
operations of Seller or its Affiliates, and subject to compliance with
applicable Laws and Permits; provided, that Seller shall have the right to have
its Representatives present for any communication with the Scheduled Employees,
or any other employees or officers of Seller or its Affiliates, and to impose
reasonable restrictions and requirements for safety purposes. In connection with
and subject to the limitations set forth in the foregoing, during the Interim
Period, (i) Seller shall permit Buyer and its Representatives to make such
reasonable inspections of the Sites as Buyer may reasonably request (and Buyer
shall be entitled, at its expense, to have the Sites surveyed and to conduct
non-invasive physical inspections thereof), and (ii) Buyer shall be entitled to
perform Phase I environmental studies or environmental site assessments of the
Acquired Assets at Buyer’s cost and upon notice to and in cooperation with
Seller, utilizing an environmental firm reasonably acceptable to Buyer and
Seller to update any or all of the existing Phase I environmental assessments
posted to the Data Site, with Buyer and Seller as the identified users of the
updated Phase I environmental assessments, and Buyer shall promptly furnish
Seller with a copy of any such updates; provided, however, that during the
Interim Period Buyer shall not be entitled to perform any Phase II environmental
site assessments or invasive environmental studies. Seller shall furnish Buyer
with a copy of each material report, schedule or other document filed or
received by Seller or its Affiliates with or from a Governmental Authority with
respect to the Acquired Assets during the Interim Period. During the Interim
Period and following Closing, with respect to Environmental Liabilities that
constitute Excluded Environmental Liabilities, Seller agrees to provide to Buyer
draft copies of all plans, studies and reports prepared after the Effective Date
in connection with any site investigation or Remediation related to the Acquired
Assets (including with regard to its obligations under Section 2.4(i)(A) and
Section 2.4(i)(B)) and, during the Interim Period, Seller further agrees to
provide to Buyer draft copies of any Environmental Permit renewal or
modification applications related to the Acquired Assets, in each case prior to
their submission to the Governmental Authority with jurisdiction under
Environmental Laws. Further, Buyer shall have the right, without the obligation,
to attend all meetings between Seller, its Representatives, and such
Governmental Authorities with respect to matters that constitute Excluded
Environmental Liabilities or are related to Environmental Permit renewals or
modifications. Notwithstanding the foregoing, and without limiting the
generality of the confidentiality provisions set forth in this Agreement, the
Confidentiality Agreements or any Related Agreement, Seller shall not be
required to provide any information or access to any Facilities (A) which Seller
reasonably believes it is prohibited from providing to Buyer by reason of any
applicable Law or Permit, (B) which, if provided to Buyer, could constitute a
waiver by Seller of the attorney-client privilege in respect of such
information, (C) which Seller is required to keep confidential or prevent access
to by reason of a Contract with a Third Party, or (D) relating to any potential
sale of the Acquired Assets, or any other generating facilities of Seller, to
any other Person; provided, however, that the Parties will, to the extent
legally permissible, reasonably necessary and practicable, use commercially
reasonable efforts to make appropriate substitute disclosure arrangements, or
seek appropriate waivers or consents, under circumstances in which the foregoing
restrictions of this sentence apply.
(b)    During the Interim Period, upon reasonable prior request of Buyer and at
Buyer’s sole cost and expense, Seller will permit designated employees or
Representatives of Buyer (“Buyer’s Observers”) to observe all operations of
Seller related to the Facilities, with such observation permitted on a
cooperative basis in the presence of personnel of Seller during normal daytime
business hours of Seller; provided, however, that Buyer’s Observers shall not
unreasonably interfere with the operation of the Facilities by Seller or the
other business or operations of Seller or its Affiliates.
(c)    Buyer shall not be permitted during the Interim Period to contact any of
Seller’s vendors, customers or suppliers, or any Governmental Authorities
(except, in accordance with Section 5.2 or Section 5.3, in connection with
Consents to be obtained in connection with this Agreement or any Related
Agreement), regarding the operations or regulatory status of Seller or with
respect to the transactions contemplated under this Agreement or the Related
Agreements without receiving prior written authorization from Seller (not to be
unreasonably withheld, conditioned or delayed); provided, that nothing in this
Section 5.4(c) shall be construed to restrict Buyer or its Affiliates from
contacting any Person to the extent the subject of such communications is not
related to this Agreement or any Related Agreement, or the transactions
contemplated hereby or thereby.
(d)    Buyer agrees to indemnify and hold harmless Seller, its Affiliates and
their Representatives for any and all Losses incurred by Seller, its Affiliates
or their Representatives arising out of any exercise of the access rights under
this Section 5.4, including any Claims by any of Buyer’s Representatives for any
injuries or property damage while present at the Facilities, except in cases of
Seller’s or its Representatives’ willful misconduct.
(e)    On or as soon as reasonably practicable after the Closing Date (but in no
event more than twenty (20) days thereafter), Seller shall deliver to Buyer all
the Transferred Books and Records (to the extent not already located at the
Facilities or otherwise Made Available to Buyer on or prior to the Closing),
except as prohibited by applicable Law.
(f)    Following the Closing, Seller shall be entitled to retain copies (at
Seller’s sole cost and expense) of all books and records relating to its
ownership or operation of the Acquired Assets and the Assumed Liabilities.
(g)    After the Closing, Buyer will, and will cause its Representatives to,
provide Seller and its Affiliates, including their respective Representatives,
reasonable access to or copies of all books, records, files and documents to the
extent they are related to the Acquired Assets or the Assumed Liabilities, and
to periods ending prior to the Closing Date in order to permit Seller and its
Affiliates and their respective Representatives to prepare and file their Tax
Returns and to prepare for and participate in any investigation with respect
thereto, to prepare for and participate in any other investigation and defend
any Claims relating to or involving Seller or its Affiliates, to discharge its
obligations under this Agreement, to comply with financial reporting
requirements, and for other reasonable purposes, and will afford Seller and its
Affiliates reasonable assistance in connection therewith at no cost to Seller.
Buyer will cause such records to be maintained for not less than seven (7) years
from the Closing Date and will not dispose of such records without first
offering in writing to deliver them to Seller; provided, however, that in the
event that Buyer transfers all or a portion of the Acquired Assets or the
Assumed Liabilities to any Third Person during such period, Buyer may transfer
to such Third Person all or a portion of the books, records, files and documents
related thereto, provided such transferee expressly assumes in writing the
obligations of Buyer under this Section 5.4(g).
(h)    On and after the Closing Date, (i) at the request of either Party, the
other Party shall make available to such requesting Party, its Affiliates and
their respective Representatives, those employees of the non-requesting Party or
its Affiliates requested by such requesting Party in connection with any Claim,
including to provide testimony, to be deposed, to act as witnesses and to assist
counsel, and (ii) at the reasonable request of Seller, Seller shall have
reasonable access to the Transferred Employees for a period of seven (7) years
following the Closing Date, for purposes of consultation or otherwise, to the
extent that such access may reasonably be required by Seller in connection with
matters relating to or affected by the operations of Seller prior to the
Closing; provided, however, that, in each case, (x) such access to such
employees shall not unreasonably interfere with the normal conduct of the
operations of the non-requesting Party, (y) the requesting Party shall pay and
reimburse the non-requesting Party for the out-of-pocket costs reasonably
incurred by the non-requesting Party in making such employees available, and (z)
such assistance shall be provided insofar as the same may be provided without
violating any Law or Permit, or waiving any attorney-client privilege, as
determined in the reasonable opinion of counsel to the non-requesting Party.

Section 5.5    Conduct of Business Pending the Closing. During the Interim
Period, Seller will operate and maintain the Acquired Assets in the ordinary
course of business consistent with Good Utility Practice, unless otherwise
expressly contemplated by this Agreement or with the prior written consent of
Buyer (which consent shall not be unreasonably withheld or delayed). Good
Utility Practice during the Interim Period shall include, but not be limited to,
the following: to the extent Seller experiences a GADS Event, Seller will cure
in accordance with Good Utility Practice the cause of such GADS Event for each
Facility such that it reports in GADS as available an amount of capacity equal
to or greater than each Facility’s applicable Capacity Supply Obligation as of
the Closing Date. Without limiting the generality of the foregoing, except as
otherwise expressly contemplated by this Agreement or as set forth in Schedule
5.5, Seller shall not, without the prior written consent of the Buyer (which
consent shall not be unreasonably withheld or delayed), during the Interim
Period, with respect to the Acquired Assets or Assumed Liabilities:
(a)    Except for Acquired Assets used at or consumed by the Facilities in the
ordinary course of business consistent with Good Utility Practice, and except
for sales or dispositions of obsolete or surplus assets in connection with the
normal repair or replacement of assets or properties, (i) sell, lease (as
lessor), license (as licensor), transfer or otherwise dispose of any of the
Acquired Assets, or (ii) encumber, pledge, mortgage or suffer to be imposed on
any of the Acquired Assets any Lien other than Permitted Liens;
(b)    Make any material change in the levels of Inventories customarily
maintained by the Seller with respect to the Acquired Assets, except for such
changes that are consistent with Good Utility Practice, nor transfer, sell or
otherwise acquire or dispose of any assets described in Section 2.1(c) except in
the ordinary course of business consistent with past practices; provided,
however, that Seller shall consult with Buyer with respect to the purchase of
any fuel Inventory during the Interim Period, the terms of which purchase shall
be subject to Buyer’s prior written approval, not to be unreasonably withheld,
conditioned or delayed; provided, further, that Seller shall consult with Buyer
with respect to the purchase of any non-fuel Inventory during the Interim Period
in excess of Five Hundred Thousand Dollars ($500,000) in the aggregate, the
terms of which purchase shall be subject to Buyer’s prior written approval, not
to be unreasonably withheld, conditioned or delayed;
(c)    (i) Terminate, make any waiver under, extend, materially amend, or renew
or replace any Material Contract, Assigned Lease or Transferable Permit, except
in connection with transferring Seller’s rights or obligations thereunder to the
Buyer pursuant to this Agreement; or (ii) enter into or commit to enter into any
Contract that would be a Material Contract, in each case without the prior
written consent of Buyer (which consent shall not be unreasonably withheld or
delayed). Except with the prior written consent of Buyer (which consent may be
granted or withheld by Buyer in its sole discretion), Seller shall not enter
into any Contract relating to the ownership or operation of the Acquired Assets
or the operation of the Business, except for any Contract (w) entered into in
the ordinary course of business that will be terminated or fully performed prior
to the Closing (without assignment to, or any continuing Liability of, Buyer on
or after the Closing), (x) that can be freely assigned to Buyer at the Closing
and terminated by Buyer at its option at any time on or after the Closing
without penalty or cancellation charge, (y) that can be freely assigned to Buyer
at the Closing and that does not increase an Assumed Liability or which
increases an Assumed Liability by an amount of Two Hundred Fifty Thousand
Dollars ($250,000) or less individually or One Million Dollars ($1,000,000) or
less in the aggregate with other such Contracts, or (z) as may be required or
permitted pursuant to Section 5.3 or to implement another provision of this
Section 5.5, so long as such Contract can be freely assigned to Buyer at the
Closing; provided that, during the Interim Period, Schedule 2.1(e), be amended
to account for any Contract permitted under this Section 5.5(c);
(d)    Enter into, amend, or otherwise modify any real or personal property Tax
agreement, treaty or settlement that would reasonably be expected to affect the
Tax Liabilities of Buyer or any of its Affiliates in a material manner for any
taxable year or period ending after the Closing Date;
(e)    Make, or enter into any commitment to make, any capital expenditures
relating to the Acquired Assets, Facilities or Sites, except for those capital
expenditures or commitments necessitated by Good Utility Practice and which will
be paid in full prior to the Closing, provided that if not paid in full prior to
the Closing, not more than Two Hundred Fifty Thousand Dollars ($250,000), in the
aggregate, will be payable at any time from and after the Closing;
(f)    Increase the level of wages, compensation or other benefits of any
Scheduled Employee, except as required pursuant to the Generation CBA or
applicable Law or in accordance with Seller’s ordinary course of business
consistent with past practices; provided, however, that such increase shall not
in the aggregate, together with any increases resulting from Seller’s or its
Affiliates’ actions set forth in Section 5.5(g) below, exceed the greater of a
three percent (3%) of the Scheduled Employees’ wages or Two Hundred Fifty
Thousand Dollars ($250,000) annually;
(g)    Terminate the employment of any Scheduled Employee except for cause, or
hire any employee who would be a Scheduled Employee (other than to replace or
fill vacancies), in each case, other than as consistent with past practices,
without first consulting with Buyer; provided, however, that any such hiring
shall not, in the aggregate and, together with any increases resulting from
Seller’s or its Affiliates’ actions set forth in Section 5.5(f) above, exceed
Two Hundred Fifty Thousand Dollars ($250,000) annually; provided further, that,
during the Interim Period, Schedule 3.12(a) shall be amended to reflect any
changes in the Scheduled Employees listed thereon that are permitted under this
Section 5.5(g); or
(h)    Except as required by Law, agree to any amendment to or waiver of any
term of the Generation CBA, or enter into any new collective bargaining
agreement with respect to any Scheduled Employees.
Notwithstanding anything to the contrary herein, Seller may take commercially
reasonable actions with respect to emergency situations or as required by Law as
reasonably determined by Seller and without Buyer’s prior written consent, so
long as Seller shall promptly inform Buyer upon taking any such action.

Section 5.6    Termination of Certain Services and Contracts; Transition
Matters.
(a)    Notwithstanding anything in this Agreement to the contrary, at or prior
to the Closing, Seller, subject to consultation with Buyer and Buyer’s right to
request modifications to the Schedules as set forth in Section 5.15(a), shall
(i) terminate, effective upon the Closing, any services provided to any of the
Facilities or with respect to the Acquired Assets by Seller, or by any Affiliate
thereof under an Intercompany Arrangement, including the termination or
severance of insurance policies with respect to coverage for any of the
Facilities, Tax services, legal services and banking services (to include the
severance of any centralized clearance accounts), other than any such services
provided pursuant to the Transition Services Agreement and other than with
respect to those Assigned Contracts set forth on Schedule 2.2(j) and (ii)
terminate each Contract designated by Buyer on Schedule 5.6(a), which Schedule
will be finalized by the Parties acting in good faith within sixty (60) days and
which does not result in a termination fee to Seller (such services or Contracts
collectively, the “Terminated Contracts”). Within thirty (30) days of the
Effective Date, Seller will provide Buyer a full and complete copy of each
Contract used in connection with the operation of the Business that is not a
Material Contract and is available for assumption at Closing by Buyer. Buyer
will, acting reasonably and in good faith, determine which of such Contracts
Buyer will assume at Closing. For avoidance of doubt, Buyer acknowledges and
agrees that all insurance coverage with respect to the Acquired Assets,
including those policies referred to in Section 3.9, shall be terminated as of
the Closing, and that Buyer shall be solely responsible for providing insurance
in respect of the Acquired Assets and for any claims made in connection with
such insurance policies after the Closing but only for those claims relating to
events or occurrences first occurring on and after the Closing Date.
(b)    At the request of Buyer, at the Closing, Seller shall, and shall cause
Eversource Services to, enter into an agreement with Buyer to provide, following
Closing, those transition services respecting the Acquired Assets as, and for
such periods of time, set forth on Schedule 5.6(b) (which schedule may be
amended by mutual agreement of Buyer and Seller prior to Closing) at a price
equal to the applicable Transition Service Cost Percentage of cost (as allocated
in accordance with the same methodologies used for such allocations by Seller
and its Affiliates in accordance with past practice); provided, however, the
escalation provisions in the Transition Service Cost Percentage will be subject
to negotiation and potential expansion of time periods during the Interim Period
with respect to information technology services in accordance with the other
terms and conditions set forth therein (the “Transition Services Agreement”).
The Parties will agree upon any remaining terms and conditions of the Transition
Services Agreement in a commercially reasonable manner as soon as practicable
after the date hereof and in any event within sixty (60) days of the date
hereof.
(c)    Within thirty (30) days after the date hereof, Buyer shall deliver to
Seller a list of its proposed representatives to a joint transition team. Seller
will add its representatives to such team within ten (10) Business Days after
receipt of Buyer’s list. Such team will be responsible for preparing as soon as
reasonably practicable after the date hereof, and using commercially reasonable
efforts to timely implement, a transition plan which will identify and describe
substantially all of the various transition activities that the Parties will
cause to occur before and after the Closing and any other transfer of control
matters that any Party reasonably believes should be addressed in such
transition plan. Buyer and Seller shall use commercially reasonable efforts to
cause their representatives on such transition team to cooperate in good faith
and take reasonable steps necessary to develop a mutually acceptable transition
plan no later than sixty (60) days after the date of this Agreement.

Section 5.7    Seller Marks. Buyer acknowledges and agrees that as a result of
the consummation of the transactions contemplated by this Agreement, it will not
obtain any right, title, interest, license or other right hereunder to use any
of the Seller Marks. Prior to the Closing, Seller may remove any of the Seller
Marks as it determines in its sole discretion. As soon as reasonably practicable
but in no event more than one hundred eighty (180) days after the Closing Date,
Buyer shall remove, cover or conceal from the Facilities or the Acquired Assets
all of the Seller Marks, including signage at the Facilities, and shall dispose
of any unused products, signage, materials, stationery and literature bearing
the Seller Marks remaining at the Facilities following the Closing; provided
that Buyer shall, within ten (10) Business Days after the Closing Date, remove,
cover or conceal the Seller Marks appearing on signage at the primary entrances
of the Facilities. Thereafter, Buyer shall not use any Seller Mark or any name
or term confusingly similar to any Seller Mark in connection with the sale of
any products or services, in the corporate or doing business name of any of its
Affiliates or otherwise in the conduct of its or any of its Affiliates’
businesses or operations. In the event that Buyer breaches this Section 5.7,
Seller shall be entitled to specific performance of this Section 5.7 and to
injunctive relief against further violations, as well as any other remedies at
law or in equity available to Seller.

Section 5.8    Employee Matters.
(a)    Settlement Agreement. The Parties acknowledge and agree that under New
Hampshire Law (New Hampshire RSA 369-B:3-b) and the Settlement Agreement,
Affected Employees are entitled to certain employee protections that apply in
connection with the transactions contemplated hereby, including provisions
requiring that Buyer undertake certain employee-related obligations as a
condition to the consummation of the transactions contemplated hereby. The
Parties acknowledge and agree that the covenants and agreements set forth in
this Section 5.8 are intended to implement the applicable employee protection
provisions and requirements set forth under New Hampshire Law and in the
Settlement Agreement and shall be interpreted consistently therewith.
(b)    Represented Transferred Employees.
(i)    Schedule 5.8(b)(i) sets forth the total number of Represented Scheduled
Employees (including all such Represented Scheduled Employees who are on
inactive status due to any short-term disability, long-term disability or other
approved leave) employed in each job classification at each Facility as of the
Effective Date. Within twenty (20) days following the Effective Date, Buyer
shall provide notice to Seller of the number of Represented Scheduled Employees
by classification and Facility whom Buyer desires to hire. The Parties shall
cooperate in good faith with the Union to identify, within fifteen (15) days
after receipt of Buyer’s notice pursuant to Section 5.8(k), in accordance with
the applicable provisions of the Generation CBA and the Settlement Agreement,
the particular Represented Scheduled Employees to whom Buyer shall offer
employment pursuant to the terms of this Section 5.8 (the “Selected Represented
Employees”). Within sixty (60) days following the date the Selected Represented
Employees are identified, Buyer shall offer employment, commencing as of 12:01
a.m. Eastern time on the Closing Date, to all such Selected Represented
Employees. Effective immediately before the commencement of employment by Buyer,
Seller will terminate the employment of all such Selected Represented Employees
who have accepted employment with the Buyer.
(ii)    All such offers of employment shall be (A) contingent upon the
employee’s satisfactory completion of background and drug tests to the extent
permitted under the Generation CBA and applicable Law, (B) made in accordance
with applicable Laws, the Generation CBA and the Settlement Agreement, and (C)
otherwise on terms consistent with the provisions of this Section 5.8. Those
employees who accept such offer of employment are referred to herein as the
“Represented Transferred Employees.” Buyer shall, as soon as reasonably
practicable and in no event more than twenty (20) days following the Effective
Date, provide notice to the Union (x) that Buyer intends to recognize the Union,
as of the Closing, as the collective bargaining representative for all
Represented Transferred Employees, (y) that, subject to Section 5.8(e), Buyer
agrees to become party to and bound by the terms of the Generation CBA as of the
Closing with respect to the Represented Transferred Employees, and (z) that
describes Buyer’s plans regarding staffing by classification and operations of
the Facilities.
(iii)    On and after the Closing, Buyer shall, subject to Section 5.8(e),
comply with all applicable obligations under the Generation CBA with respect to
the Represented Transferred Employees covered thereby.
(c)    Non-Represented Transferred Employees.
(i)    Buyer may interview some or all Non-Represented Scheduled Employees
listed in Schedule 3.12(a) to determine whether to make offers of employment. As
of the Effective Date, Seller will provide Buyer reasonable access to the
Facilities and shall make Non-Represented Scheduled Employees available to Buyer
for purposes of conducting employment interviews. Within sixty (60) days
following the Effective Date, Buyer shall offer employment to those
Non-Represented Scheduled Employees listed in Schedule 3.12(a) whom Buyer
desires to employ commencing as of 12:01 a.m. Eastern time on the Closing Date
(the “Selected Non-Represented Employees”). All such offers of employment shall
be contingent upon the employee’s satisfactory completion of background and drug
tests to the extent permitted under applicable Law, made in accordance with
applicable Laws and otherwise on terms consistent with the provisions of this
Section 5.8. Those Selected Non-Represented Employees who accept such offer of
employment are referred to herein as the “Non-Represented Transferred
Employees.” Buyer will provide Seller a list of the Non-Represented Transferred
Employees prior to the Closing. Effective immediately before Closing, Seller
will terminate the employment of all Non-Represented Transferred Employees.
(ii)    The Parties acknowledge and agree that, pursuant to the Settlement
Agreement and New Hampshire RSA 369-B:3-b, the Non-Represented Transferred
Employees are entitled to employee protections no less than those set forth in
the Generation CBA with respect to the Represented Transferred Employees. As
required by the Settlement Agreement, Buyer shall, from and after Closing,
assume and comply with those employee protection obligations with respect to the
Non-Represented Transferred Employees as required by New Hampshire RSA 369-B:3-b
as set forth in Section 5.8(c)(iii), Section 5.8(d), Section 5.8(e) and Section
5.8(g) herein.
(iii)    Continuing from Closing through no sooner than the end of the CBA Term,
Buyer shall maintain an overall benefit package for the Non-Represented
Transferred Employees that has an aggregate value at least as favorable as the
overall benefit package provided to each such Non-Represented Transferred
Employee immediately prior to the Closing and shall provide to each
Non-Represented Transferred Employee vacation, holiday and sick leave benefits
that are as favorable as such benefits provided to them immediately prior to
Closing. Seller shall cooperate and consult in good faith with Buyer in
structuring its proposed benefits during the Interim Period.
(d)    Service Credit. With respect to benefits accruing during the CBA Term,
Buyer shall recognize and apply each Transferred Employee’s prior service with
Seller toward any eligibility and vesting under the Employee Benefits Plans and
other compensation arrangements of Buyer and, in the case of Represented
Transferred Employees, any other plans established to provide benefits described
in the Generation CBA and in the case of Non-Represented Transferred Employees
in Seller’s policies or plans, if any, that may become applicable to
Non-Represented Transferred Employees. Buyer shall vest each Transferred
Employee under the Employee Benefits Plans of Buyer to the extent such employee
is vested under the Employee Benefits Plans of Seller (or its applicable
Affiliates) immediately prior to the Closing, provided that all vacation,
personal and sick days accrued by each Transferred Employee under the plans,
policies, programs and arrangements of Seller (or its applicable Affiliates)
immediately prior to the Closing shall not be a cost to Buyer, but shall be paid
as provided in Section 5.8(f). Buyer shall waive all limitations with respect to
preexisting conditions, exclusions based on health status and waiting periods
with respect to participation and coverage requirements under Buyer’s health and
welfare plans. Except as provided in this Section 5.8(d), Seller shall be solely
responsible for all Liabilities including any applicable termination pay,
severance pay, accrued wages or salary, accrued bonus and/or incentive pay
(whether or not such bonus or incentive compensation is subject to any continued
service requirement), accrued vacation and sick time, as well as any other
benefits, created or owing as a consequence of the employment on or before the
Closing Date of any Transferred Employee, or the cessation of any Scheduled
Employee’s employment on or before the Closing Date, including (i) all
Liabilities under any Employee Benefit Plan maintained by Seller and any
Liabilities resulting from any deficiency in the administration or funding of
any such plan, (ii) all claims for health care and other welfare benefits,
including any workers’ compensation claims, (iii) COBRA continuation coverage
requirements, (iv) any and all Liabilities with respect to any employees who are
not Transferred Employees, and (v) any and all Liabilities accruing from the CBA
MOA.
(e)    Pension and Retirement Benefits.
(i)    Employees Participating in Seller’s Defined Benefit Pension Plan.
(A)    As soon as practicable after the Effective Date, Buyer shall take all
necessary and appropriate action to establish and maintain a tax qualified
retirement plan (“Buyer’s Retirement Plan”) for Transferred Employees who
currently participate in Seller’s defined benefit pension plan in accordance
with this Section 5.8(e). Seller shall cooperate and consult in good faith with
Buyer in structuring Buyer’s Retirement Plan during the Interim Period, and
Seller shall further take commercially reasonable actions as are reasonably
requested by Buyer to ensure compliance of the Buyer’s Retirement Plan with the
Settlement Agreement and the Generation CBA.
(B)    For purposes of this Section 5.8(e)(i), the term “Combined Minimum
Pension Benefit” means, for any such Transferred Employee, the Transferred
Employee’s total pension benefit as calculated as of the earlier of (i) such
Transferred Employee’s retirement date and (ii) the end of the CBA Term, using
(A) the pension benefit formula under the Eversource Pension Plan (“Seller’s
Pension Plan”) applicable to such Transferred Employee as of the Closing Date,
as adjusted to incorporate the provisions of the CBA MOA, (B) such Transferred
Employee’s final average earnings (as specified in Seller’s Pension Plan) as of
the earlier of (i) such Transferred Employee’s retirement date and (ii) the end
of the CBA Term,, taking into account compensation earned from both Seller and
Buyer, (C) such Transferred Employee’s total years of service with both Seller
(or its applicable Affiliates and predecessors) and Buyer as of the earlier of
(i) such Transferred Employee’s retirement date and (ii) the end of the CBA
Term, and (D) covered compensation as of the earlier of (i) such Transferred
Employee’s retirement date and (ii) the end of the CBA Term.
(C)    For purposes of this Section 5.8(e)(i), the term “Accrued Pension
Benefit” means, for any such Transferred Employee, the pension benefit payable
to such Transferred Employee under Seller’s Pension Plan at such Transferred
Employee’s retirement, which shall be calculated based upon (A) the pension
benefit formula under the Seller’s Pension Plan applicable to such Transferred
Employee as of the Closing Date, as adjusted to incorporate the provisions of
the CBA MOA, (B) such Transferred Employee’s years of credited service with
Seller (or its applicable Affiliates) as of the Closing Date, (C) such
Transferred Employee’s final average earnings (as specified in the Seller’s
Pension Plan) as of the Closing Date, and (D) such Transferred Employee’s
covered compensation as of the Closing Date.
(D)    Upon such Transferred Employee’s retirement date, Seller (or its
Affiliates) shall provide each such Transferred Employee with a vested and
non-forfeitable right to a pension benefit equal to such Transferred Employee’s
Accrued Pension Benefit.
(E)    On and after Closing, and continuing through no sooner than the end of
the CBA Term, Buyer shall provide each such Transferred Employee with a
retirement benefit (or contributions) under Buyer’s Retirement Plan with a value
that is at least equal to the actuarial equivalent of the difference between
such Transferred Employee’s Combined Minimum Pension Benefit and such
Transferred Employee’s Accrued Pension Benefit (the “Buyer’s Retirement
Benefit”). For the avoidance of any doubt, such retirement benefit may be
provided through Buyer’s Contributory Plan or another defined contribution plan.
Such Buyer’s Retirement Benefit must be guaranteed to each Transferred Employee
and protected from forfeiture to no less extent than an ERISA plan benefit. If
any such Transferred Employee’s Buyer’s Retirement Benefit should be subject to
Social Security and Medicare Taxes that do not apply to ERISA pension benefits,
Buyer shall “gross up” such Buyer’s Retirement Benefit to offset such additional
Tax liability to the applicable Transferred Employee.
(F)    On and after Closing, and continuing through no sooner than the end of
the CBA Term, in the event that any such Transferred Employee (A) is
involuntarily separated from employment as a result of layoff from Buyer (or any
of its Affiliates) and (B) at the time of Closing (x) is age 50-54 and (y) whose
age plus credited service equal or exceed 65 years, then Buyer shall provide to
such Transferred Employee those pension and other retirement benefits described
in Schedule 5.8(e)(i)(F).
(ii)    Employees Participating in Seller’s Contributory Retirement Plan.
(A)    As soon as practicable after the Effective Date, Buyer shall take all
necessary and appropriate action to establish and maintain a tax qualified
contributory retirement plan (“Buyer’s Contributory Plan”) for the Transferred
Employees who participate in Seller’s “K-Vantage” contributory retirement plan
in accordance with the provisions of this Section 5.8(e)(ii).
(B)    On and after Closing and through the end of the CBA Term, Buyer (or its
Affiliates) shall provide each Transferred Employee with contributions to
Buyer’s Contributory Plan in an amount no less than the amount such Transferred
Employee would have received under Seller’s “K-Vantage” contributory retirement
plan, as set forth in Schedule 5.8(e)(ii)(B).
(f)    Transition Matters. Effective as of the Closing, the Transferred
Employees shall cease active participation in all Employee Benefit Plans of
Seller (or its applicable Affiliates). Seller (or its applicable Affiliates)
shall pay, in accordance with Seller’s customary practice, to all Transferred
Employees all accrued salary or wages, including overtime, vacation pay, all
bonus or incentive pay due in connection with the 2017 and other applicable
performance year(s), or other benefits to which they are entitled under the
Employee Benefit Plans of Seller (or its applicable Affiliates) as of
immediately prior to the Closing. For the avoidance of any doubt, Seller shall
pay to Transferred Employees all bonus or incentive compensation, if any,
calculated in accordance with Seller’s customary practice with respect to the
period prior to the Closing Date, whether or not such incentive compensation is
subject to any continued service requirement. Buyer and Seller intend that the
transactions contemplated by this Agreement should not constitute a separation,
termination or severance of employment of any Transferred Employee for purposes
of any Employee Benefit Plan that provides for separation, termination or
severance benefits, and that each such Transferred Employee will have continuous
employment immediately before and immediately after the Closing. All Liability
and Claims relating to the employment and compensation of any Transferred
Employee on and after the Closing shall be the sole responsibility of Buyer, and
Buyer agrees to indemnify and hold harmless Seller, its Affiliates and their
Representatives for any and all Losses incurred by Seller, its Affiliates or
their Representatives arising out of or related to Buyer’s (or its Affiliate’s)
employment of any Transferred Employee following the Closing.
(g)    Severance Benefits. Any Transferred Employee who is terminated as a
result of a reduction in force or change in operational practices prior to the
end of the CBA Term will be entitled to the benefits set forth in Schedule
5.8(g).
(h)    WARN Act; Restructuring Activities. Seller will notify Buyer of any
separations or layoffs in the 90 day period prior to the Closing Date, and
agrees to timely perform and discharge all requirements under the WARN Act and
under applicable similar state and local Laws for the notification of its and
its Affiliates’ employees arising from any “plant closing,” “mass layoff,”
relocation, employment losses, group termination or similar event, including
those arising from Buyer’s election not to offer employment to Scheduled
Employees or the sale of the Acquired Assets to Buyer up to and including the
Closing. Buyer shall be responsible for performing and discharging all
requirements under the WARN Act and under applicable similar state and local
Laws for the notification of its employees, whether Transferred Employees or
otherwise, arising from any “plant closing,” “mass layoff,” relocation,
employment losses, group termination or similar event undertaken by Buyer after
the Closing Date. Seller undertakes to indemnify and shall keep indemnified the
Buyer and its Affiliates against all liabilities and all related costs and
expenses arising from or relating to any claim brought as a result of any action
of Seller or its Affiliates, including the sale of the Acquired Assets, that
would cause any termination of employment or employment loss of any employees of
Seller or its Affiliates that occurs prior to or as of the Closing, to (i)
constitute a “plant closing,” “mass layoff,” relocation, employment loss, or
group termination or similar event under the WARN Act or any similar state or
local Law, or (ii) result in any other liability or penalty to the Buyer or its
Affiliates under applicable law. Buyer will indemnify Seller for any liability
under the WARN Act or any similar federal, state or local Law for any actions of
Buyer or its Affiliates that would cause any termination of employment of any
Transferred Employees by Buyer or its Affiliates that occurs after the Closing
to (i) constitute a “plant closing,” “mass layoff” or group termination or
similar event under the WARN Act or any similar state or local Law, or (ii)
result in any other liability or penalty to the Seller or its Affiliates under
applicable law after the Closing. All severance and other costs associated with
workforce restructuring activities associated with the Acquired Assets and/or
the Transferred Employees subsequent to the Closing Date shall be borne solely
by Buyer.
(i)    Successors and Assigns. Notwithstanding anything herein to the contrary,
the agreements and obligations of Buyer set forth in this Section 5.8 shall be
binding upon and enforceable against any successor or assign or any other entity
acquirer of Buyer, whether by sale, transfer, merger, acquisition or otherwise.
Buyer shall make it a condition of any such sale, transfer, merger, acquisition
or other transaction or event that any such successor or assign or other entity
acquirer shall be bound by the terms of this Section 5.8.
(j)    Non-solicitation. For a period of twelve (12) months following the
Closing, neither Seller nor any its Affiliates shall directly or indirectly hire
or solicit for hire any person who is employed by Buyer or any of its
Affiliates. The foregoing, however, shall not preclude Seller or its Affiliates
from making good faith generalized solicitations of employment, so long as such
solicitations are not targeted to or focused on the officers or employees of
Buyer or any of its Affiliates or from hiring any former employee of Buyer or
any of its Affiliates who has not been employed with Buyer or its Affiliate in
preceding 6 months.
(k)    Hiring Commitment. Buyer will make offers of employment to at least
eighty percent (80%) of the Scheduled Employees.

Section 5.9    ISO-NE and NEPOOL Matters.
(a)    At the Closing, Buyer shall be a member in good standing in NEPOOL or
otherwise have sufficient authority to sell the Facilities’ electrical output
into the wholesale market. Except as required to preserve system reliability and
in compliance with the requirements of the ISO-NE or NEPOOL, and as may be
otherwise provided in any Related Agreement, following Closing, Seller shall not
interfere with Buyer’s efforts to expand or modify generation capacity at any of
the Sites.
(b)    Not less than five (5) Business Days prior to the Closing Date, Buyer
shall initiate, and Seller shall confirm, with ISO-NE Buyer’s acquisition of the
Facilities from Seller, to be effective as of the Closing Date, pursuant to the
CAMS User Guide for Company and Affiliate Maintenance, Version 1.4, Section
2.3.15, Asset Ownership Share Transfers. In the event that ISO-NE (or NEPOOL)
does not recognize until after the Closing Buyer’s acquisition of the Facilities
as of the Closing Date (or recognizes such acquisition effective as of any date
other than the Closing Date), the Parties agree that (i) any proceeds received
by Seller or its Affiliates from ISO-NE (or NEPOOL) after Closing relating to
Buyer’s ownership of the Facilities on and after the Closing Date shall be
promptly paid over to Buyer, and (ii) any proceeds received by Buyer or its
Affiliates from ISO-NE (or NEPOOL) after Closing relating to Seller’s ownership
of the Facilities prior to the Closing Date shall be promptly paid over to
Seller. The Parties further agree that (x) any amounts received by Buyer or its
Affiliates from ISO-NE after the Closing respecting the Facilities, to the
extent attributable to any period prior to the Closing, including (A) ISO-NE
Winter Reliability Program revenues attributable to any period prior to the
Closing, and (B) ISO-NE Forward Capacity Market capacity payments attributable
to any period prior to the Closing, shall be promptly paid over to Seller; and
(y) any amounts received by Seller or its Affiliates from ISO-NE after Closing
respecting the Facilities, to the extent attributable to any period on and after
the Closing, including (A) ISO-NE Winter Reliability Program revenues
attributable to any period on and after the Closing and (B) ISO-NE Forward
Capacity Market capacity payments attributable to any period on and after the
Closing, shall be promptly paid over to Buyer. Any payment required to be made
by a Party pursuant to this Section 5.9(b) shall be made to the other Party by
wire transfer of immediately available funds to the account designated in
writing by such other Party.
(c)    The Parties shall cooperate and provide reasonable assistance in
connection with any Potential Qualified Capacity Reduction or Potential
Qualified Capacity Increase dispute or correction related thereto, whether prior
to or following the Closing; provided, however, Buyer shall not be required to
incur any cost or expense outside of the ordinary course in connection with such
cooperation or assistance.
(d)    Seller agrees that it shall promptly notify Buyer in writing of the
receipt of notice from ISO-NE determining a Qualified Capacity Reduction for any
Facility.
(e)    If the Closing has not occurred prior to January 1, 2018, Seller and
Buyer will cooperate to bid the Facilities into the ISO-NE forward capacity
market to the extent such cooperation is allowed by FERC and ISO-NE.

Section 5.10    Post-Closing Operations. As required by the Settlement
Agreement, Buyer hereby covenants and agrees that Buyer shall (and shall cause
any successor or assign of Buyer to) cause the Facilities to remain in service
for a minimum of eighteen (18) months following the Closing Date.

Section 5.11    Post-Closing Environmental Matters.
(a)    On and after the Closing Date, with respect to Environmental Liabilities
which constitute Excluded Environmental Liabilities, Buyer will (i) use
commercially reasonable efforts not to prejudice or impair Seller’s rights under
the Environmental Laws or interfere with Seller’s ability to contest in
appropriate administrative, judicial or other proceedings its Liability, if any,
for Environmental Claims or Remediation, and (ii) provide reasonable access to
Seller to any Facility for purposes of (x) assisting in Seller’s ability to
contest its Liability, if any, for Environmental Claims or Remediation or (y)
undertaking Remediation; provided, however, such access may not unreasonably
interfere with ordinary business operations of any Facility. Until such time as
Seller’s obligations for Excluded Environmental Liabilities are extinguished and
only to the extent relevant to those Environmental Liabilities which constitute
Excluded Environmental Liabilities, (A) Buyer further agrees to provide to
Seller draft copies of all plans and studies prepared in connection with any
Site investigation or Remediation related to the Acquired Assets prior to their
submission to the Governmental Authority with jurisdiction under Environmental
Laws, (B) Seller shall have the right, without the obligation, to attend all
meetings between Buyer, its Representatives, and such Governmental Authorities,
and (C) Buyer shall promptly provide to Seller copies of all written
information, plans, documents and material correspondence submitted to or
received from such Governmental Authorities relating to Buyer’s discharge of any
Environmental Liabilities assumed pursuant to this Agreement.
(b)    Buyer shall provide Seller with reasonable advance written notice before
commencing any Dig Activities prior to the Excluded Environmental Liability
Termination Date.

Section 5.12    Transfer Taxes; Expenses. Notwithstanding any other provision of
this Agreement to the contrary, in accordance with New Hampshire Law and custom,
Buyer and Seller shall in good faith determine the amount and at Closing each
pay fifty percent (50%) of all Transfer Taxes that may be imposed upon, or
payable, collectible or incurred in connection with the transfer of the Acquired
Assets to Buyer or otherwise in connection with the transactions contemplated by
this Agreement and the Related Agreements. Except as provided in Section
2.10(m). Buyer shall, at its own expense, prepare and timely file all Tax
Returns relating to any such Transfer Tax (and Seller shall cooperate with
respect thereto as reasonably necessary, including by preparing, executing and
providing its Tax Return to Buyer, or by joining in the execution of any such
Tax Returns if required by applicable Law), shall notify Seller when such
filings have been made and shall provide Seller with copies of all Forms
CD-57-S.

Section 5.13    Tax Matters. Except as provided in Section 5.12 relating to
Transfer Taxes:
(a)    With respect to Taxes to be prorated in accordance with Section 2.7 of
this Agreement, Buyer shall prepare and timely file all Tax Returns required to
be filed after the Closing with respect to the Acquired Assets, if any, and
Buyer shall duly and timely pay all such Taxes shown to be due on such Tax
Returns (or shall reimburse Seller for any such Taxes paid by Seller). Buyer’s
preparation of any such Tax Returns shall be subject to Seller’s review and
comment, and Buyer shall consider in good faith any comments received from
Seller. No later than twenty (20) Business Days prior to the due date of any
such Tax Return, Buyer shall make such Tax Return available for Seller’s review
and comment. Buyer shall respond no later than five (5) Business Days prior to
the due date for filing such Tax Return. Without the prior written consent of
Seller, Buyer will not (i) file or amend any Tax Return relating to any taxable
period ending on or prior to the Closing Date, or to any taxable period
beginning before the Closing Date and ending after the Closing Date, or any
portion thereof or (ii) extend or waive, or cause to be extended or waived, any
statute of limitations or other period for the assessment of any Tax or
deficiency related to any such taxable period (or portion thereof), in each case
for Tax Returns related to the Acquired Assets.
(b)    Whenever any Taxing Authority asserts a claim, makes an assessment, or
otherwise disputes the amount of Taxes relating to any taxable period ending on
or prior to the Closing Date, or to any taxable period beginning before the
Closing Date and ending after the Closing Date, or any portion thereof, Buyer
shall, upon receipt of such assertion, promptly, but no later than thirty (30)
days thereafter, inform Seller in writing of such assertion. With respect to
proceedings that relate solely to Taxes that represent Excluded Liabilities and
to any proceedings described on Schedule 3.10, Seller shall have the sole right
to control any such proceedings and to determine whether and when to settle any
such claim, assessment or dispute; provided, however, that Seller shall not
settle any Tax controversies in a manner that would reasonably be expected to
affect the Tax Liabilities of Buyer or any of its Affiliates in a material
manner for any taxable year or period ending after the Closing Date without the
prior written consent of Buyer. With respect to proceedings that relate to Taxes
that represent Assumed Liabilities, Buyer shall have the sole right to control
any such proceedings and determine whether and when to settle any such claim,
assessment or dispute; provided, however, that Buyer shall not settle any Tax
controversies in a manner that would reasonably be expected to affect the Tax
Liabilities of Seller or any of its Affiliates in a material manner for any
taxable year or period without the prior written consent of Seller. Each of
Buyer and Seller shall provide the other with such assistance and cooperation as
may reasonably be requested by the other Party in connection with the
preparation of any Tax Return, any audit or other examination by any Taxing
Authority, or any judicial or administrative proceedings relating to Liability
for Taxes. Such assistance and cooperation shall include the retention and (upon
the other Party’s request) the provision of records and information that are
reasonably relevant to any such audit, litigation or other proceeding and making
employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder, and each will
retain and provide the requesting Party with any records or information until
the expiration of the statute of limitations (and, to the extent notified by the
other Party, any extensions thereof) of the respective taxable periods which may
be relevant to such Tax Return, audit or examination, proceedings or
determination.

Section 5.14    Further Assurances. At any time and from time to time after the
Closing, at the reasonable request of a Party and without further consideration,
the other Party will or will cause its Affiliates to execute and deliver such
instruments of sale, transfer, conveyance, assignment, assumption and
confirmation and take such actions as the Parties may reasonably agree are
necessary to transfer, convey and assign to Buyer, and to confirm Buyer’s title
to or interest in the Acquired Assets and assumption of and obligation with
respect to the Assumed Liabilities, to put Buyer in actual possession and
operating control of the Acquired Assets, and otherwise to consummate and give
effect to the transactions contemplated by this Agreement. For avoidance of
doubt, in the event that any asset that is an Acquired Asset shall not have been
conveyed to Buyer at the Closing, Seller shall, subject to Section 5.3, use its
commercially reasonable efforts to convey such asset to Buyer as promptly as is
practicable after the Closing.

Section 5.15    Schedule Modifications During the Interim Period and Updates.
(a)    Schedule Modifications. The Parties acknowledge and agree that Schedule
1.1-PL (solely with respect to matters that are or may be disclosed in any Title
Commitment or any additional title insurance commitments obtained by Seller or
Buyer pursuant to this Agreement, provided that any such disclosed matter will
not be deemed to be a “Permitted Lien” under this Agreement without the Buyer’s
consent, not to be unreasonably withheld), Schedule 2.1(a), Schedule 2.1(c),
Schedule 2.1(e), Schedule 2.1(g), Schedule 2.2(a), Schedule 2.2(b), Schedule
3.3, Schedule 3.6 (and upon such agreed upon modification based on updated title
commitments, such updated title commitments shall become the “Title
Commitments”), Schedule 3.7(b-1) and Schedule 3.7(b-2) are not final and in each
case are subject to review and reasonable modifications requested in good faith
by the Parties during the Interim Period. The Parties will cooperate in good
faith during the Interim Period in connection with any requested modifications
to such Schedules and to finalize Schedule 2.1(a) to effect the transactions
contemplated by this Agreement, including the Related Agreements. For the
avoidance of doubt, any modifications to the Schedules pursuant to this Section
5.15(a) are not intended to and shall not be made in order to cure any Party’s
breach as of the Effective Date or the Closing Date of a representation or
warranty, but such modifications may be made to allow the Parties to finalize
the Related Agreements and Schedule 2.1(a) in good faith and in accordance with
the terms and conditions of this Agreement, and to confirm that the Acquired
Assets constitute all of the assets intended to be transferred to Buyer in
accordance with this Agreement.
(b)    Schedule Updates. During the Interim Period, Seller shall supplement or
amend the Schedules hereto with respect to any matter (regardless of whether
such matter arose prior to, on or after the date hereof) if necessary to remedy
any inaccuracy of any representation or warranty of Seller (each, a “Schedule
Update”); provided that, except as specifically provided in this Section
5.15(b), no Schedule Update shall be deemed to be incorporated into or to
supplement, amend or modify the Schedules. If Seller notifies Buyer that such
event, development or occurrence which is the subject of the Schedule Update
arose after the Effective Date and was not the result of a breach of this
Agreement by Seller and constitutes a Material Adverse Effect, then Buyer shall
have the right to terminate this Agreement without any penalty whatsoever. If
Buyer has the right to, but does not elect to terminate this Agreement and the
Closing occurs, then (i) Buyer shall be deemed to have irrevocably waived any
right to terminate this Agreement with respect to the matters specifically set
forth in such Schedule Update that constituted or otherwise had a Material
Adverse Effect, (ii) such Schedule Update shall be deemed to be incorporated
into and to supplement, amend and modify the Schedules, and (iii) Buyer shall
have irrevocably waived its rights to indemnification under Section 7.2 solely
with respect to the matters specifically set forth in such Schedule Update. For
purpose of clarity, Buyer and the Seller acknowledge and agree that any Schedule
Update that reflects an event, development or occurrence that either (A)
occurred prior to the Effective Date and should have been set forth on the
Schedules as of the execution of this Agreement or (B) that does not give Buyer
the right to terminate this Agreement for failure to satisfy the closing
condition set forth in Section 6.1(a) or otherwise pursuant to this Agreement
shall be deemed to have been provided for information purposes only, shall not
be deemed to cure any breach of this Agreement or affect the conditions to
Closing or Buyer’s indemnification rights set forth in this Agreement. In the
event Buyer determines in good faith that any such Schedule Update, or prior
Schedule Updates in the aggregate, could reasonably be expected to result in the
incurrence by Buyer of Losses in excess of one percent (1.00%) of the Base
Purchase Price, Buyer shall notify Seller of such determination within twenty
(20) days of receipt of such Schedule Update from Seller, and the Parties shall
negotiate in good faith an equitable adjustment to the Base Purchase Price to
account for such Losses. Buyer will have the right to terminate this Agreement
without any liability whatsoever if the aggregate of all such Losses equal or
exceeds ten percent (10%) of the Base Purchase Price. In the event Buyer fails
to deliver such determination to Seller within such twenty (20) day period, the
Parties agree that no such equitable adjustment shall be made in respect of such
Schedule Update.

Section 5.16    Casualty. If any material Acquired Asset is damaged or destroyed
by a casualty loss during the Interim Period (a “Casualty Loss”), Seller shall
promptly give Buyer written notice thereof, including reasonable details
regarding the Casualty Loss, the amounts recoverable from insurance, any
deductible for which Seller or any of its Affiliates would be required to pay
out-of-pocket and any other information related to the costs and sources of
repayment to restore such Casualty Loss. Upon receipt of such notice, Buyer will
have the right, in its sole discretion, to (a) require Seller to restore such
damaged or destroyed Acquired Asset to a condition reasonably comparable to its
condition prior to such Casualty Loss (such costs with respect to any Acquired
Asset, the “Restoration Cost”) prior to the Closing; (b) proceed to Closing
without Seller restoring such damaged or destroyed Acquired Asset, in which case
Buyer will be entitled to a reduction in the Purchase Price equal to the
difference between the Restoration Cost less any proceeds delivered to Buyer by
Seller at the Closing related to the Casualty Loss; or (c) terminate this
Agreement with no penalty whatsoever if the cost to repair exceeds ten percent
(10%) of the Base Purchase Price (as determined by a qualified firm mutually
selected by Buyer and Seller as promptly as practicable after the date of the
event of casualty). Buyer will give notice to Seller of its election within
sixty (60) days after receipt from Seller of all information reasonably required
by Buyer and in Seller’s possession or control related to the Casualty Loss. If
Buyer requires Seller to restore the Casualty Loss, Buyer and Seller will
negotiate in good faith if Seller believes that an extension of the Outside Date
is required.

Section 5.17    Condemnation. If from time to time any portion of any Acquired
Asset is taken by condemnation during the Interim Period (a “Taking”), Seller
shall promptly give Buyer written notice thereof, including reasonable details
regarding the Taking and the Acquired Assets affected thereby, the amounts being
paid to Seller in connection with such Taking and any other information related
to the costs and sources of repayment related to the Acquired Assets affected by
such Taking. If the value of the Acquired Assets affected by the Taking is less
than or equal to ten percent (10%) of the Base Purchase Price and no material
portion of any Facility is affected, the proceeds of the Taking will be credited
against the Base Purchase Price. If the value of the Acquired Assets affected by
the Taking is greater than ten percent (10%) or if a material portion of any
Facility is affected (regardless of the amount at issue), Buyer will have the
right, in its sole discretion, to (a) proceed to Closing, in which case Buyer
will be entitled to a reduction in the Purchase Price equal to the proceeds of
the Taking, or (b) terminate this Agreement with no penalty whatsoever if the
cost to restore exceeds ten percent (10%) of the Base Purchase Price (as
determined by a qualified firm mutually selected by Buyer and Seller as promptly
as practicable after the date of the event of condemnation). Buyer will give
notice to Seller of its election within sixty (60) days after receipt from
Seller of all information reasonably required by Buyer and in Seller’s
possession or control related to the Taking.

Section 5.18    Confidentiality. Buyer acknowledges and agrees that the
Confidentiality Agreements remain in full force and effect and, in addition,
covenants and agrees to keep confidential, in accordance with the provisions of
the Confidentiality Agreements, information provided to Buyer pursuant to this
Agreement (including this Agreement and the Exhibits and Schedules hereto);
provided, that from and after Closing, Buyer shall not have any obligation to
maintain the confidentiality of information with respect to the Business or the
Acquired Assets, but Buyer’s confidentiality obligations under the
Confidentiality Agreements (with respect to information concerning Seller and
its Affiliates) shall otherwise continue. If this Agreement is, for any reason,
terminated prior to the Closing, the Confidentiality Agreements and the
provisions of this Section 5.18 shall nonetheless continue in full force and
effect.

Section 5.19    Public Announcements. Except as otherwise expressly provided
herein, each Party shall, and shall cause its Affiliates (as applicable) to,
consult with the other Party regarding the timing and content of any public
announcements regarding this Agreement, the Closing and the other transactions
contemplated by this Agreement to the news media, financial community, any
Governmental Authority, customers, suppliers or the general public. Except as
otherwise provided herein, no Party or its Affiliates shall make any such public
announcement without the prior written consent of the other Party, unless any
such disclosure is otherwise required by Law or by the rules of a national
securities exchange (in which case such Party will provide to the other Party
reasonable advance notice of and an opportunity to review any such disclosure).

Section 5.20    Mercury Removal Contract. Seller shall be responsible for
completing the scope of work set forth in the “Scope of Work for the Abatement,
Demolition and Disposal of the Mercury Vapor Power Units at Schiller Station –
Rev 12.15.16” attached to and part of the Removal Contract as Exhibit E. If the
Closing occurs before the Schiller Boiler Removal Completion Date, Buyer shall
provide Seller, its Representatives, Removal Contractor and its subcontractors
under the Removal Contract with reasonable access to Schiller Station to permit
all such persons to complete such removal, but only to the extent that such
access does not unreasonably interfere with the operation of Schiller Station,
and subject to compliance with applicable Laws. Seller shall furnish Buyer with
such information or other data related to the completion of such removal as
Buyer may reasonably request, and Buyer shall cooperate with Seller and the
Removal Contractor (at Seller’s expense) in connection with the completion of
such removal.

ARTICLE VI    
CONDITIONS TO CLOSING

Section 6.1    Buyer’s Conditions to Closing. The obligation of Buyer to
consummate the transactions contemplated by this Agreement is subject to the
fulfillment, at or prior to Closing, of each of the following conditions (except
to the extent waived in writing by Buyer):
(a)    Representations and Warranties. (i) The representations and warranties
(other than the Seller Fundamental Warranties, which are addressed in clause
(ii) below) made by Seller in Article III hereof (without giving effect to any
materiality or Material Adverse Effect qualifiers contained therein) shall be
true and correct on the Closing Date as though made on and as of the Closing
Date, except (x) for changes expressly permitted or contemplated hereby, (y)
representations and warranties that address matters only as of a specified date,
which shall be true and correct as of such specified date, subject to the
immediately following clause (z), or (z) where the failure to be so true and
correct would not individually or in the aggregate have or would not reasonably
be expected to have a Material Adverse Effect, or would not have a material
adverse effect on Seller’s ability to consummate the transactions contemplated
by this Agreement or the Related Agreements. (ii) The Seller Fundamental
Warranties shall be true and correct in all material respects on the Closing
Date as though made on and as of the Closing Date, except for changes expressly
permitted Section 5.15(a) with respect to Section 3.6. (iii) Notwithstanding
anything contained herein to the contrary, to the extent any inaccuracy in any
representation or warranty of Seller that, individually or in the aggregate with
any other such inaccuracy, results in or creates or could reasonably be expected
to result in or create a Loss or Claim in excess of ten percent (10%) of the
Base Purchase Price, the conditions of this Section 6.1(a) shall be deemed to be
not fulfilled.
(b)    Title Commitments. Receipt of title commitments for each Facility, each
in form and substance reasonably satisfactory to Buyer, and such that the only
condition to the issuance of Title Policies from such title commitments is the
payment of the title insurance premiums.
(c)    Performance. Seller shall have performed and complied, in all material
respects, with all agreements, covenants and obligations required by this
Agreement to be performed or complied with by Seller at or before the Closing.
(d)    Officer’s Certificate. Seller shall have delivered to Buyer at the
Closing a certificate of an authorized officer of Seller, dated as of the
Closing Date, stating that the conditions set forth in Section 6.1(a) and
Section 6.1(c) have been satisfied.
(e)    Consents. The Seller Required Consents and the Buyer Required Consents
marked with an asterisk on Schedule 3.3 and Schedule 4.3 shall have been duly
obtained, made or given and shall be in full force and effect, all appeal,
reconsideration, rehearing or other time periods relating to the finality of all
such Consents have expired with no appeals, motions for reconsideration, or
rehearing shall have been made or exist or, if any such matters shall exist,
they have been finally determined to the reasonable satisfaction of Buyer, and
all terminations or expirations of waiting periods imposed by any Governmental
Authority with respect thereto (including under the HSR Act) shall have
occurred.
(f)    No Injunctions. On the Closing Date, there shall be no Laws in effect
that operate to restrain, enjoin or otherwise prevent or make illegal the
consummation of the transactions contemplated by this Agreement.
(g)    Deliveries. Seller shall have delivered or shall stand ready to deliver
all of the certificates, instruments, agreements, documents and other items
specified to be delivered by it hereunder, including pursuant to Section 2.10.

Section 6.2    Seller’s Conditions to Closing. The obligation of Seller to
consummate the transactions contemplated by this Agreement is subject to the
fulfillment, at or prior to Closing, of each of the following conditions (except
to the extent waived in writing by Seller):
(a)    Representations and Warranties. (i) The representations and warranties
(other than the Buyer Fundamental Warranties, which are addressed in clause (ii)
below) of Buyer set forth in Article IV hereof (without giving effect to any
materiality qualifiers contained therein) shall be true and correct in all
respects on the Closing Date as though made on and as of the Closing Date except
(x) for changes expressly permitted or contemplated hereby, (y) in the case of
representations and warranties that address matters only as of a specified date,
on and as of such specified date, subject to the immediately following clause
(z), or (z) where the failure to be so true and correct would not reasonably be
expected to have a material adverse effect on the ability of Buyer to consummate
the transactions contemplated by this Agreement and the Related Agreements. (ii)
The Buyer Fundamental Warranties shall be true and correct in all material
respects on the Closing Date as though made on and as of the Closing Date.
(b)    Performance. Buyer shall have performed and complied, in all material
respects, with all agreements, covenants and obligations required by this
Agreement to be performed or complied with by Buyer at or before the Closing.
(c)    Officer’s Certificate. Buyer shall have delivered to Seller at the
Closing a certificate of an authorized officer of Buyer, dated as of the Closing
Date, stating that the conditions set forth in Section 6.2(a) and Section 6.2(b)
have been satisfied.
(d)    Consents. The Seller Required Consents and the Buyer Required Consents
marked with an asterisk on Schedule 3.3 and Schedule 4.3 shall have been duly
obtained, made or given and shall be in full force and effect, and all
terminations or expirations of waiting periods imposed by any Governmental
Authority with respect thereto (including under the HSR Act) shall have
occurred.
(e)    No Injunctions. On the Closing Date, there shall be no Laws in effect
that operate to restrain, enjoin, prohibit or otherwise prevent or make illegal
the consummation of the transactions contemplated by this Agreement.
(f)    Deliveries. Buyer shall have delivered or shall stand ready to deliver
all of the certificates, instruments, agreements, documents and other items
specified to be delivered by it hereunder, including pursuant to Section 2.11.
(g)    Closing Purchase Price. Buyer shall have delivered the Closing Purchase
Price in accordance with Section 2.5.

ARTICLE VII    
INDEMNIFICATION; LIMITATIONS OF LIABILITY AND WAIVERS

Section 7.1    Survival. Subject to the limitations and other provisions of this
Agreement, including Section 7.4, (a) the Seller Fundamental Warranties and the
Buyer Fundamental Warranties shall survive the Closing and remain in full force
and effect indefinitely; (b) each of the Tax and HR Warranties shall survive
until the expiration of all applicable statutes of limitation with respect to
claims for breach of any such Tax and HR Warranty; (c) the representation and
warranty in Section 3.7(a) shall survive the Closing and shall remain in full
force and effect for a period of five (5) years following the Closing Date; and
(d) all other representations and warranties of Seller set forth in Article III
and all other representations and warranties of Buyer set forth in Article IV
shall survive the Closing and shall remain in full force and effect for a period
of twelve (12) months following the Closing Date. The covenants and agreements
of the Parties contained in this Agreement to be performed on or prior to the
Closing shall expire at the Closing and have no further force or effect, and the
covenants and agreements of the Parties contained in this Agreement that by
their terms survive the Closing or contemplate performance after the Closing
shall survive for the period set forth therein or otherwise until fully
performed. The indemnification obligations of any Party pursuant to this Article
VII with respect to any breach of a representation or warranty hereunder shall
terminate upon the expiration of such representation or warranty as set forth in
this Section 7.1.

Section 7.2    Indemnification by Seller. Subject to the other provisions of
this Article VII, from and after the Closing, Seller shall indemnify, defend and
hold harmless Buyer, its Affiliates and their respective Representatives
(collectively, the “Buyer Indemnified Parties”) from and against all Losses
suffered or incurred by a Buyer Indemnified Party resulting or arising from:
(a)    Any breach of any representation or warranty of Seller contained in this
Agreement that survives the Closing as specified in Section 7.1;
(b)    Any breach of any covenant or agreement of Seller contained in this
Agreement that survives the Closing as specified in Section 7.1; or
(c)    Any Excluded Liability, excluding from this indemnity obligation (i) any
Excluded Environmental Liability that has become an Assumed Liability pursuant
to Section 2.4(i) and (ii) any Environmental Liability resulting from Buyer’s
Dig Activities.

Section 7.3    Indemnification by Buyer. Subject to the other provisions of this
Article VII, from and after the Closing, Buyer shall indemnify, defend and hold
harmless Seller, its Affiliates and their respective Representatives
(collectively, the “Seller Indemnified Parties”) from and against all Losses
suffered or incurred by a Seller Indemnified Party resulting or arising from:
(a)    Any breach of any representation or warranty of Buyer contained in this
Agreement that survives the Closing as specified in Section 7.1;
(b)    Any breach of any covenant or agreement of Buyer contained in this
Agreement that survives the Closing as specified in Section 7.1;
(c)    Any Assumed Liability, including within this indemnity obligation (i) any
Excluded Environmental Liability that has become an Assumed Liability pursuant
to Section 2.4(i) and (ii) any Environmental Liability resulting from Buyer’s
Dig Activities.

Section 7.4    Certain Limitations and Provisions. The Buyer Indemnified Party
or Seller Indemnified Party, as applicable, making a claim for indemnification
under this Article VII is referred to herein as the “Indemnified Party” and the
Party against whom such claims are asserted under this Article VII is referred
to as the “Indemnifying Party.” The indemnification provided for in this Article
VII shall be subject to the following limitations and other provisions:
(a)    Seller shall have no liability for indemnification of any Losses under
Section 7.2(a) (other than arising out of any breach of the Seller Fundamental
Warranties, the Tax and HR Warranties and instances of Seller’s criminal conduct
or common law or statutory fraud for which, in each case, the Threshold Amount
shall be zero) until the aggregate amount of all such Losses equals or exceeds
one-half percent (0.5%) of the Base Purchase Price (the “Threshold Amount”), in
which event Seller shall only be liable for Losses in excess of the Threshold
Amount. Notwithstanding anything herein to the contrary, the aggregate amount of
all Losses for which Seller shall be liable shall be limited as follows:
(i)    Indemnification for Losses pursuant to Section 7.2(a) (excluding such
Losses set forth in Section 7.4(a)(ii) and Section 7.4(a)(iii) below) shall not
exceed an amount equal to ten percent (10%) of the Base Purchase Price;
(ii)    Indemnification for Losses pursuant to Section 2.4(i)(A), Section
2.4(i)(B)(I) and Section 7.2(a) (to the extent relating to Seller’s breach of
Section 3.11(b) or Section 3.11(d)) shall not exceed Twenty-Five Million Dollars
($25,000,000); and
(iii)    Indemnification for breach of any Seller Fundamental Warranty or Tax
and HR Warranty shall not exceed an amount equal to the Base Purchase Price.
Notwithstanding anything herein to the contrary, Seller shall have no liability
for indemnification under Section 7.2(a) or Section 7.2(b) for Losses with
respect to any individual item or set of items arising out of substantially
similar facts and circumstances unless the amount of Losses with respect to such
item equals or exceeds Fifty Thousand Dollars ($50,000), and if such amount is
not equaled or exceeded, none of the Losses with respect to such items will be
counted toward the Threshold Amount.
(b)    Buyer shall have no liability for indemnification of any Losses under
Section 7.3(a) (other than arising out of any breach of the Buyer Fundamental
Warranties and instances of Buyer’s criminal conduct or common law or statutory
fraud for which, in each case, the Threshold Amount shall be zero) until the
aggregate amount of all such Losses equals or exceeds the Threshold Amount, in
which event Buyer shall only be liable for Losses in excess of the Threshold
Amount. Notwithstanding anything herein to the contrary, the aggregate amount of
all Losses for which Buyer shall be liable pursuant to Section 7.3(a) shall not
exceed an amount equal to ten percent (10%) of the Base Purchase Price, except
with respect to any breach of any Buyer Fundamental Warranty, in which case
Buyer’s liability shall not exceed an amount equal to the Base Purchase Price.
Notwithstanding anything herein to the contrary, Buyer shall have no liability
for indemnification under Section 7.3(a) or Section 7.3(b) for Losses with
respect to any individual item or set of items arising out of substantially
similar facts and circumstances unless the amount of Losses with respect to such
item equals or exceeds Fifty Thousand Dollars ($50,000), and if such amount is
not equaled or exceeded, none of the Losses with respect to such items will be
counted toward the Threshold Amount, provided, further that Buyer shall have no
liability for indemnification of any Losses incurred by Seller related to court
costs, fees of attorneys, accountants, consultants and other experts, and
document production in defense of Claims arising under Section 7.3(c)(i);
provided, however, if Buyer fails to assume (and had the obligation to assume)
the obligation to indemnify Seller under Section 7.3(c) for an Excluded
Environmental Liability that has become an Assumed Liability, then Buyer shall
reimburse Seller for those enumerated Losses.
(c)    Any Indemnified Party that becomes aware of a Loss for which it seeks
indemnification under this Article VII shall be required to use commercially
reasonable efforts to mitigate the Loss.
(d)    Losses of any Indemnified Party hereunder shall be calculated after
deducting the amount of any insurance proceeds and any indemnity, contribution
or other similar Third Party recoveries actually received or reasonably expected
to be received by such Indemnified Party in respect of such Loss at or prior to
the time of such calculation (net of the reasonable out of pocket costs and
expenses associated with such recoveries and any associated increases in
insurance premiums). The Indemnified Party shall use its commercially reasonable
efforts to recover under insurance policies or indemnity, contribution or
similar agreements for any Losses prior to seeking indemnification under this
Agreement.
(e)    All Losses shall be determined without duplication of recovery under any
other provisions of this Agreement or any Related Agreement. Without limiting
the generality of the foregoing, (i) if any fact, circumstance, condition,
agreement or event forming a basis for a claim for indemnification under this
Article VII shall overlap with any fact, circumstance, condition, agreement or
event forming the basis of any other claim for indemnification under this
Article VII, there shall be no duplication in the calculation of the amount of
Losses, and (ii) neither Seller nor Buyer shall have any liability under this
Article VII for Losses relating to matters to the extent included in the
calculation of the Purchase Price Adjustment in accordance with Section 2.6 or
the prorations made in accordance with Section 2.7 (other than the failure to
pay or credit any amounts so included).
(f)    Solely for purposes of calculating Losses arising from a breach of any
representation, warranty or covenant hereunder (and not for purposes of
determining the existence of a breach of any representation, warranty or
covenant), any materiality or Material Adverse Effect qualifications in such
representation or warranty shall be disregarded.
(g)    Notwithstanding anything to the contrary contained in this Agreement, the
limitations on any liability or Loss set forth in this Agreement shall not apply
in instances of Seller’s or Buyer’s, as applicable, willful misconduct, criminal
conduct or common law or statutory fraud.

Section 7.5    Indemnification Procedures.
(a)    Third Party Claims. If any Indemnified Party receives notice of the
assertion or commencement of any Claim made or brought by any Third Party (a
“Third Party Claim”) against such Indemnified Party with respect to which the
Indemnifying Party is obligated to provide indemnification under this Agreement,
the Indemnified Party shall give the Indemnifying Party prompt written notice
thereof. The failure to give such prompt written notice shall not, however,
relieve the Indemnifying Party of its indemnification obligations, except and
only to the extent that the Indemnifying Party forfeits rights or defenses by
reason of such failure. Such notice by the Indemnified Party shall describe the
Third Party Claim in reasonable detail, shall include copies of all material
written evidence thereof and shall indicate the estimated amount, if reasonably
practicable, of the Loss that has been or may be sustained by the Indemnified
Party. The Indemnifying Party shall have the right to participate in, or by
giving written notice to the Indemnified Party, to assume the defense of any
Third Party Claim at the Indemnifying Party’s expense and by the Indemnifying
Party’s own counsel, and the Indemnified Party shall cooperate in good faith in
such defense. In the event that the Indemnifying Party assumes the defense of
any Third Party Claim, subject to Section 7.5(b), it shall have the right to
take such action as it deems necessary to avoid, dispute, defend, appeal or make
counterclaims pertaining to any such Third Party Claim in the name and on behalf
of the Indemnified Party. The Indemnified Party shall have the right, at its own
cost and expense, to participate in the defense of any Third Party Claim with
counsel selected by it, subject to the Indemnifying Party’s right to control the
defense thereof. If the Indemnifying Party elects not to compromise or defend
such Third Party Claim or fails to promptly notify the Indemnified Party in
writing of its election to defend as provided in this Agreement, the Indemnified
Party may, subject to Section 7.5(b), pay, compromise or defend such Third Party
Claim and, subject to the limitations set forth in this Article VII, seek
indemnification for any and all Losses based upon, arising from or relating to
such Third Party Claim. Seller and Buyer shall cooperate with each other in all
reasonable respects in connection with the defense of any Third Party Claim,
including making available (subject to the provisions of Section 5.18)
information reasonably available to such Party relating to such Third Party
Claim.
(b)    Settlement of Third Party Claims. Notwithstanding any other provision of
this Agreement, the Indemnifying Party shall not enter into settlement of any
Third Party Claim without the prior written consent of the Indemnified Party
(which consent shall not be unreasonably withheld or delayed), except as
provided in this Section 7.5(b). If a firm offer is made to settle a Third Party
Claim without leading to liability or the creation of a financial or other
obligation on the part of the Indemnified Party and provides, in customary form,
for the unconditional release of each Indemnified Party from all liabilities and
obligations in connection with such Third Party Claim and the Indemnifying Party
desires to accept and agree to such offer, the Indemnifying Party shall give
written notice to that effect to the Indemnified Party. If the Indemnified Party
fails to consent to such firm offer within ten (10) days after its receipt of
such notice, the Indemnified Party may continue to contest or defend such Third
Party Claim and in such event, the maximum liability of the Indemnifying Party
as to such Third Party Claim shall not exceed the amount of such settlement
offer. If the Indemnified Party fails to consent to such firm offer and also
fails to assume defense of such Third Party Claim, the Indemnifying Party may
settle the Third Party Claim upon the terms set forth in such firm offer to
settle such Third Party Claim. If the Indemnified Party has assumed the defense
pursuant to Section 7.5(a), it shall not agree to any settlement without the
written consent of the Indemnifying Party (which consent shall not be
unreasonably withheld or delayed).
(c)    Direct Claims. Any Claim by an Indemnified Party for indemnification on
account of a Loss which does not result from a Third Party Claim (a “Direct
Claim”) shall be asserted by the Indemnified Party giving the Indemnifying Party
prompt written notice thereof, and in any event within thirty (30) days after
the discovery by the Indemnified Party of the circumstances giving rise to such
Claim. The failure to give such prompt written notice shall not, however,
relieve the Indemnifying Party of its indemnification obligations, except and
only to the extent that the Indemnifying Party forfeits rights or defenses by
reason of such failure. Such notice by the Indemnified Party shall describe the
Direct Claim in reasonable detail, shall include copies of all material written
evidence thereof and shall indicate the estimated amount, if reasonably
practicable, of the Loss that has been or may be sustained by the Indemnified
Party. The Indemnifying Party shall have thirty (30) days after its receipt of
such notice to respond in writing to such Direct Claim. During such thirty (30)
day period, the Indemnified Party shall allow the Indemnifying Party and its
Representatives to investigate the matter or circumstance alleged to give rise
to the Direct Claim, and whether and to what extent any amount is payable in
respect of the Direct Claim, and the Indemnified Party shall assist the
Indemnifying Party’s investigation by giving such reasonable information and
assistance (including access to the Indemnified Party’s premises and personnel
and the right to examine and copy any accounts, documents or records) as the
Indemnifying Party or any of its professional advisors may reasonably request
(subject to the provisions of Section 5.18). If the Indemnifying Party does not
so respond within such thirty (30) day period, the Indemnifying Party shall be
deemed to have rejected such claim, in which case the Indemnified Party shall be
free to pursue such remedies as may be available to the Indemnified Party on the
terms and subject to the provisions of this Agreement.

Section 7.6    Tax Treatment of Indemnification Payments. Unless otherwise
required by applicable Law, all indemnification payments made pursuant to this
Agreement will be treated as an adjustment to the Purchase Price for all Tax
purposes

Section 7.7    Waiver of Other Representations; No Reliance; “As Is” Sale.
(a)    NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY AND EXCEPT FOR
THOSE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN ARTICLE III, IT IS
THE EXPLICIT INTENT OF EACH PARTY, AND THE PARTIES HEREBY AGREE, THAT NONE OF
SELLER, ITS AFFILIATES OR THEIR RESPECTIVE REPRESENTATIVES HAS MADE OR IS MAKING
ANY REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, AT COMMON LAW,
STATUTORY OR OTHERWISE, WRITTEN OR ORAL, WITH RESPECT TO, (I) THE ACQUIRED
ASSETS, THE ASSUMED LIABILITIES, OR ANY PART THEREOF OR (II) THE ACCURACY OR
COMPLETENESS OF THE INFORMATION, RECORDS, AND DATA NOW, HERETOFORE, OR HEREAFTER
MADE AVAILABLE TO BUYER IN CONNECTION WITH THIS AGREEMENT AND ANY SUCH OTHER
REPRESENTATIONS OR WARRANTIES ARE HEREBY EXPRESSLY DISCLAIMED. BUYER HAS NOT
EXECUTED OR AUTHORIZED THE EXECUTION OF THIS AGREEMENT IN RELIANCE UPON ANY SUCH
PROMISE, REPRESENTATION OR WARRANTY NOT EXPRESSLY SET FORTH HEREIN.
(b)    WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EXCEPT FOR THOSE
REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN ARTICLE III, THE ACQUIRED
ASSETS ARE SOLD “AS IS, WHERE IS,” “WITH ALL FAULTS,” AND NONE OF SELLER OR ITS
AFFILIATES, NOR ANY OF THEIR RESPECTIVE REPRESENTATIVES, MAKE OR HAVE MADE, AND
BUYER IS NOT RELYING ON, ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND OR
NATURE, EXPRESS OR IMPLIED, AT COMMON LAW, STATUTORY OR OTHERWISE, WRITTEN OR
ORAL, AS TO LIABILITIES, OPERATIONS OF THE FACILITIES, TITLE, CONDITION, VALUE
OR QUALITY OF THE ACQUIRED ASSETS OR THE PROSPECTS (FINANCIAL AND OTHERWISE),
RISKS OR ANY OTHER MATTERS RESPECTING THE ACQUIRED ASSETS OR ASSUMED
LIABILITIES, INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO (I) THE ACTUAL OR
RATED GENERATING CAPABILITY OF ANY OF THE FACILITIES OR THE ABILITY OF BUYER TO
SELL FROM ANY OF THE FACILITIES ELECTRIC ENERGY, CAPACITY OR OTHER PRODUCTS
RECOGNIZED BY ISO-NE FROM TIME TO TIME, (II) MERCHANTABILITY, USAGE, OR
SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE WITH RESPECT TO THE ACQUIRED
ASSETS, OR ANY PART THEREOF, (III) THE WORKMANSHIP OF THE ACQUIRED ASSETS, OR
THE ABSENCE OF ANY DEFECTS THEREIN, WHETHER LATENT OR PATENT, (IV) COMPLIANCE
WITH ENVIRONMENTAL REQUIREMENTS RESPECTING THE ACQUIRED ASSETS, (V) WHETHER
SELLER POSSESSES SUFFICIENT REAL PROPERTY OR PERSONAL PROPERTY TO OPERATE THE
ACQUIRED ASSETS, OR (VI) THE PROBABLE SUCCESS OR PROFITABILITY OF OPERATING THE
ACQUIRED ASSETS AFTER THE CLOSING, ALL OF WHICH ARE EXPRESSLY DISCLAIMED BY
SELLER. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, SELLER FURTHER
SPECIFICALLY DISCLAIMS ANY REPRESENTATION OR WARRANTY REGARDING THE ABSENCE OF
HAZARDOUS SUBSTANCES OR LIABILITY OR POTENTIAL LIABILITY ARISING UNDER
ENVIRONMENTAL LAWS. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EXCEPT AS
EXPRESSLY PROVIDED HEREIN, SELLER EXPRESSLY DISCLAIMS ANY REPRESENTATION OR
WARRANTY OF ANY KIND REGARDING THE CONDITION OF THE ACQUIRED ASSETS OR THE
SUITABILITY THEREOF FOR OPERATION AS POWER GENERATION FACILITIES OR AS SITES FOR
THE DEVELOPMENT OF ADDITIONAL OR REPLACEMENT GENERATION CAPACITY. NO MATERIAL OR
INFORMATION MADE AVAILABLE BY OR COMMUNICATIONS MADE BY SELLER, ITS AFFILIATES
AND THEIR RESPECTIVE REPRESENTATIVES, THE NHPUC, OR ANY BROKER OR INVESTMENT
BANKER IN EXPECTATION OF OR IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
HEREBY, INCLUDING WITHOUT LIMITATION ANY INFORMATION OR MATERIAL CONTAINED IN
THE CONFIDENTIAL INFORMATION MEMORANDUM DATED AS OF MARCH 2017, ANY OTHER
EVALUATION OR DUE DILIGENCE MATERIAL, THE DATA SITE, MANAGEMENT PRESENTATIONS,
FUNCTIONAL “BREAK-OUT” DISCUSSIONS, OR ANY ORAL, WRITTEN OR ELECTRONIC RESPONSE
TO ANY INFORMATION REQUEST MADE AVAILABLE TO BUYER, WILL CAUSE OR CREATE ANY
WARRANTY, EXPRESS OR IMPLIED, AS TO THE TITLE, CONDITION, VALUE OR QUALITY OF
THE ACQUIRED ASSETS OTHER THAN THOSE REPRESENTATIONS AND WARRANTIES OF SELLER
EXPRESSLY SET FORTH IN ARTICLE III, AND EXCEPT AS EXPRESSLY PROVIDED HEREIN,
SELLER SHALL NOT HAVE OR BE SUBJECT TO ANY LIABILITY TO BUYER RESULTING
THEREFROM.

Section 7.8    Exclusive Remedies; Certain Waivers, Releases and Limitations.
(a)    Notwithstanding anything to the contrary set forth herein, subject to
Section 8.3, from and after the Closing, the rights and remedies of the Parties
under this Article VII, in Section 5.4(d) and in Section 5.8(f) shall be the
exclusive rights and remedies available to any Party hereto with respect to any
breach of any representation, warranty, covenant or agreement set forth in this
Agreement, except in each case with respect to Losses arising from common law or
statutory fraud, criminal activity or willful misconduct. Nothing in this
Section 7.8(a) shall limit any Party’s rights to seek and obtain any equitable
relief to which such Party is entitled pursuant to Article VIII.
(b)    Without limiting the provisions of Section 7.8(a), Buyer, for itself and
its Affiliates, effective as of the Closing, hereby irrevocably releases, and
forever discharges Seller, its Representatives and its Affiliates from any and
all claims, demands, Losses, Liabilities, damages, complaints, causes of action,
investigations, hearings, actions, suits or other Claims or proceedings of any
kind or character whether known or unknown, hidden or concealed, arising out of
or related to any Environmental Liability, except for those Excluded
Environmental Liabilities but only to the extent and for so long as the same are
retained by Seller pursuant to Section 2.4(h) and Section 2.4(i). In furtherance
of the foregoing, effective as of the Closing, Buyer, for itself and its
Affiliates, hereby irrevocably waives, with respect to any matter it is
releasing pursuant to the preceding sentence, any and all rights and benefits
that it now has or in the future may have conferred upon it by virtue of any Law
or common law principle which provides that a general release does not extend to
claims which a party does not know or suspect to exist in its favor at the time
of executing such release, if knowledge of such claims would have materially
affected such party’s settlement with the obligor. Buyer hereby acknowledges
that it is aware that factual matters now unknown to it may have given or
hereafter may give rise to claims, demands, Losses, Liabilities, damages,
complaints, causes of action, investigations, hearings, actions, suits or other
Claims or proceedings that are unknown, unanticipated and unsuspected as of the
Effective Date and will not be known, anticipated or suspected prior to the
Closing Date, and Buyer further agrees that this Section 7.8(b) has been
negotiated and agreed upon in light of that awareness, and Buyer, for itself and
on behalf of its Affiliates, nevertheless hereby intends to irrevocably release,
forever discharge Seller and its Affiliates as set forth in the first sentence
of this Section 7.8(b).
(c)    To the extent the transfer, conveyance, assignment and delivery of the
Acquired Assets to Buyer as contemplated in this Agreement is accomplished by
deeds, assignments, easements, leases, licenses, bills of sale or other
instruments of transfer and conveyance, whether executed at the Closing or
thereafter, these instruments are made without representation or warranty by, or
recourse against, Seller, except as expressly provided in this Agreement or in
any such instrument.
(d)    No Representative or Affiliate of Seller shall have any personal
liability to Buyer or any other Person as a result of the breach of any
representation, warranty, covenant, agreement or obligation of Seller in this
Agreement, and no Representative or Affiliate of Buyer shall have any personal
liability to Seller or any other Person as a result of the breach of any
representation, warranty, covenant, agreement or obligation of Buyer in this
Agreement.
(e)    NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, NO PARTY
SHALL BE LIABLE FOR SPECIAL, PUNITIVE, EXEMPLARY, INCIDENTAL, CONSEQUENTIAL OR
INDIRECT DAMAGES, OR LOST OPPORTUNITY, OR ANY DAMAGES BASED ON ANY TYPE OF
MULTIPLE, WHETHER BASED ON CONTRACT, TORT, STRICT LIABILITY, OTHER LAW OR
OTHERWISE AND WHETHER OR NOT ARISING FROM THE OTHER PARTY’S SOLE, JOINT OR
CONCURRENT NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT (“NON-REIMBURSABLE
DAMAGES”), PROVIDED, THAT ANY AMOUNTS PAYABLE TO THIRD PARTIES PURSUANT TO A
THIRD PARTY CLAIM SHALL NOT BE DEEMED TO CONSTITUTE NON-REIMBURSABLE DAMAGES.

ARTICLE VIII    
TERMINATION

Section 8.1    Termination. This Agreement may be terminated at any time before
the Closing as follows:
(a)    By either Buyer or Seller, by written notice to the other, if the Closing
shall not have occurred within twelve (12) months after the Effective Date, as
may be extended pursuant to Section 5.16 (the “Outside Date”); provided, that
(i) if the sole reason Closing has not occurred prior to the Outside Date is
that one or more Consents of a Governmental Authority required to consummate the
Closing pursuant to Article VI have not yet been obtained or made, and such
Consents are being diligently pursued by the appropriate Party, then such
Outside Date may be extended by either Party by written notice to the other
Party delivered at any time before termination of this Agreement, for an
additional ninety (90) days, and (ii) Buyer cannot terminate this Agreement
under this provision if the failure of the Closing to occur is the result of the
failure on the part of Buyer to perform any of its obligations hereunder and
Seller cannot terminate this Agreement under this provision if the failure of
the Closing to occur is the result of the failure on the part of Seller to
perform any of its obligations hereunder;
(b)    By Seller, by written notice to Buyer if Seller is not then in material
default of any of its obligations under this Agreement and Buyer has breached in
any material respect any of its representations, warranties, covenants,
agreements or obligations in this Agreement and such breach has not been cured
within thirty (30) days following written notification thereof (provided, that
if, at the end of such thirty (30) day period, Buyer is endeavoring in good
faith, and proceeding diligently, to cure such breach, Buyer shall have an
additional thirty (30) days in which to effect such cure), and such breach, if
not cured, would have a material adverse effect on Buyer’s ability to perform
its obligations hereunder;
(c)    By Buyer, by written notice to Seller if Buyer is not then in material
default of any of its obligations under this Agreement and Seller has breached
in any material respect any of its representations, warranties, covenants,
agreements or obligations in this Agreement and (i) such breach has not been
cured within thirty (30) days following written notification thereof; provided,
however, that if, at the end of such thirty (30) day period, Seller is
endeavoring in good faith, and proceeding diligently, to cure such breach,
Seller shall have an additional thirty (30) days in which to effect such cure
and (ii) such breach (to the extent not cured) would have a material and adverse
effect on the operation of the Business, including the Acquired Assets, or would
have a material and adverse effect on Seller’s ability to perform its
obligations hereunder;
(d)    By either Buyer or Seller, by written notice to the other, if there shall
be in effect any Law or final, non-appealable Order restraining, enjoining or
otherwise prohibiting or making illegal the consummation of the transactions
contemplated by this Agreement;
(e)    By Buyer in accordance with Section 5.16 or Section 5.17;
(f)    By Buyer pursuant to Section 2.6(a)(iii)(A)(2) or Section 5.15(b); or
(g)    By mutual written agreement of Buyer and Seller.

Section 8.2    Effect of Termination; Termination Fee.
(a)    If this Agreement is validly terminated pursuant to Section 8.1, there
will be no liability or obligation on the part of Seller or Buyer (or any of
their respective Representatives or Affiliates), except as provided in this
Section 8.2.
(b)    Regardless of the reason for termination, Section 5.4(d), Section 5.18,
Section 5.19, Section 7.7, Section 8.2, Section 8.2(d), Section 8.3 and Article
IX (and, in each case the applicable definitions and rules of interpretation set
forth in Article I) will survive any termination of this Agreement.
(c)    Upon termination of this Agreement by either Party for any reason, each
Party shall return or destroy, in accordance with the terms of the
Confidentiality Agreements and Section 5.18, all documents and other materials
provided by the other Party relating to the Acquired Assets, the Assumed
Liabilities, the Facilities or to this Agreement, the Related Agreements or the
transactions contemplated hereby or thereby, including any information relating
to the Parties to this Agreement, whether obtained before or after the execution
of this Agreement, and all information received by Buyer with respect to Seller,
the Acquired Assets, the Assumed Liabilities, the Facilities, this Agreement,
the Related Agreements or otherwise respecting the transactions contemplated
hereby shall remain subject to the terms of the Confidentiality Agreements and
Section 5.18.
(d)    If this Agreement is terminated by Buyer pursuant to Section 8.1(a)
(arising out of a failure of Seller to comply in all material respects with its
obligations under this Agreement) or Section 8.1(c), and such failure to comply
is through no fault of Buyer, and provided that Buyer has complied in all
material respects with its obligations under this Agreement, Buyer shall be
entitled to recover from Seller all costs incurred by Buyer in connection with
the preparation, negotiation and execution of this Agreement or recovery of
damages from Seller, including attorneys’ fees and expenses of financial and
other advisors. In addition to the foregoing damages (and not in lieu thereof),
if such termination by Buyer occurs after January 1, 2018, Buyer is entitled to
its loss of bargain, cost of funding or, at the election of Buyer but without
duplication, loss or cost incurred as a result of its terminating, liquidating,
obtaining or reestablishing any hedge or related trading position (or any gain
resulting from any of them) of Buyer relating to any of the Facilities.
(e)    If this Agreement is terminated by Seller pursuant to Section 8.1(a)
(arising out of a failure by Buyer to pay the Purchase Price and make its other
Closing deliverables under this Agreement after all of Buyer’s conditions
precedents to proceed to Closing have been satisfied) or Section 8.1(b), and
such failure to comply is through no fault of Seller, and provided that Seller
has complied in all material respects with its obligations under this Agreement,
then, and in lieu of any other rights or remedies Seller may have at law or in
equity, (i) Buyer hereby agrees to immediately pay to Seller, as liquidated
damages (and not a penalty), an amount equal to Twenty-Six Million Two Hundred
Fifty Dollars ($26,250,000) in immediately available funds and (ii) Seller shall
have the right to immediately seek such relief from the guarantors under the
Guaranty to satisfy such payment obligation. The Parties acknowledge and agree
that the provisions for payment of liquidated damages in this Section 8.2(d)
have been included because, in the event of termination of this Agreement
pursuant to Section 8.1(a) or Section 8.1(b), the actual damages to be incurred
by Seller are reasonably expected to approximate the amount of liquidated
damages set forth in this Section 8.2(d) and because the actual amount of such
damages would be difficult if not impossible to measure and prove precisely. The
Parties therefore expressly intend to liquidate damages in advance in accordance
with this Section 8.2(d), and, without limiting the generality of the foregoing,
acknowledge and agree that the amount of liquidated damages set forth in this
Section 8.2(d) is reasonable and is not greatly disproportionate to the
presumable loss or injury of Seller in the event of termination of this
Agreement pursuant to Section 8.1(a) or Section 8.1(b). Buyer acknowledges that
the agreements contained in this Section 8.2(d) are an integral part of the
transactions contemplated by this Agreement and that, without these agreements,
Seller would not enter into this Agreement. The Parties acknowledge and agree
that (A) Seller shall be entitled to pursue either payment of liquidated damages
in accordance with this Section 8.2(d) or to pursue specific performance
pursuant to Section 8.3 and (B) Seller may, in its sole discretion, elect to
receive either an award of liquidated damages in accordance with this Section
8.2(d) or seek judgment awarding specific performance pursuant to Section 8.3;
provided, that the Parties acknowledge and agree that under no circumstance
shall Seller be entitled to receive both payment of liquidated damages in
accordance with this Section 8.2(d) and specific performance pursuant to Section
8.3.

Section 8.3    Specific Performance and Other Remedies. Each Party hereby
acknowledges and agrees that the rights of each Party to consummate the
transactions contemplated hereby are special, unique and of extraordinary
character, and that, if any of the provisions of this Agreement were not
performed by a Party in accordance with their specific terms or were otherwise
breached by a Party, the non-breaching Party would suffer irreparable damage and
would be without an adequate remedy at law. Notwithstanding anything to the
contrary herein, if any Party violates or fails or refuses to perform any
covenant or agreement made by such Party herein, without limiting or waiving in
any respect any rights or remedies of a Party under this Agreement now or
hereafter existing at law, in equity or by statute, the non-breaching Party
shall, in addition to any other remedy to which a Party is entitled at law or in
equity, be entitled to specific performance of such covenant or agreement,
injunctions to prevent or restrain breaches of this Agreement, and any other
equitable relief, in each case without the proof of actual damages. Each Party
agrees to waive any requirement for the security or posting of any bond in
connection with any such equitable remedy, and agrees that it will not oppose
the granting of an injunction, specific performance or other equitable relief on
the basis that (a) the other Party has an adequate remedy at law, or (b) an
award of specific performance is not an appropriate remedy for any reason at law
or equity.

ARTICLE IX    
MISCELLANEOUS

Section 9.1    Expenses. Except as otherwise expressly provided in this
Agreement, including in Section 8.2, whether or not the Closing shall have
occurred, each Party will pay its own costs and expenses (including, without
limitation, fees and disbursements of counsel, financial advisors and
accountants) incurred in anticipation of, relating to and in connection with the
negotiation and execution of this Agreement and the transactions contemplated
hereby. Notwithstanding the foregoing, (a) each Party will pay all filing fees
for Consents of Governmental Authorities required in connection with this
Agreement, the Related Agreements and the transactions contemplated hereby and
thereby, including filing fees in connection with filings under the HSR Act or
in connection with obtaining required Consents from FERC as set forth in this
Agreement, (b) Buyer will pay all document recordation costs (including all New
Hampshire County Registry of Deeds recording fees and New Hampshire Land and
Community Heritage Investment Program surcharges for all deeds, mortgage
indenture releases, easements, plans and other recorded documents), and (c)
Seller will pay all fees, including filing and recording fees, related to the
discharge and release of all Liens encumbering the Acquired Assets, excluding
the Permitted Liens.

Section 9.2    Notices. All notices, requests, consents, waivers, demands,
claims and other communications hereunder will be in writing and shall be deemed
duly given (a) when delivered by hand (with written confirmation of receipt);
(b) when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail (in
each case, with confirmation of delivery) if sent during normal business hours
of the recipient, and on the next Business Day if sent after normal business
hours of the recipient; or (d) on the fifth day after the date mailed, by
certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the applicable Party at the address and/or other
contact information for such Party set forth below (or at such other address
and/or other contact information for a Party as shall be specified in a notice
given in accordance with this Section 9.2):
If to Seller:
Public Service Company of New Hampshire
c/o Eversource Energy

56 Prospect Street
Hartford, Connecticut 06103
Attention: General Counsel

with a copy to:


Public Service Company of New Hampshire
780 North Commercial Street
Manchester, New Hampshire 03101-1134
Attention: Law Department


If to Buyer:    Granite Shore Power LLC
c/o Atlas Capital Resources II LP
100 Northfield Street
Greenwich, Connecticut 06830
Attention: General Counsel
    
and


Granite Shore Power LLC
c/o Castleton Commodities International LLC
2200 Atlantic Street, Suite 800
Stamford, Connecticut 06902
Attn: General Counsel



Section 9.3    Entire Agreement. This Agreement (including the Exhibits and
Schedules hereto), the Related Agreements and the Confidentiality Agreements
constitute, as a complete and final integration thereof, the sole and entire
agreement of the Parties with respect to the subject matter hereof, and
supersede all prior and contemporaneous agreements (other than the
Confidentiality Agreements), understandings or representations, both written and
oral, between the Parties with respect to such subject matter. Except as
otherwise set forth herein, all conflicts or inconsistencies between the terms
hereof and the terms of any of the Related Agreements, if any, shall be resolved
in favor of this Agreement.

Section 9.4    Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be valid, binding and enforceable
under applicable Law. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future Law, and if the rights and
obligations of any Party will not be materially and adversely affected thereby,
(a) such provision will be fully severable, (b) this Agreement will be construed
and enforced as if such illegal, invalid or unenforceable provision had never
comprised a part hereof, (c) the remaining provisions of this Agreement will
remain in full force and effect and will not be affected by the illegal, invalid
or unenforceable provision or by its severance herefrom and (d) in lieu of such
illegal, invalid or unenforceable provision, there will be added automatically
as a part of this Agreement a legal, valid and enforceable provision as similar
in terms of such illegal, invalid or unenforceable provision as may be possible.

Section 9.5    Schedules and Exhibits. Except as otherwise provided in this
Agreement, all Schedules and Exhibits referred to herein, as the same may be
amended, modified or supplemented from time to time in accordance with this
Agreement, are intended to be and hereby are made a part of this Agreement. Any
matter set forth in any Schedule under this Agreement corresponding to or
qualifying a specific numbered paragraph of this Agreement shall be deemed to
correspond to and qualify any other numbered paragraph of this Agreement to
which the relevance or applicability of such matter is reasonably apparent on
its face, whether or not there is an explicit cross-reference thereto. Certain
information set forth in the Schedules is included solely for informational and
other disclosure purposes, is not an admission of liability with respect to the
matters covered by the information, and may not be required to be disclosed
pursuant to this Agreement. The specification of any dollar amount in any
provision of this Agreement or the inclusion of any specific item in the
Schedules is not intended to imply, and shall not be deemed to be an
acknowledgement or admission, that such amounts (or higher or lower amounts) or
items are or are not material, and shall not otherwise be deemed to establish
any standard of materiality or to define further or otherwise interpret the
meaning of “material,” “Material Adverse Effect,” or any similar terms for
purposes of the Agreement. In no event shall the inclusion of any matter in
these Schedules be deemed or interpreted to broaden or otherwise amplify the
representations, warranties, covenants or agreements contained in this
Agreement. Capitalized terms used and not otherwise defined in the Schedules
shall have the meanings given to them in this Agreement.

Section 9.6    Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties named herein and their respective successors
and permitted assigns. No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other Party. Notwithstanding the foregoing, either Party may assign its
rights under this Agreement without the consent of the other Party for purposes
of providing collateral security in connection with any financing. No assignment
shall relieve the assigning Party of any of its obligations hereunder or
thereunder. Notwithstanding the foregoing, Buyer will have the right by written
notice to Seller not less than fifteen (15) days prior to the Closing to direct
the transfer of Acquired Assets (but without duplication) to one or more
wholly-owned subsidiaries of Buyer (each, a “Buyer Subsidiary”) and agrees that
each Buyer Subsidiary will assume in writing (a copy of which shall be provided
to Seller) any Assumed Liability related to such Acquired Assets assigned to it
and be liable to Seller for Buyer’s obligations under this Agreement related to
such Assumed Liabilities and Acquired Assets, provided that Buyer will remain
liable for all obligations related to such any Assumed Liability assumed by a
Buyer Subsidiary.

Section 9.7    No Third Party Beneficiaries. The terms and provisions of this
Agreement are intended solely for the benefit of the Parties hereto, their
respective successors and permitted assigns, and any Person benefitting from the
indemnities, releases or limitations of liability provided herein, and nothing
herein, express or implied, is intended to or shall confer upon any other Person
(including any employee, any beneficiary or dependents thereof, or any
collective bargaining representative thereof) any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.

Section 9.8    No Joint Venture or Agency. Nothing in this Agreement creates or
is intended to create an association, trust, partnership, joint venture or other
entity or similar legal relationship between the Parties, or impose a trust,
partnership or fiduciary duty, obligation or liability on or with respect to
either Party. Except as expressly provided herein, neither Party is or shall act
as or be the agent or representative of the other Party.

Section 9.9    Amendments and Waivers. Except to the extent expressly set forth
herein with respect to Schedule Updates during the Interim Period, this
Agreement may not be amended, modified or supplemented except by an agreement in
writing signed by each Party hereto. No waiver by any Party of any of the
provisions hereof shall be effective unless explicitly set forth in writing and
signed by the Party so waiving. No waiver by any Party shall operate or be
construed as a waiver in respect of any failure, breach or default not expressly
identified by such written waiver, whether of a similar or different character,
and whether occurring before or after such written waiver. No failure to
exercise, or delay in exercising, any right, remedy, power or privilege arising
from this Agreement shall operate or be construed as a waiver thereof, nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.

Section 9.10    Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the state of New Hampshire without
giving effect to any choice or conflict of law provision or rule (whether of the
state of New Hampshire or any other jurisdiction) that would cause the
application of Laws of any jurisdiction other than those of the state of New
Hampshire, except to the extent that certain matters are pre-empted by federal
Law or are governed by the Law of the jurisdiction of organization of any Party
or other Person referred to herein.

Section 9.11    Dispute Resolution. Prior to instituting any litigation or
dispute resolution mechanism, each of the Parties will attempt in good faith to
resolve any dispute or claim promptly by referring any such matter to their
respective senior executives for resolution. Either Party may give the other
Party written notice of any dispute or claim. Within ten (10) days after
delivery of said notice, the executives will meet at a mutually acceptable time
and place, and thereafter as often as they reasonably deem necessary to exchange
information and to attempt to resolve the dispute or claim within thirty (30)
days.

Section 9.12    Submission to Jurisdiction. ANY ACTION, SUIT OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE RELATED AGREEMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY SHALL BE INSTITUTED IN THE FEDERAL
OR STATE COURTS LOCATED IN THE STATE OF NEW HAMPSHIRE IN ACCORDANCE WITH THE
PROVISIONS OF THIS SECTION 9.12. EACH PARTY IRREVOCABLY AND UNCONDITIONALLY
CONSENTS AND DOES HEREBY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE BUSINESS
AND COMMERCIAL DISPUTE DOCKET (BCDD) OF THE SUPERIOR COURT OF THE STATE OF NEW
HAMPSHIRE PURSUANT TO N.H. SUPERIOR COURT CIVIL RULE 207 OR THE UNITED STATES
DISTRICT COURT FOR THE DISTRICT OF NEW HAMPSHIRE FOR ANY SUCH ACTION, SUIT OR
PROCEEDING, AND HEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES
NOT TO PLEAD IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT, OR PROCEEDING BROUGHT
IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

Section 9.13    Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT OR THE RELATED AGREEMENTS
IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH
PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE RELATED AGREEMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.

Section 9.14    Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this Agreement
delivered by facsimile, e-mail, PDF or other means of electronic transmission
shall be deemed to have the same legal effect as delivery of an original signed
copy of this Agreement.
[Signature page follows.]






1



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first written above.


SELLER:


PUBLIC SERVICE COMPANY OF
NEW HAMPSHIRE




By:    /S/ PHILIP J. LEMBO                
Name: Philip J. Lembo
Title:
Executive Vice President and Chief Financial Officer





BUYER:


GRANITE SHORE POWER LLC


By: GRANITE SHORE POWER HOLDINGS LLC, its Managing Member


                         By: ATLAS CAPITAL RESOURCES II LP,
a Member


By: ATLAS CAPITAL GP II LP, its General Partner


By:  ATLAS CAPITAL RESOURCES GP II LLC, its General Partner




By:    /S/ TIMOTHY FAZIO        
Name:    Timothy Fazio
Title:    Authorized Representative


   
By: CCI POWER ASSET HOLDINGS II LLC, a Member




By:    /S/ BRADLEY ROMINE        
Name:     Bradley Romine







--------------------------------------------------------------------------------





Title:     Authorized Representative


 





